 72324 NLRB No. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The judge found separate units of hotel employees and slot depart-ment employees appropriate for purposes of collective bargaining
within the meaning of Sec. 9(b) of the Act. The Respondent con-
tends that the floor person classification was improperly included in
the slot unit because the floor persons are statutory supervisors. We
agree that the floor persons are not supervisors, but we do not rely
on the judge™s consideration of the ratio of supervisors to employees.We agree with the judge that the Respondent violated Sec. 8(a)(1)by creating an impression among employees that it favored the Cul-
inary Union over the Steelworkers. In so doing, we note that simply
expressing, in a noncoercive manner, a preference for one union over
another in a multiunion election is not unlawful. See Amboy CareCenter, 322 NLRB 207 (1996). Here, however, the Culinary Unionwas not engaged in a campaign to organize the Respondent™s em-
ployees; and, more importantly, the Respondent did not simply ex-
press a preference for the Culinary Union. Its supervisors and man-
agers coercively stated that the Culinary Union had money with
which it could pay thugs to beat up employees, actively supported
the Culinary Union by attempting to distribute its literature to em-
ployees, and, while unlawfully promising to ‚‚fix all the problems™™
within a year, stated that if it failed to do so, the employees could
select another union such as the Culinary Union. Moreover, the Re-
spondent repeatedly made unlawful threats of adverse consequences
that would ensue if the employees chose to be represented by the
Steelworkers. In the context of those statements and actions, we find
that the Respondent unlawfully indicated a preference for the Cul-
inary Union.Member Higgins does not agree that the Respondent violated Sec.8(a)(1) by creating the impression that it favored the Culinary Union
over the Steelworkers. An employer has an 8(c) right to express such
a preference. See Amboy Care Center, supra. The fact that the Cul-inary Union was not actively campaigning cannot take away the 8(c)
right of the Respondent to express its view that the Culinary Union
is a better union than the Steelworkers. Further, an employer is per-
mitted to distribute literature in favor of its position on an organiza-
tional issue. NLRB v. United Steelworkers (Nutone Inc.), 357 U.S.357 (1958). However, the Respondent™s suggestion that the CulinaryUnion would hire ‚‚thugs™™ to beat up employees who did not sup-
port that union was coercive within the meaning of Sec. 8(a)(1).2The judge concluded that the Respondent violated Sec. 8(a)(3)and (1) by unlawfully restricting the work area movement of union
supporter Wilma Miller. We agree with the judge that the reasons
advanced by the Respondent for this restriction were pretextual and
that the judge™s finding of this violation is consistent with WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982). See Limestone Apparel Corp., 255NLRB 722 (1981).3The judge did not include broad injunctive cease-and-desist lan-guage in the recommended Order. In view of the Respondent™s re-
peated violations of the Act and the egregious nature of those viola-
tions, we find that a broad injunctive order is warranted. HickmottFoods, 242 NLRB 1357 (1979). We shall also modify the judge™srecommended Order in accordance with our decision in Indian HillsCare Center, 321 NLRB 144 (1996).4We note that there were no exceptions to the judge™s dismissalsof the following complaint paragraphs: 8(h); 9(a)Œ(j); 9(l); 10(a)Œ(f)
and (j); 10(h)Œ(k); 10(s)Œ(u); 10(w); 10(jj); and 11(c)Œ(e).Flamingo Hilton-Laughlin and United Steelworkersof America, AFLŒCIOŒCLC. Cases 28ŒCAŒ12260 and 28ŒRCŒ5105July 29, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 25, 1996, Administrative Law Judge DavidG. Heilbrun issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed a brief in support of the judge™s
decision and an answering brief. The Charging
Party/Petitioner filed a cross-exception and a brief in
opposition to the Respondent™s exceptions and in sup-
port of its cross-exception.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and cross-exception and has decided to affirm thejudge™s rulings, findings,1and conclusions,2as modi-fied below, and to adopt the recommended Order as
modified.3We adopt, with one exception, the judge™s decisionfinding violations of Section 8(a)(1) and (3) of the
Act.4The judge found that William Sherlock, the Re-spondent™s then new president, unlawfully promised
benefits in his election-eve speech to employees on
July 4, 1993. The judge found a violation of Section
8(a)(1) based on the following testimony by Sherlock:Basically I said that I was new to the propertyand I realize that the only management style they
had seen was Gary Gregg™s [the former presi-
dent™s] for better or for worse, and I would like
to be evaluated and judged on my management
style and I would like to see them have a chance
to see that management style.In the judge™s view, these comments by Sherlock wereto be linked to earlier statements about benefits set
forth in a memorandum issued to employees by John
Kosinski, the Respondent™s director of human re-
sources, on June 22, 1993. Relying on the Board™s de-
cision in Reno Hilton, 319 NLRB 1154, 1156 (1995),the judge found that, in the context of Kosinski™s June
22 memo, Sherlock™s ‚‚plea for a chance to do more™™
was an impermissible implied promise of benefits.The Respondent, citing Hyatt Regency Memphis,296 NLRB 259, 269 (1989), argues that Sherlock™s
comment about employees giving him ‚‚a chance™™ was
a lawful general request by a new president and was
not connected to any general or specific improvements
in the employees™ working conditions.We find merit in the Respondent™s argument. Unlikethe judge, we find that a connection between
Kosinski™s June 22 memorandum and Sherlock™s July
4 statements is irrelevant because there was no claim
or allegation by the General Counsel that the June 22VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00072Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 73FLAMINGO HILTON-LAUGHLIN5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™memorandum contained any unlawful promises or oth-erwise violated the Act. We also find our decision in
Reno Hilton to be distinguishable from this case. Inthat case, there was a stronger implication that the em-
ployer was promising benefits. The president himself
reminded employees about benefits already given (in
one instance, unlawfully), and his plea for a chance to
‚‚deliver™™ was, at least in that context, more sugges-
tive of a promise of benefits than Sherlock™s more gen-
eral request for a chance to demonstrate his ‚‚manage-
ment style.™™ We, therefore, find that Sherlock™s state-
ment was protected by Section 8(c) of the Act, and we
shall reverse the judge and dismiss this allegation.The judge found that the violations committed bythe Respondent in this case warranted the imposition
of a bargaining order remedy for each unit. See NLRBv. Gissel Packing Co., 395 U.S. 575 (1969). In affirm-ing this remedy, we wish to highlight two points ad-
dressed by the judge in his analysis. First, we note that
the Respondent™s unlawful screening of job applicants,
which began during the preelection period, continued
for many months after the July 6, 1993 election, even
in the face of the 10(j) injunctive order issued by the
United States District Court for the District of Nevada
on July 29, 1994. Second, the judge referred to ‚‚cor-
porate Hilton executives™™ who were involved in the
Respondent™s unlawful campaign against the Union
and are still employed by the Respondent. In this con-
nection, the record shows that Jim Anderson, Hilton™s
corporate senior vice president, labor relations and per-
sonnel administration, played a major role in orches-
trating the Respondent™s unlawful campaign against the
Union. We agree that Anderson™s continued employ-
ment is a factor undercutting the Respondent™s man-
agement turnover defense to the imposition of a bar-
gaining order here.However, we do not adopt the judge™s reasoning intwo respects. First, the judge ‚‚discount[ed] the effects
of [the] one-on-one type threats, solicitation, or interro-
gation™™ present in this case. We find that this ap-proach is a misapplication of Gissel principles becauseit is well established that the Board considers all theunfair labor practices committed by the employer in
determining whether a bargaining order is appropriate.
We also note that these threats, solicitations, and inter-
rogations did not always involve a single employee
and supervisor. Furthermore, they mirror and reinforce
the Respondent™s other unfair labor practices which
were targeted at and affected practically every unit em-
ployee.Second, the judge began his analysis of this issue bystating that the context for the Respondent™s unlawful
campaign was the ‚‚fear-inducing™™ and ‚‚relentless™™negative messages about unions delivered by the videopresentations conducted by the Respondent™s labor
consulting firm. We note, however, that there were no
exceptions to the judge™s findings that these video
presentations were lawful. Therefore, we do not rely
on the judge™s analysis to the extent that he imposed
a negative connotation on the Respondent™s lawful
video presentations.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Fla-
mingo Hilton-Laughlin, Laughlin, Nevada, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 1(z).
‚‚(z) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.™™2. Substitute the following for paragraphs 2(b) and(c).‚‚(b) Within 14 days after service by the Region,post at the Respondent™s facility copies of the attached
notice marked ‚Appendix.™5Copies of the notice, onforms provided by the Regional Director for Region
28, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all places
where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to
insure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during
the pendency of these proceedings, the Respondent has
gone out of business or closed the facility involved in
these proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all
current employees and former employees employed by
the Respondent at any time since April 28, 1993.‚‚(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.™™3. Substitute the attached notice for that of the ad-ministrative law judge.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00073Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
grant benefits that would not other-wise have been granted during the organizing cam-
paign of United Steelworkers of America, AFLŒCIOŒ
CLC; however, we will not withdraw, vary, or aban-
don any wage increase or other benefits we may have
granted to employees.WEWILLNOT
unlawfully change the health insur-ance coverage of employees by providing additional
health insurance coverage options to our employees,
lowering the health insurance premiums required to be
paid by our employees, and changing our employees™
health insurance coverage by providing an additional
health insurance open-season period to our employees.WEWILLNOT
unlawfully increase the wages of ouremployees retroactively.WEWILLNOT
unlawfully implement a complaintresolution procedure.WEWILLNOT
unlawfully change the scheduling andassignment of our cocktail servers by instituting a se-
niority-based shift and assignment policy.WEWILLNOT
unlawfully increase the guaranteedgratuities of our bell employees.WEWILLNOT
maintain an application review proc-ess designed to screen out those applicants for employ-
ment whose employment applications suggest the ap-
plicant™s affiliation with Steelworkers supporters or
likely support and sympathy for a labor organization.WEWILLNOT
unlawfully solicit employee com-plaints and grievances and promise, directly or by im-
plication, to resolve them, increase benefits, and im-
prove terms and conditions of employment if employ-
ees reject the Steelworkers as their bargaining rep-
resentative.WEWILLNOT
threaten our employees with violenceat the hands of a labor organization other than the
Steelworkers to discourage their support for the Steel-
workers.WEWILLNOT
create the impression among our em-ployees that we support and favor a labor organization
other than the Steelworkers.WEWILLNOT
prohibit our employees from talkingto other employees about the Steelworkers.WEWILLNOT
coercively interrogate our employeesabout their union sympathies or activities.WEWILLNOT
threaten our employees with loss ofbenefits and reduction of wages if they select the
Steelworkers as their bargaining representative.WEWILLNOT
threaten our employees with loss ofany announced pay raise if they select the Steelworkers
as their bargaining representative.WEWILLNOT
threaten our employees with loss ofemployment opportunities because their photograph or
name appears in a Steelworkers™ pamphlet.WEWILLNOT
threaten our employees that they willhave difficulty resolving work problems with their su-
pervisors because the Steelworkers was selected to rep-
resent them.WEWILLNOT
verbally threaten our employees thatthey will not be hired by other casino hotels in
Laughlin because of their activities on behalf of the
Steelworkers.WEWILLNOT
inform our employees that they willnot be allowed to work until they begin to wear
proemployer buttons or replace their prounion buttons
with proemployer buttons.WEWILLNOT
threaten our employees in writing byimplying that other casino hotels in Laughlin will
blacklist them because of their activities or support for
the Steelworkers.WEWILLNOT
threaten our employees in writingwith loss of future job opportunities by implying that
other casino hotels in Laughlin will be less likely to
hire them because of their activities or support for the
Steelworkers.WEWILLNOT
verbally threaten our employees thatwe will blacklist them because of their support for the
Steelworkers.WEWILLNOT
threaten unspecified reprisals againstour employees by implying this would be done be-
cause of their support for the Steelworkers.WEWILLNOT
threaten our employees with dis-charge because of their support for the Steelworkers.WEWILLNOT
inform our employees that it wouldbe futile for them to support the Steelworkers.WEWILLNOT
unlawfully restrict the work areamovement of our employees in and around the facility.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the National Labor Re-
lations Act.WEWILL
, on request, bargain in good faith with theSteelworkers, and put in writing and sign any agree-
ment reached on terms and conditions of employmentVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00074Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 75FLAMINGO HILTON-LAUGHLINfor our employees in the ‚‚hotel unit.™™ The hotel unitis appropriate for collective bargaining, and consists
generally of:All full-time and regular part-time uniformed em-ployees, retail sales employees and plant clerical
employees employed at our Laughlin, Nevada
property in the housekeeping, food and beverage,
warehouse receiving, front desk and group proc-
essing, bell, valet parking, retail sales, and cashier
departments, but excluding all casino employees,administrative employees, office clerical employ-
ees, confidential employees, show room employ-
ees, human resources department employees,
property operations employees, security employ-
ees, surveillance employees, guards and super-
visors within the meaning of the National Labor
Relations Act.WEWILL
, on request, also bargain in good faith withthe Steelworkers, and put in writing and sign any
agreement reached on terms and conditions of employ-
ment for our employees in the ‚‚slot unit.™™ The slot
unit is appropriate for collective bargaining, and con-
sists of:All slot department floor persons, money runners,change persons, carousel attendants, booth cash-
iers, slot mechanics (techs), and slot mechanic
(tech) trainees employed at our Laughlin, Nevada
property, but excluding all other employees, officeclerical employees, guards and supervisors within
the meaning of the Act.FLAMINGOHILTON-LAUGHLINPaul R. Irving, Esq., for the General Counsel.Joseph E. Herman, David D. Marshall, and Craig E.Hunsaker, Esqs. (Morgan, Lewis & Bockius), of Los An-geles, California, for the Respondent.Dennis M. Sabbath, Patricia McAllister Brame, and MarthaD. Macomber, Esqs. (Sabbath & Mehesan), of Las Vegas,Nevada, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEDAVIDG. HEILBRUN, Administrative Law Judge. Theseconsolidated cases were tried in Bullhead City, Arizona, on
67 days of hearing that spanned May 17, 1994, to May 10,
1995. Case 28ŒRCŒ5105 began as a representation petition
filed by the United Steelworkers of America, AFLŒCIOŒ
CLC on March 26, 1993. Active proceedings on this petition
were suspended in late October 1993. Ultimately the Acting
Regional Director for Region 28 consolidated this case, be-
cause of common issues existing between it and the control-
ling unfair labor practice case here.Case 28ŒCAŒ12260 originated as an unfair labor practicecharge filed October 28, 1993, by the United Steelworkers of
America, AFLŒCIOŒCLC (the Union) on which a complaintissued February 25, 1994. Primary issues in this case includewhether the Flamingo Hilton-Laughlin (Respondent) unlaw-
fully (1) granted benefits to employees that improved their
terms and conditions of employment, and (2) interfered with,
restrained, and coerced employees in the exercise of the
rights guaranteed by Section 7 of the National Labor Rela-
tions Act by extensive verbal and nonverbal acts and conduct
in violation of Section 8(a)(1) of the Act. A third primary
issue of the consolidated proceeding depends on findings and
conclusions of law in regard to the alleged unfair labor prac-
tices. This is whether Respondent™s alleged acts and conduct
have been of such a serious and substantial character that a
bargaining order should issue for two separate and claimedly
appropriate units of employees, in which the Union had as-
sertedly gained majority representation by employee expres-
sion for such representation on authorization cards.On the entire record, including my observation of the de-meanor of witnesses, and after considering briefs filed by the
General Counsel, Respondent and the Union, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Nevada corporation with its office andplace of business in Laughlin, Nevada, where it is engaged
in the hotel and gaming industry. During the 12-month pe-
riod ending October 28, 1993 the Respondent, in the course
and conduct of its industry operations, derived gross revenue
in excess of $500,000, while during that same annual period
purchasing and receiving products, goods, and materials val-
ued in excess of $50,000 directly from outside the State of
Nevada. On these admitted facts I find that Respondent is an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. I also find, as is further
admitted, that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. LocaleThe setting of this case is a small, twin city-like populatedarea, connected by a short bridge over the Colorado River.
Such area is situated approximately 100 miles southerly from
Las Vegas. The town of Laughlin, Nevada, is known for its
group of large casino hotels, that all but one stand in near-
adjoining fashion along about a mile of riverfront. Laughlin
also has business, civic, and residential districts, mostly in-
land from the showy line of casino hotels.Bullhead City is a longer established river community onthe Arizona side, with typical commercial features and hous-
ing. A number of yet smaller population centers run south
from Bullhead City, and there are other nearby towns such
as Kingman about 30 miles to the east. These communities,
along with the fundamental pairing of Laughlin and Bullhead
City, comprise the general labor market area in which this
case is set.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00075Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates and named months hereafter are in 1993, unless indi-cated otherwise.B. Entities1. Union (the Petitioner and the Charging Party)United Steelworkers of America, AFLŒCIOŒCLC is amajor international union. For its part this consolidated case
was generated with organizing objectives under auspices of
District 39 located in Las Vegas. Occasionally a reference
arises to Las Vegas-based Local 711A; however, the essen-
tial entity here is the international union in its full institu-
tional sense.2. Company (the Employer and Respondent)The Flamingo Hilton-Laughlin is owned by Hilton HotelsCorporation (Hilton), headquartered in Beverly Hills, Califor-
nia. Respondent is one of five Hilton-owned casino hotels
within Nevada, including two in Las Vegas and two in Reno.
These five have been administratively termed the Gaming
Division for identifying business image. The structuring had
persons of centralized authority in Las Vegas, and nomen-
clature to collectively characterize these five properties var-
ied by Hilton™s changing choice of terminology.In physical terms Respondent is a twin-towered casinohotel, with typical facilities and amenities of the industry. It
opened in August 1990, and employs over 2000 persons for
its 24 hours a day operations. Its principal departments are
casino operations, the guest hotel, and food and beverage fa-
cilities comprised of numerous eating and drinking locations
throughout the property™s public areas.C. Descriptive Preliminaries1. Chronologya. Gross chronology1The Union™s organizing campaign began in January(1993). Authorization cards were then solicited and obtained
in a variety of ways. In late March the Union filed its rep-
resentation petition for a unit basically consisting of hotel,
food and beverage, and slot machine operations employees.
It was docketed as Case 28ŒRCŒ5105. Proceedings on this
petition ensued until a Decision and Direction of Election
issued on June 9. This action by the Acting Regional Direc-
tor severed and excluded slot department employees from the
petitioned-for unit. A secret-ballot election was conducted on
July 6 among the approximately 1000 employees of the unit
found appropriate. The tally of ballots showed 389 for the
Union with 495 against it, plus a small, indeterminate num-
ber of challenged ballots. The Union filed 21 timely objec-
tions to conduct allegedly affecting results of the election,
and these objections were heard during various dates in Sep-
tember and October. On October 28 the Union filed the un-
fair labor practice charge docketed as Case 28ŒCAŒ12260.
Because of this charge a report on the Union™s objections
never issued.b. Detailed chronologyThe Union™s effort began when two officials from LasVegas met during the evening of January 6 in a Laughlinhome with about a dozen of Respondent™s employees. Amajor open house event was planned that evening, and soon
held on January 25 at a VFW hall in Bullhead City. Theopen house turnout on January 25 was an estimated 150Œ200
people during the publicized day-long time for participation.
A considerable number of authorization cards were obtained
on that date. This spurred extensive card signing by employ-
ees in the weeks immediately following, which added further
to a token number already obtained before the open house.
Also, by letter dated January 26, a union official informed
Respondent™s chief executive that an organizing drive had
begun, and 18 named employees had been appointed as the
‚‚in-house organizing committee.™™Officials of the Union returned again to Laughlin on Feb-ruary 8. They met at a hotel with active employee supporters
to assess extent of interest among targeted employees in the
hotel, food and beverage, and slot departments, and to con-
duct training of in-house organizers. An effort was also being
mounted at reaching out to Hispanic employees, so to this
end a fish fry was done on February 23 at a public park in
Bullhead City. Here Spanish-speaking communication was a
special feature of the Union™s continuing effort to obtain an
accumulation of signed authorization cards. By this time the
Union had opened an office on Bullhead City™s main high-
way for the organizing campaign at Respondent, and had
started to conduct weekly meetings for its in-house organiz-
ing committee and, separately, for interested employees of
the targeted unit.About March 1, Respondent™s chief executive was re-placed in a lateral transfer of the person previously in overall
charge at the Reno Hilton casino hotel. The new chief execu-
tive swiftly undertook purposeful orientation regarding the
Laughlin property. This entailed immediate meetings with his
predecessor and his executive committee of department
heads, along with familiarization as to the new surroundings
in general and the facility, its work force, and its middle
management staff of supervisors in particular. The overlap of
chief executives lasted only 1 week, so the replacee viewed
this portion of his early familiarization as a ‚‚5 day orienta-
tion.™™ It included his introduction at a meeting for all sala-
ried employees on March 2. This unique early emphasis sub-
sided soon, and daily management matters along with sched-
uled executive committee and staff meetings became the
norm for him.Throughout February and March, the Union had continuedoccasional mailing of a standard notification letter to Re-
spondent™s chief executive, listing additional employees as
appointed to the in-house organizing committee. The last in
this series of letters was dated March 26, and addressed, as
with all preceding it, to the departed chief executive by
name. On March 26 the Union also filed its representation
petition and many signed authorization cards as a supportive
showing of interest. By letter of that same date, however, in
this instance addressed to Respondent™s director of human re-
sources, the Union also claimed an ‚‚overwhelming major-
ity™™ of employees in the principally targeted hotel,
food/beverage, and slot operations had authorized it for pur-
poses of collective bargaining. This letter requested recogni-
tion and a response from the company.Respondent made no reply to the Union™s correspondence,but did promptly mount a campaign of its own against union-
ization of this large employee segment. A labor consultingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00076Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 77FLAMINGO HILTON-LAUGHLINfirm was engaged for intensive activity, and planning wasdeveloped for auxiliary use of antiunion video presentations,
written materials, partisan insignia, and supervisory training.
As this was being done, hearings on the petition took place
during the period April 15Œ30.Around May 1, certain beneficial changes were made inthe health insurance coverage available to employees. In
early June the hourly rates of several hundred employees
were increased in a broad upward adjustment of compensa-
tion. Late in June Respondent notified employees that a com-
plaint resolution procedure of general application would be
instituted in the near future. The months of May and June
also involved other actions of Respondent which are asserted
in the complaint to have been unlawful. These several dis-
tinct, and claimedly impermissible, actions are alleged (1)
work movement restriction of one specific employee, (2)
basic change to the work scheduling practice of cocktail
server employees, (3) increased gratuities for bell employees,
and (4) improved ventilation comfort at beverage work sta-
tions. There are also numerous other allegations in the com-
plaint.As the 3 months and more of late March into early Julypassed, the Union continued extensive campaigning. Weekly
meetings at the Bullhead City hall went on, solicitation of
new authorization cards was done, former card signers were
recontacted, countering literature and insignia were intro-
duced, and emphasis on outreach to Hispanic employees was
increased.On July 4 management assembled consecutive groups ofemployees throughout the day to experience a final pro-Com-
pany video and preelection speech by the property™s chief ex-
ecutive. By this time the election had been structured to in-
volve only those within the unit found appropriate by the
Acting Regional Director in his Decision and Direction of
Election of June 9. Briefly stated, this was to be the full-time
and regular part-time uniformed employees, retail sales em-
ployees, and plant clerical employees employed in Respond-
ent™s housekeeping, food and beverage, warehouse receiving,
front desk and group processing, bell, valet parking, retail
sales, and cashier departments.Respondent had timely requested review of the Decisionand Direction of Election on June 22. This request was de-
nied by Board Order dated July 6, on the basis that no sub-
stantial issues warranting a review had been raised.2. Key individualsa. UnionJerry Mongello was the lead union official when this orga-nizing drive began. At the time in January he was a staff
representative of District 39, with servicing responsibilities
for Las Vegas Local 711A and two other Steelworkers locals
in California. The originating tip that a Local 711A mem-
ber™s relative in Laughlin wanted to explore representation
by the Steelworkers at the Flamingo Hilton-Laughlin was
passed by the local™s recording secretary, Jack Dix, to
Mongello for followup.Mongello chiefly spoke for the Union at the small gather-ing in a home on January 6. He negotiated reciprocal com-
mitments with the activist employees in attendance that
night, which led to the Steelworkers undertaking this orga-
nizing drive. Mongello required that the small core groupspearhead an acquisition of proof that workers of Respondentshowed sufficient interest in representation by the Steel-
workers. For their part these few activist employees success-
fully obtained an assurance that the Union would see the
campaign through to a completion, and not simply ‚‚walk
away™™ as they had just experienced with another labor orga-
nization.Mongello was a prime and conspicuous figure at the openhouse of January 25, he signed the series of correspondence
to Respondent spanning letters dated from January 26 to
March 26, he attended key meetings during that same period,
he was overseer of the authorization card acquisition process,
and he determined the timing of when to file a representation
petition and what extent of supportive showing of interest
should be provided from the pooled accumulation of signed
authorization cards at the time. During April Mongello was
relieved as coordinator in charge of the campaign by Robert
Callahan, a Pittsburgh, Pennsylvania-based assistant to the
Steelworkers organizing director.Roberto Fernandez has been a part-time organizer for theUnion over many years, and was assigned out of District 39
in mid-January to assist the new campaign. Fernandez is bi-
lingual in Spanish and English. He spent the first several
days of his assignment to Laughlin in random scouting of the
locale, the Flamingo Hilton-Laughlin property, and the em-
ployee mix. Fernandez became acquainted with a few His-
panic employees, and participated in planning the open house
of late January as well as the February 23 fish fry.Manny Armenta is an official of the Union, and also bilin-gual in Spanish and English. Armenta was assigned to aidthe organizing campaign for only the last few days before the
election. Although he did not testify during the trial,
Armenta was formally designated by union counsel as the
person to assist during trial progress while a sequestration
order was in effect from June 9, 1994, onward. In this capac-
ity Armenta attended a substantial portion of the entire trial,
an overall presence that I estimate as 90 percent of the time.b. CompanyJohn Kosinski was first employed by Respondent in Feb-ruary 1992 as the assistant director of its property operations
department. On July 20, 1992, he became Respondent™s di-
rector of human resources, a field in which he had prior ex-
perience. Respondent™s counsel formally designated Kosinski
as the main person to assist during trial, and in this capacity
he was present approximately 75 percent of the time. This
estimate includes the 16 days during which he was also a
witness as called by both the General Counsel and Respond-
ent.Joan Hosler is the assistant director of human resources,a position acquired in November after progressive advance-
ment in the department following her original hire in Feb-
ruary 1990. For the 2-year period of late 1991 until Novem-
ber her position was human resources manager. Hosler was
also frequently the alternate designee as Respondent™s trial
assistant when Kosinski was testifying or otherwise intermit-
tently absent from the hearing. At times, and with tacit ac-
quiescence by the General Counsel and the Union, both
Kosinski and Hosler remained in the hearing room during the
testimony of certain witnesses.William Sherlock is the person transferred early in 1993by Hilton to become president of Respondent. Sherlock hadVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00077Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
an extensive prior career at several Hilton properties nation-wide. He then relocated to Nevada from 1988 onward. Aside
from his stint for approximately 1 year as president of the
Reno Hilton from where transferred, he had immediately
prior to that held an executive position at the Flamingo Hil-
ton-Reno for 3 years. Sherlock arrived at the Laughlin prop-
erty to assume his new position on February 28; however,
it had been known for many weeks before this in the Hilton
hierarchy that he would soon head Respondent.3. Overviewa. Union™s basic objectiveThe Union™s basic objective was to acquire a quite sub-stantial showing of interest among the employees it hoped to
organize. Following this, the plan was to present a provable
claim to Respondent of having majority support for union
representation and acquire voluntary recognition from the
property. During this entire process the Union intended that
its core in-house employee organizers be trained in correct
authorization card solicitation techniques so as to preserve
the integrity of cards obtained.b. Company™s basic objectiveRespondent™s prevailing outlook based on Hilton policywas to avoid unionization if possible. However little was
done in tangible reaction to the Union™s original written no-
tice of activity, as expressed in Mongello™s letter dated Janu-
ary 26 to the property™s then president.Once the recognition demand appeared, Respondent en-gaged a Los Angeles law firm with labor relations expertise,
and chose labor relations consultants to assist in opposing the
Union™s goals. The prospect of voluntary recognition as au-
thorized in Section 9(a) of the Act was never considered to
be an option.c. Union™s specific activitiesMongello and his colleagues had provided blank authoriza-tion cards to employees in attendance at the meeting on Jan-
uary 6. From then until the open house these employees car-
ried out a minor amount of card solicitation. During this in-
tervening time Fernandez also cultivated Hispanic employees
and solicited their completion of cards. However the first
main impetus to the organizing campaign occurred as a result
of the open house on January 25.Mongello addressed numerous groups of the employeesturning out for this event throughout the day. Beyond ex-
plaining a belief in beneficial aspects of union representation,
he also emphasized that cards employees would be asked to
sign were only to authorize representation and not to join the
Union as a formal member or for any other purpose.A check-in table was in use at the open house, staffed byin-house organizing committee members. Alice Serebrenicoff
was chiefly present at the table throughout the day, being
principally assisted by Marilyn Hall (LaFollette) and Trudy
Bryant. They, along with other in-house committee members,
also circulated among the day-long stream of attendees to so-
licit signatures on authorization cards. Fernandez and other
Spanish-speaking supporters of the Union provided trans-
lations, as necessary, of what group speakers were presenting
and to facilitate individual conversations.Mongello had approached the Laughlin situation with apolicy that he would need 65 percent or more of the employ-
ees in any desired bargaining unit giving signed authorization
before he would present a recognition demand. The turnout
and demonstrated response at the open house satisfied
Mongello that the campaign should continue to go forward.
The fish fry especially for Hispanic employees on February
23 followed much the same format, except that Spanish lan-
guage communication was emphasized extensively to explain
the Union, what it offered, and the significance of authoriza-
tion cards being solicited.From the original group of 18 named in-house organizingcommittee members, only 5 became particularly active, or at
least successful, in obtaining signed authorization cards.
These were Hall (LaFollette), Serebrenicoff, Cheleen Mor-
gan, Bryant, and Virginia Mahliot. Of the 28 persons addi-
tionally named to the in-house organizing committee by
Mongello™s advisory letters to Respondent subsequent to Jan-
uary 26, only James Flanagan, Wilma Miller, Martha Mon-
toya, and Edgar Galaviz were comparably known to be suc-
cessful in obtaining an appreciable number (10 or more) of
signed cards.However certain employees not named in any ofMongello™s letters testified in relation to their successful so-
licitation of an appreciable number of cards. These individ-
uals were Ralph Durbin, Felix Rodriguez, Crystal Banda, and
Patricia Black. Numerous other employees also testified to
receiving less than 10 signed authorization cards, or in rela-
tion to their own signed card. The strategy of obtaining a
quite substantial showing of interest was buttressed through-
out the entire campaign by Fernandez™ constant efforts at
persuading employees, in their homes and elsewhere, to sign
authorization cards. He continued to place particular empha-
sis on successfully doing this among the Hispanic employees.During the February-March period weekly meetings at theUnion™s Bullhead City hall were well attended by interested
employees in the opinion of union officials and key in-house
committee members. By late March Mongello believed over
600 employees had signed authorization cards. He used a
tactic of submitting only a large portion of these to accom-
pany the petition filed on March 26, and retained a random
balance in reserve.During the April to late June period the Union sought topreserve the support of card signers, and acquire new ones
where possible. This was a near full-time duty of Fernandez
as he rovingly visited employee homes, often accompanied
by employee activist and Spanish speaker Martin Viera.
Fernandez also bore chief responsibility for receiving, record-
ing and securing the Union™s growing number of authoriza-
tion cards as he fulfilled other needed duties at the hall.Shortly before the scheduled election of July 6, the Unionmade mass distribution of two documents intended to influ-
ence employees in their imminent voting on the question of
representation. The first of these parodied an indefinitely run-
ning entertainment feature at the property titled ‚‚American
Superstars.™™ Here the Union combined the logo of this show
with other verbiage on a cover sheet to 17 attached pages.
The cover sheet announced as an ‚‚introduc[tion]™™ to readers
that the ‚‚real™™ superstars at this casino hotel were the em-
ployees pictured 6 to a page on the following 16 pages. Each
of the approximately 100 pictured employees was identified
by name, department, and shift, along with a brief statementVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00078Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 79FLAMINGO HILTON-LAUGHLINof support for the Union. The eighteenth and last page of theentire document depicted a ‚‚Yes™™ crossmark as though in
a voting box. The first and last pages of this campaign docu-
ment were printed in both English and Spanish, while an ap-
preciable number of the individual statements accompanying
employees™ pictures were in Spanish as contrasted to a ma-
jority of these messages which were in English.The other campaign item released shortly before July 6was an oversize sheet which harkened to the American Dec-
laration of Independence. It then set forth employment goals,
however these were composed in the cadence of the pre-
amble to the United States Constitution. This relatively small
portion of the sheet, printed in both English and Spanish,
also urged a ‚‚Yes™™ vote for the Union. The apparent signa-
tures of a few hundred persons were spread across this entire
document, and onto the reverse side, as though showing sup-
port for its purpose.During this time of hearings on the petition, considerationand disposition of representation issues by the Acting Re-
gional Director, and preelection arrangments, the principal
in-house committee members urged patience and continued
loyalty by card signers along with answering numerous ques-
tions which resulted from the labor-management contest then
underway. In a brief timespan just before an election was to
take place in the hotel-only bargaining unit, the Union car-
ried out final persuasions of employees in bolstering its en-
tire approach, along with crucial attention to the Hispanic
employees by the appearance and efforts of Armenta.d. Company™s specific activities(1) Campaign highlightsThe precautionary training of supervisors that Respondentcommissioned in February was done by Labor Relations At-
torney Harriett Lipkin. In the general Hilton business chan-
nels Kosinski informed Gaming Division Vice President of
Human Resources Kathy Rybar about the Union™s early let-
ters announcing their organizing drive and growing in-house
organizers list. Corporate Senior Vice President, Labor Rela-
tions & Personnel Administration Jim Anderson was com-
parably advised. Both these notifications had occurred by
February.Sherlock™s ‚‚5 day orientation™™ of early March includedmoderately serious attention to the matter of the Union™s ac-
tive presence, and seemingly larger questions of employee
wage and benefit levels, morale and turnover, and middle to
low level supervisory competence. Sherlock solicited an
opinion of the former Director of Human Resources and then
Vice President and Hotel Manager Carol Mittwede. Her view
of the Union campaign™s extent as best then known to Re-
spondent was comforting. However when Sherlock posed the
same question to Kosinski in their first extensive meeting to-
gether, a contrary opinion was given to the effect that the
Steelworkers campaign had a serious look to it. When the
representation petition was soon filed this ‚‚stunned™™ Sher-
lock, and he switched his continued reliance about labor rela-
tions probabilities to more on Kosinski and less on Mittwede.Roles were assumed by key management individuals inimmediate response to the Union™s petition. Anderson pri-
marily developed the overall extent of Respondent™s counter-
ing campaign. Sherlock was generally responsible for its im-
plementation at the property, with Kosinski deciding on day-to-day actions, drafting or issuance of Respondent™s ownwritten material, and participation with others in various pro-
grams to win employee sentiment away from the Union.The choice of a labor relations consulting firm was amongthe early specific steps taken. This was settled on within 2-
weeks of the Union™s petition. Attorney Joseph Herman, later
on behalf of his law firm to become counsel to Respondent
in this proceeding, had been retained as labor law advisor.
A select group primarily comprised of Herman, Anderson,
Sherlock, and Kosinski heard presentations from three poten-
tial labor relations consulting firms, and with little delay
chose Flores, Lopez & Associates of Orange, California, to
carry out a detailed agenda of activity. Spanish language flu-
ency of the principals in this firm, and of the independent
labor consultant they engaged to regularly assist it, was an
influencing factor in the firm™s selection. A confirming letter
dated April 9 to Anderson from consulting firm partner and
principal contact person, Hector Flores, set forth terms and
conditions of the arrangement. This letter included the fol-
lowing listing of activities expected from the consulting firm.a. Calendar of events.b. Series of meeting[s] with supervisors and employ-ees on what is a union; job security; collective bargain-
ing; constitution and bylaws; LM-2 reports; strikes;
strike replacements[;] election details and 24 hour
speech.c. Counter organizing material hand out[s], postersetc.d. Individual meetings with supervisors and/or em-ployees.e. Weekly straw poll by supervisors.
f. Weekly update and/or status of campaign.The long-term composition of the firm for actual personalendeavors was soon settled on as Flores, his then partner Pat-
rick Lopez, and engaged consultant, Alex Casillas. In prac-
tical terms the consulting firm™s prime duty was to lead a se-
ries of employee meetings in which the subject of prospec-
tive unionization was divided into six groupings, and to pro-
gressively make a presentation of company views about each
topic. The envisioned format of these employee meetings
was to have them mandatory for attendance, coordinated as
to scheduling by the human resources department, sufficient
in number that small groups of ideally about 20 persons per
one-half hour session could be addressed, and with a short
introduction given by the participating consultant for each
session. A given meeting was otherwise to be built around
a 20-minute-long video on each topic, followed by the taking
of any questions from attending employees and the distribu-
tion of literature.Besides employee meetings, the consulting group was toundertake ‚‚preview™™ meetings with supervisors in advance
of each topic being presented at the mandatory employee
meetings, plus subjects of benefits and voting process. These
were to occur from a few days to a week before the em-
ployee presentation, and have the purpose of acquainting su-
pervisors with the topic in order that they better answer ques-
tions later posed to them from those they supervised. Each
member of the consulting firm spent long hours and at least
6-day weeks to accomplish the basic meeting schedule, and
to participate in special meetings as with executive com-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00079Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mittee updatings, other general supervisory meetings and spe-cial projects when requested. This extensive presence of each
consultant at and throughout the facility resulted in mis-
cellaneous instances of one or more of them providing Span-
ish interpretive services for management, and having chance
conversations with various officials of Respondent but par-
ticularly with Kosinski.In the weeks from April until early July several items ofcompany-promulgated campaign literature were distributed,
along with the notifications about health insurance changes,
the wage increase, and the complaint resolution procedure.
Respondent, for itself and by the consultants, also insured
that written, video, and verbal communication to employees
about unionization was done in Spanish where appropriate.
Sherlock™s ‚‚24(25)-hour™™ meetings with employees on July
4 essentially capped Respondent™s entire preelection strategy,although some postelection memoranda were subsequently
issued in connection with the Union.An initial opportunity for Respondent to express its posi-tion on unionization was provided by the new employee ori-
entations as typically conducted by Hosler. In course of stat-
ing main orientation material for new employees about their
job and this Hilton property, Hosler™s orientation script con-
tained the following passages:At this point I would like to mention that we havea few employees who have shown an interest in unions.
The position of the Flamingo Hilton-Laughlin is that
unions are not in the best interest of the company or
our employees.... 
When a union represents employ-ees, those employees must raise their problems through
the union. And so, union represented employees would
have to take their problems to the union and a union
representative would then decide whether to take your
problem to management.Another reason unions are not in the best interest foremployees is that unions have many rules that members
must abide by. Currently we have a few employees
passing out cards and asking you to sign them. It would
be wise to turn them down. When you sign a card you
are entering into a legal binding contract with the
union. You could be subject to 100 pages of rules.
These rules provide that members can be subject to stiff
fines for behavior the unions find inappropriate.If you have any questions on the union please askyour supervisor or feel free to come see Joan Hosler or
John Kosinski.Respondent™s first known issuance which clearly rep-resented an employer campaigning tactic was a memorandum
to all employees from Sherlock dated April 29 on the subject
‚‚UNITED STEELWORKERS.™™ Its opening paragraph read:Many of you have complained that paid organizersfrom the United Steelworkers have been coming to
your homes and threatening you if you don™t support
the Union. Don™t give in to the Union™s threats or trick-
talk. If the Union really had the employees™ support, it
wouldn™t need to bother you at home and threaten you.After two further paragraphs expressing concern for em-ployee privacy rights and impugning the Union™s brashness,
the memorandum closed with a passage, ‚‚I know we haveproblems at the Hotel and I will do everything I can to workwith you to make things better.™™A second memorandum from Sherlock to all employeesquickly followed on May 6. This referred to continuing com-
plaints from employees about home visits. It informed em-
ployees they ‚‚don™t have to talk to union salesmen or let
them into your house,™™ and that recourse if they wouldn™t
leave was to ‚‚call the Police.™™While the consultants were obliged to disseminate a con-siderable amount of propaganda-like campaign material dur-
ing the mandatory meetings of employees, Respondent did
occasionally prod the situation with other creations of its
own. On May 12, in a probably inadvertent duplication of
memoranda to all employees, a one-page statement was
issued by both Sherlock and Kosinski on the subject
‚‚STEELWORKERS.™™ By slightly different format, but iden-
tical words, the two memoranda each read (plus emphasis
that ‚‚THESE ARE THE FACTS™™):The Steelworkers Union is bragging about its ‚‚secu-rity™™ and ‚‚strength.™™ Don™t believe a word of it. Talk
is cheap. Here are some facts:1. The Steelworkers Union Lost Over 500,000 Mem-bers From 1980 to 1990. If losing jobs is what theUnion means by ‚‚security™™ and ‚‚strength™™ who wants
it?2. Your Jobs At The Flamingo Hilton-Laughlin AreMuch More Secure Without The Steelworkers. Look atwhat happened at The Frontier in Las Vegas. A group
of unions took the employees out on strike and the
Hotel replaced all of the striking employees. Now the
union supporters are so disappointed and mad that
they™ve gotten violent. Don™t let that happen here.Soon after the Acting Regional Director™s Decision andDirection of Election on June 9, Kosinski issued a memoran-
dum to all employees dated June 15 on the headed subject
‚‚NLRB ELECTION.™™ It stated the place of the election as
scheduled for July 6 and the three voting periods, adding thatthe human resources department would check voting eligi-
bility for any person unsure of their status. This memoran-
dum also had the following as part of final phraseology to
its short, one-page format:We strongly urge you to vote in the election and to vote‚‚NO.™™ Remember:2. You are free to vote ‚‚NO™™ even if you signeda Union card. The Union will not know how you voted,
and it is against the law for the Union to try to do any-
thing to you if you vote ‚‚NO.™™3. You do not need a Union, which won™t do any-thing for you and which will cost you a lot of money.On June 22 Kosinski issued another memorandum to allemployees on the subject ‚‚STEELWORKERS.™™ This com-
munication first referred to Kosinski™s recent written advice
to employees on June 15 about election details, then went on
to discuss the company™s obligation to produce ‚‚a list of the
names and addresses of all eligible voters,™™ a copy of which
the NLRB would in turn give to the Union. The memoran-
dum continued with conjecture about how the Union might
use this Excelsior list, as by home visits or other com-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00080Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 81FLAMINGO HILTON-LAUGHLINmunication. Kosinski added partisan comment against thisbeing done, then discussed a list of 18 ‚‚questions you might
want to ask the Union before you vote.™™ These questions, as
attached to his memorandum, are in the record. I choose to
quote only 4 of them and term a remaining 14 as carefully
cast questions for which an unfavorable, or at least uncom-
fortable, answer would likely be required to be given.Q. 1. Can you guarantee that you will get us every-thing you say you will? Can you guarantee that you
will get us any of the things you say you will?Q. 2. Can you guarantee that we won™t lose the ben-efits we now enjoy if the United Steelworkers wins theelection?Q. 4. Will we be able to go to work for other hotel-casinos in Laughlin if the United Steelworkers wins the
election?Q. 18. What can the United Steelworkers do for usthat Hilton hasn™t already done?Respondent™s last preelection ‚‚To All Employees™™ cam-paign memorandum, except a ‚‚VOTE NO™™ of July 3 to be
treated later, was that from Kosinski dated June 26 on the
subject ‚‚OPEN DOOR POLICY.™™ It described an instance
of the day before when a union organizer and group of
aligned employees came in unannounced to see Sherlock at
his office. The memorandum advised employees that while
Sherlock would not want to take time with ‚‚outsiders,™™ his
‚‚door remains open to meet with you.™™ A person wishing
to do so was asked only to try letting Sherlock ‚‚know ahead
of time so he can be available.™™Finally, by memorandum to all employees dated June 30,Kosinski announced that payroll checks would be available
at 5 a.m. on the election date of July 6 instead of at noon
as usual. His memorandum explained that this onetime
change would allow voting and early pay receipt by those
employees not scheduled to work that day.The consulting firm™s first series of mandatory meetingsfor employees began in or about mid-April. This was on the
initial ‚‚what is a union[?]™™ subject. Each member of the
consulting group developed their own self-introduction for
any first meeting with employees. Flores stated his name, his
7-year background as a Teamsters™ organizer and business
agent, the fact that he had been hired by Hilton, and that he
wanted to give employees information on the Union with an-
swers to any of their questions. Flores included in his self-
introduction to employees that his primary role was to in-
struct and facilitate information about the Union so employ-
ees ‚‚can make a well-informed decision.™™Lopez™ standard self-introduction was to identify himselfas a consultant representing the Company to tell employees
a ‚‚side of the story™™ they would not hear from the Union.
He explained that employees had the right to organize and
support the Union, or to not do so if they preferred. His mes-
sage was that local management might ‚‚unknowingly break
federal law™™ if they handled the communication, and it was
instead his own expert knowledge that brought him to the
property for the series of meetings to follow.In Casillas™ case his manner of testimony as to a ‚‚stand-ardized introduction™™ lends itself to being quoted. He re-
called that it opened as follows:Hello, my name is Alex Casillas. I am a labor rela-tions consultant for the Flamingo. The reason for the
meeting is to give you information about the campaign
of the Steelworkers™ union. My job is to give you infor-
mation. What you do with that information is obviously
totally up to you. My job is to answer questions that
you may have an[d] to that extent, I™d like to say that
if you have any questions whatsoever please ask them.Don™tŠyou™re not going to hurt my feelings by ask-ing difficult questions. My job is to give you the an-
swers to them, if you want. I will ask you for one
thing, however, and that is that if you ask a question
you give me the courtesy of responding to it. And the
reason I say this is because there are times when people
ask questions and they™re not really interested in the an-
swer. They™re more interested in disrupting or attacking
or engaging in conflict.An extensive amount of campaign literature was distrib-uted by the directing consultant at the end of a particular
mandatory meeting. The exact thoroughness of such distribu-
tion cannot be known, inasmuch as Casillas, for one, men-
tioned having occasionally forgotten to make the distribution
at the end of his session. It must be inferred, however, that
for the most part intended dissemination of the literature as-
sociating to a mandatory meeting subject was normally
achieved.Two of the items so distributed were on the subject of ne-gotiations. In one of these the ‚‚U.S. Appeals Court™™ was at-
tributed in two named, but uncited, cases as expressing the
following principles:The law does not protect employees from losingwages or benefits in negotiations.The law does not prevent a company from unilater-ally implementing its final offer of a wage reduction
after reaching an impasse in negotiations with a union.The law does not require a company to make anyconcessions to a union™s bargaining demands.The law does not prevent a company from requiringa union to make concessions if it has more economic
power than the union.This one-page notification criticized the Union for seeminglynot knowing these principles, and urged a ‚‚No™™ vote against
it. A second one-page notification headed ‚‚Facts About Ne-
gotiations™™ opened with the reminder that the Union could
only guarantee a right to bargain with Respondent by win-
ning the election. Following this the notification document
listed five points that might conflict with what the Union was
promising, the fifth of which read ‚‚Normally during negotia-
tions employees do not get any improvements.™™ This docu-ment closed with several lines describing how a company
could reach the point in negotiations of a ‚‚final offer,™™ the
only response to which was claimedly acceptance by the em-
ployees or commencement of a strike. A ‚‚No™™ vote was
therefore advocated in order to ‚‚protect yourself.™™Other specific handouts at mandatory meetings were aone-page ‚‚Facts About Strikes,™™ one headed ‚‚Election In-
formation™™ reminding that economic strikers can be perma-
nently replaced, one with the same heading reminding that
unemployment benefits cannot be collected under ‚‚our state
laws,™™ and a fourth similarly headed stating in prominentVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00081Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
type that ‚‚NO UNION MEANS: No DuesŠNo Assess-mentsŠNo Initiation FeesŠ[and]ŠNo Strikes.™™ Another
one-page ‚‚Strikers™ Checklist™™ contained about a dozen typ-
ical household expense items (groceries, car insurance, water
bill, etc.), and suggested the recipient of the document fill in
their own weekly or monthly totals to see ‚‚just how much
it costs to live each week (or month) [i]f you are out on
strike ... in Nevada.™™
The last one-page handout in evidence was an extensivecolumnar chart to answer a hypothetical question, ‚‚How
long would it take you to make up pay lost if there was a
strike?™™ With two take home pay suppositions, and factoring
in either a 5-, 10-, or 15-cent-per-hour pay increase from a
strike of 1 to 10 weeks™ duration, this chart expressed 33
weeks as a minimum make up time assuming only a 1-week
strike that yielded a 15-cent-per-hour increase to a nearly 29-
year maximum makeup time for a 10-week strike yielding
only a 5-cent-per-hour pay increase.Finally a three-page document on the ‚‚hidden™™ paycheckof Flamingo Hilton-Laughlin employees listed a claimed
$4.54 hourly average cost to Respondent per employee for
nearly 10 distinct economic benefits, and a listing of nearly
20 noneconomic benefits, conveniences, amenities, or dis-
counts that were stated to be ‚‚a significant cost to [Respond-
ent]™™ and which ‚‚have been provided without payment of
union dues and most are subject to negotiations if a union
is voted in.™™ These foregoing instances of campaign lit-
erature that was distributed at mandatory meetings also in-
volved it being available in English or Spanish depending on
preferred fluency of employees in attendance.Aside from the consultants participating, randomly or asscheduled, in supplemental meetings with management, withemployees to extoll the property™s fringe benefits of employ-
ment, or in demonstrative ‚‚role playing™™ sessions to ac-
quaint employees with the actual election process, the man-
datory meetings of employees that they conducted occurred
on a regular, structured basis over the approximate 10-week
period of late April to very late June. Descriptions of this en-
tire process vary somewhat between the consultants them-
selves, as with Casillas who believed his first meeting with
employees did not involve running a video and Flores who
recalled a second meeting about strikes. Basically, however,
the mandatory meetings unfolded in systematic manner.The videos that accompanied these meetings had beencopyrighted in 1990 by an organization named Labor Rela-
tions Institute, Inc. The content of each video was essentially
narrative by a mature male person, with occasional com-
mentary interspersed by ‚‚speaker[s]™™ conversing over some
common experience arising out of unionism. The fundamen-
tal message of each video was highly negative toward
unions, delivered in stern tones of alarm about probable con-
sequences of unionizing, and with frequent reference to spe-
cific instances throughout the country. There was much use
of print, pictorial or color graphics, that appeared on the
video screen roughly 50 percent of the time as voice audio
continued in reinforcement of particular points.(2) Video content in mandatory meetingsThe series of videos had been acquired by Hilton, and inearly 1993 provided to Kosinski by Rybar without any spe-
cific instructions for use. Campaign coordination with the
Flores, Lopez group led to incorporating the videos, whichthe consulting firm was actually familiar with from its pastexperience. On the first subject of Introduction to unions in
general, the narrator™s immediate remark was:Since the union is now trying to become your legal rep-resentative, there™s a lot of information about them you
need to know.He then first cast unions as ‚‚becoming a thing of the past,™™that had ‚‚failed to adjust to changing conditions [from 1930
and 1940, and so] they™re becoming extinct.™™ The narrator
termed unionized industries as those in ‚‚terrible trouble,™™
while over in nonunion companies ‚‚the future is bright.™™ He
recommended that in exercising an employee™s legal right to
vote for or against a union, rejecting a union is ‚‚one of the
best ways to insure a secure future.™™The narrator claimed unions (1) suffered from dwindlingmembership; (2) misspent dues revenue; (3) had connections
to organized crime; (4) tricked, pressured, and bullied em-
ployees into supporting the union; (5) could not assure an
employee™s job betterment because winning an election only
gave a union the right to negotiate with a company, but with-out any guarantee of bargaining results; (6) introduced oner-
ous membership obligations based on union constitutions and
bylaws; (7) might cause a person to lose their job through
failed strike action; and (8) spread misleading promises of
job security through unionization, while neglecting to men-
tion that in states where they are legal a contractual union-
shop clause could require that every employee must join the
union and remain a member or be fired. The narrator did not
mention that Nevada is a ‚‚right to work™™ state, where such
a clause would not be legal. This first video closed with the
narrator stating, ‚‚[W]e don™t want a union here ....™™
The content of this introductory portion of the full videocassette was actually a preview of the four subjects and a
summary which would follow in more detailed manner. In
the course of commentary on the meaning of collective bar-
gaining and the peril of strikes, the video screen twice dis-
played excerpts from past Board decisions. The narrator
identified the Board, and termed these excerpts to be state-
ments of ‚‚the Government Agency that regulates union or-
ganizing attempts™™ as he read each passage aloud by uninter-
rupted audio assimilation with his continuing message about
unions. The first excerpt reached was from Coach & Equip-ment Sales Corp., 228 NLRB 440, 441 (1977). Here the pas-sage displayed was:Collective bargaining is potentially hazardous for em-ployees, and as a result of such negotiations, employees
could [might] possibly wind up with less benefits after
unionization than before.The second excerpt was taken from Oxford Pickles, 190NLRB 109 (1971). This passage stated that ‚‚an employer
may permanently replace economic strikers.™™The second subject from the cassette holding this 1990video production was about job security. Here the narrator
(same person throughout the entire English language series)
(1) associated unionization to slumping industries; (2) as-
sailed a ‚‚Bunker Hill Mine Company™™ situation of
disasterous consequences related to union negotiations in
Idaho; (3) raised other instances from Arkansas, North Caro-
lina, and elsewhere having comparable results; and (4) usedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00082Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 83FLAMINGO HILTON-LAUGHLIN‚‚speaker[s]™™ to highlight these negative consequences froma working person™s viewpoint.The narrator discussed various ways in whch the presenceof a union worked against the job security of rank-and-file
employees. Union-security or ‚‚Union Shop™™ provisions were
among the factors discussed, with a passing statement that
‚‚in some states this provision is illegal.™™ The status of this
pitfall as being legal or illegal in Nevada was not given. At
this point a graphic also contained in the first video was
again displayed. It was a barely legible letter on stationery
of the International Association of Machinists, requesting
under provisions of a contract that a company discharge an
employee for failure to pay dues on time. The narrator then
referred to lower than average wage increases in unionized
establishments of the private sector as compared to nonunion
companies. He closed this second video subject with the fol-
lowing statement:More job security and a better future, period, and allwithout a Union. Vote for yourself, vote for your fam-
ily and your future. Vote no.The third video treated collective bargaining. The narratorbegan by stating that under the National Labor Relations Acta legally elected representative of employees wins only the
right to negotiate with a company. He then emphasized thatwages and benefits currently in effect at the time of union-
ization were not necesarily a ‚‚starting point,™™ that promises
of improvement by union organizers could not be guaranteed,
and that contract negotiations could lead to more, the same,
or lessened wage rates or other conditions of employment.
The narrator stated that ‚‚no company is ever required to
agree to union demands it considers unfair or unreasonable.™™
Certain statistics as to ‚‚concessionary™™ agreements were
shown, and the following excerpt from Midwestern Instru-ments, 133 NLRB 1132, 1138 (1961), appeared for viewersto see:There is, of course, no obligation on the part of an em-ployer to contract to continue all existing benefits, nor
is it an unfair labor practice to offer reduced benefits.In a followup to this theme, the above-quoted excerpt fromCoach & Equipment Sales was again displayed as the nar-rator read its words aloud for viewers. Popular promises of
union organizers were itemized, but claimed not to be sus-
ceptible of fulfillment because collective bargaining was
termed a process in which employees could end up with
more, less, or the same benefits as before. An unnamed
Texas company was discussed, where employees had voted
in a union and it led to disappointingly lowered wages and
loss of numerous benefits. In another instance of a Florida
company, 14 employee ‚‚speaker[s]™™ appeared in sequence
to state how after voting in a union they lost money and
gained no benefits after negotiations ended.During presentation of this third subject the narrator alsospoke of union-security and dues-checkoff clauses. He said
these only serve as ‚‚very important™™ protection to a union™s
‚‚financial position,™™ but can often be traded in a course of
negotiations by ‚‚giv[ing] away benefits the employees had
before a Union came in.™™ These factors were claimed to be
a reason that employees were increasingly voting to decertify
unions, a process having the result of decertification over 70percent of the time according to NLRB statistics. Before con-cluding this video, the narrator also touched on strikes to ob-
tain contract demands. Here he noted that employees of Re-
spondent would ‚‚soon be seeing some important informa-
tion™™ about strikes, which were ‚‚not usually a good idea.™™
This third video closed with the narrator saying:Unions can™t guarantee you anything. They know thatcollective bargaining is a give and take process and that
recently Unions have given more than they™ve taken.
Think about it, what can a Union really do for you?
Vote No.In the fourth video the narrator focused on constitutionsand bylaws of unions, which he termed ‚‚a set of rules and
regulations™™ that must be followed when employees become
members. The narrator read from several constitutions of
labor organizations, disparaging their limitations on job-relat-
ed activity of members and the creation of misusable union
authority. In one notable portion of the fourth video a court-
room-like scene was shown, with a person seated in a wit-
ness box while seemingly being examined by an attorney.
This graphic associated to video passages about the power of
unions to punish for infraction of their rules. For this sup-
posedly ‚‚the member can be put on trial ... just like a

common criminal.™™ The background of this portion of the
fourth video was an Archer-Daniels-Midland Co. strike in Il-
linois, which was settled after 100 days. An employee and
union member had crossed the picket line and returned to
work. His union tried him and levied a fine of $64 for each
day worked. The video narrator concluded the episode by
saying that a court had forced the person to pay the resultant
$6400 amount. The terms ‚‚found guilty™™ and ‚‚kangaroo
court™™ were voiced to embellish this portion. His closing
statement for viewers was that:If you believe the things we™ve talked about in thispresentation are things you would not be comfortable
with, things like dues, fines, assessments, trials, restric-
tions on your freedom of speech, restrictions on solving
your own problems, the way the Union would use your
money and the type of people who control some
unions, then vote no.The fifth video was devoted to the subject of strikes. Inthe first moments of his remarks the narrator stated that
strikes by unions are known for ‚‚the violence that often ac-
companies them.™™ Strikes were also presented as occurring
more frequently than commonly believed, and the narrator
preceded this ‚‚very real and increasingly likely possibility™™
by stating:Also, consider the number of times you™ve recentlyheard or read about strikes and related violence. The
Greyhound strikers, for example, who fired shots into
busses loaded with innocent passengers or the Pittston
Mine Workers whose Union was fined hundreds of
thousands of dollars for sponsoring strike related vio-
lence against the Company.Strike action was claimed to often require a majority voteof members, but nevertheless be binding on all employees
connected to a particular negotiation. Viewers of this videoVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00083Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
were reminded that pay and fringe benefits were stopped dur-ing a strike, that strike benefits from their union would likely
be skimpy, that unemployment compensation is ordinarily
not paid to strikers, and that companies can hire permanent
replacements in a process that means ‚‚a chance there might
not be a job for you to return to when the strike is settled.™™The strike video narration concluded with extensive treat-ment of a 21-month strike situation at an Oklahoma company
named Liberty Glass. The narrator preceded such treatment
by disclaiming that if the Union were to win an election
‚‚there will automatically be a strike,™™ or that strikers would
lose their jobs. The narrator™s point, however, was high-
lighted by the display again from Oxford Pickles reading ‚‚anemployer may permanently replace economic strikers.™™ As
usual the narrator read this quoted passage in background
audio as it appeared in display on the screen. Numerous acts
of civil disobedience and violence were described as having
occurred during the course of the Liberty Glass strike, in-
cluding mass picketing, fire bombings, assault, gunfire,
arson, and a near riot causing personal injury. The narrator™s
final remarks of the fifth video were:Whenever a strike occurs, there™s always a possibil-ity it can turn ugly, even disasterous. And with a
Union, there is always that possibility of a strike.But, there™s one sure way to make certain you neverhave to go through the same kind of things the employ-
ees of Liberty Glass suffered. Never put yourself in the
position where a Union can call you out on strike.And how do you do that? Simple, vote no. Don™t letan outside third party, with goals of its own control
your working lives. Vote to stay union free. Just vote
no.The sixth and final video shown during the mandatorymeetings was on the mechanics of an election, followed by
a review of all earlier subjects. It was actually headed ‚‚24-
Hour Presentation,™™ a labeling which I believe showed sim-
ply an inadvertence in tape editing. It began with the plea
for a ‚‚union-free™™ vote from employees in their secret-ballot
choice, then illustrated the election process and had a largely
repetitive review of points made during each full video sub-
ject. The earlier-quoted excerpt from Midwestern Instrumentswas repeated on the screen, along with the ‚‚potentially haz-
ardous™™ language regarding collective bargaining from
Coach & Equipment Sales.In footage moving toward its conclusion, this video cov-ered human interest fears of union ‚‚strong arm tactics™™ such
as explosion, disabling injury, and gunshot consequences. A
Reader™s Digest article was described as to Mafia control of
unions, plundering of pension funds, and mismanagement ofbenefit programs by criminal elements. A quotation was at-
tributed to George Meany, past president of the AFLŒCIO,
about how criminal control of a labor organization had been
uncovered as an instance of ‚‚[trade] union corruption.™™ The
video content then turned to earnest comment that teamwork
and mutual respect, not a union, was most needed. Viewers
were urged to believe that ‚‚The enemy here isn™t the Com-
pany™™; that the ‚‚real enemy, as far as your working life is
concerned ... is business 
competition.™™ The narrator™s finalsummation stated:We™re going to beat this Union and beat them bad,because they have nothing to offer that you can™t get
without paying Union dues, fines and assessments.They have nothing to offer that you can™t get bydealing directly with the Management of this Company.
On election day, vote for yourself. Vote for your future.
Vote no.Additionally, the sixth video was followed by several min-utes of television newscast footage broadcast on May 13 by
a Las Vegas channel. It dealt with the recent beating of two
California tourists and injury to a police officer, both matters
arising on a strike line outside the Frontier casino hotel.The sixth video intimated it had been made for employ-ment in the setting of manufacture. This appeared in argu-
ment that a ‚‚customer™™ of the company for whom viewing
employees worked could depend ‚‚on our products to run his
business.™™ Earlier videos of the mandatory meeting series
had carried the same intimation, by visuals plus references
to ‚‚plant closings,™™ ‚‚products manufactured,™™ and manage-
ment-rights clauses allowing control of production processes.
While this was the intimation, and graphics often reinforced
it with statistics or factory scenes, the subject matter was
universal enough to have application in service industries and
is not minimized because the activity here is gaming. Fur-
thermore, the opening video had personalized the message in
terms of this Hilton property when the narrator stated in con-
cerned tones that:Recently a Union has been trying to get you to vote forthem in a National Labor Relations Board election.
You™re probably wondering what this election is all
about and what will change if the Union wins.The Spanish language version of the six video subjects formandatory meetings was largely comparable to the English
language version. A younger male narrator covered the six
subjects, as contained in a separate cassette showing Labor
Relations Institute copyright in 1988. Overall there was less
graphic content to the Spanish language version, in apparent
reflection of footage made or acquired by the producing or-
ganization between 1988 and 1990. Some of the graphics
were identical in the two versions, and insofar as
‚‚speaker[s]™™ are concerned their English language delivery
was reduced in volume to allow the narrator™s predominant
voice and simultaneous Spanish translation to be conven-
iently heard. The most extensive graphic was the Liberty
Glass experience, which appeared fully the same in extent as
the English language version. The sixth and last subject of
the Spanish language video was, as expected it would be,
headed (in English) ‚‚Conclusion.™™The record does not contain formal translation of theSpanish language video cassette. I have viewed it in order
to best assess comparability with the English language series.
The narrator™s vocal delivery, the audio correlation to graph-
ics, and the readily recognizable cognate words appearing as
print content, persuade me that for purposes of issues in this
case the Spanish language version of the six video subjects
has substantially the same materiality and effect as that
which can be found in the English language series.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00084Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 85FLAMINGO HILTON-LAUGHLIN(3) Video content in 24(25)-hour meetingThe 24-hour (sometimes termed 25-hour) meetings atwhich Sherlock spoke were principally given over to the time
involved in showing a video. This video had been filmed and
edited by a commercial production company undertaken to
do so by Respondent. The result was a color feature with
some musical background and a professionally sounding nar-
rator.It began with pleasant scenes of the property and variousemployees engaged in their work. The narrator™s voice
praisingly accompanied several minutes of such footage, and
his message then veered to a more somber prospect of third
party disruption. Such a third party was pictured as to its
logo and pronounced to be the ‚‚United Steelworkers
Union.™™The heart of the video followed, setting forth extensive de-scription of the Union as a crumbling, financially ailing,
wasteful, and desperate organization. A flow of graphics and
statistics reinforced the narrator™s scolding statements. The
Union™s tangled finances were discussed, with a showing
from required government reports that the International union
had found it necessary to actually loan Las Vegas Local
711A the amount of $100,000.The Union was accused of making misleading claims tothe achievement of negotiation rights, without also revealing
that their promises to employees or bargaining demands need
not be accepted by an employer. Operative words from Sec-
tion 8(d) of the Act were screened, and simultaneously read
aloud, that the mutual obligation to bargain ‚‚does not com-
pel either party to agree to a proposal or require the making
of a concession.™™ Additionally, viewers were told that bar-
gaining is like a gamble, and although they could end up
with more they could also ‚‚bust and end up with less.™™Particular emphasis was then applied after advising view-ers the Bureau of National Affairs in Washington, D.C. had
reported that 9 out of 10 contracts negotiated by the Steel-
workers between 1987 and 1989 were concessionary in na-
ture. A detailed illustration of this point was given in regard
to Union Local 7090™s contract with the Coates Plaza. This
establishment is an 80-room motor inn located at Virginia,
Minnesota. As graphics predominantly continued, the nar-
rator criticized the Coates Plaza contract for insufficiencies
in wage rates and fringe benefits.The video continued from here with an assertion thatstrikes are more prevalent than the Union would have it be-
lieved. Various financial and other drawbacks of being in-
volved in strike action were posed, and a series of speakers
were pictured to be disillusioned or victimized employees or
nonstrikers from a Steelworkers™ strike at Phelps Dodge in
Arizona. Five such speakers described their financial travails,
or the violence visited on them.A long, handwritten letter was then screened, which hadbeen written by Ina Woltman, an employee of Respondent™s
Flamingo Diner. It set forth, in sorrowful personal detail,
how 10 years before the writer had her seemingly secure fu-
ture destroyed following a Steelworkers™ strike where she
worked in Wyoming. In employment terms her message was
that of being 1 of 600 individuals who lost jobs when a mine
permanently closed ‚‚because the Union would not cooper-
ate.™™Following this the narrator brought up Sherlock™s name,terming him a person ‚‚fair and consistent™™ and with whom‚‚we can solve our own problems here in Laughlin.™™ At thispoint the video was paused while Sherlock spoke formally to
the asembled employees with a carefully written script of re-
marks. Sherlock withdrew from the meeting after finishing
his statement, and the video resumed.The several minutes toward its conclusion were againchanging scenes of employees gesturing gaily at a filming
lens as they worked. A background of narrative praise for the
Flamingo Hilton-Laughlin as a place to work and known for
quality service to guests was also being spoken, accompaniedby a jingle-like musical composition.Final material pictured eight speakers; employees of theFlamingo Hilton-Las Vegas, who recalled Sherlock very fa-vorably as a highly placed executive of that property. The
video closed with a full screen qualified disclaimer concern-
ing statements of persons appearing in it with respect to their
‚‚support of or opposition to the United Steelworkers of
America.™™During the course of this video quotations were screenedfrom Board cases, the ‚‚potentially hazardous™™ in collective
bargaining and right of employers to ‚‚permanently replace
economic strikers™™ language as taken from Coach & Equip-ment Sales and Oxford Pickles, respectively. (The quotationfrom Coach & Equipment Sales was inadvertently attributedto Midwestern Instruments.)The 24-hour video had its Spanish language version, theone shown at two of the eight meetings convened by Sher-
lock on July 4 to cover all employees eligible to vote. This
was not a perfect product, for Casillas recalled one instance
of discrepancy in numbers between what a graphic showed
and what the narrator spoke. However as with the main
video series, I find the narration, scenes, graphics, and cog-
nate print result in this Spanish language version appearing
substantially the same in materiality and effect as the English
language version.D. Complaint Allegations1. Paragraphs 7(a) and (b)a. IssueThe issue here is whether, during the period from April 28to July 6, Respondent unlawfully restricted the work area
movement of Wilma Miller in and around its facility in vio-
lation of Section 8(a)(1) and (3) of the Act.b. EvidenceMiller has worked at Respondent since it opened, with aclassification of head pantry in the chefs department. During
April she was working the pantry station in the Alta Villa
restaurant. This had been her specific job since late 1992.
Her duties were to make all cold food for the buffet, after
listing and ordering what would be needed on each daily
shift.Until early May she unrestrictedly traveled throughoutgeneral food preparation areas such as the main kitchen, the
‚‚garde manger™™ (salad preparation), and the bakery. The
purpose of her movement was to obtain foods and food prep-
aration supplies. She estimated the amount of such travel
during her normal 2:30 to 10:30 p.m. shift as fluctuating
from 1/2 to 2 hours per day. Conversely other employees of
the food and beverage department entered her area to obtainVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00085Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
special delicacies that Miller would be expected to stock. Inthe course of all such cross-travel, Miller had habitually en-
gaged in ordinary job, social and union campaign conversa-
tion with coworkers.A change in this routine occurred in early May. Miller wasin the main kitchen for ice cream, and was abruptly spoken
to by Sal (Saul?) Ortiz, a supervisory specialty chef, who
told her to return to her area. Ortiz added that from then on
others would bring what she needed to her station.About a week later she was nonetheless going toward thebakery, and on being seen by Luis Herrera, a higher super-
visory sous chef, was told by him not to be there and to get
back where she belonged. Still later in May she was in the
bakery for a chocolate cake, and when seen by Herrera told
to stop talking and again return to where she belonged.After this third restriction Miller did stay only in her im-mediate work area, without the miscellaneous traveling away
from it as before. This meant that others had to supply her
with every kind of specialty food item, a process that de-
layed her own fulfillment of work and a hardship causing her
to feel distressed.The situation was aggravated still further by an incidentoccurring between the dates of April 28 and July 6. During
a business lull Waitress Marie Liebe was talking with Miller
at the Alta Villa pantry station about a mandatory meeting
Liebe had attended. Ortiz approached the two of them and
informed Miller that a coworker could not talk with her
there, but could only pick up the needed food items and
leave. Ortiz then marked off a boundary area, which was to
be the closest others could stand to her when they were nec-
essarily at this pantry station.The work movement restriction ended on July 6 from Mil-ler™s experiences on that date. She was preparing food at her
pantry station, and told Ortiz she would have to go outside
it because her meat slicer was not working. He approved this
and she proceeded into the garde manger where a working
slicer was available. While there Assistant Executive Chef
James Bocanegra came by, saw her, but said nothing. From
that point onward she resumed traveling freely throughout
the facilities as she had done before early May. Miller later
requested transfer to the main kitchen, and relocation of her
work station to a garde manger assignment was approved ef-
fective in October.Howard Silver was promoted to be Respondent™s executivechef in March, after holding other positions in the Hilton or-
ganization. Shortly after this he began hearing complaints
from employees of the department and supervisory sous
chefs that Miller was spending an excessive amount of time
away from her work station in the Alta Villa pantry.Silver took this up with Kosinski and Food and BeverageDirector Wayne Muth. Then in May Silver arranged a meet-
ing with Miller, at which Muth was also present. The offi-
cials told Miller to stay at her work station unless specifi-
cally authorized to go elsewhere or when she was on break.
Silver believed this minimized, not corrected, the problem of
her job behavior.At Kosinski™s request Silver had prepared a documentheaded ‚‚Alta Villa pantry guidelines™™ dated May 3, 1994.
Among the several rules and duties listed in this document
was one stating, ‚‚Stay in pantry area between 2:30 p.m. and
10:30 p.m. unless otherwise instructed by Sous Chef.™™ A 3-
1/2-page job description stipulated to apply to the head pan-try position for the Alta Villa states that an incumbent musthave an ability for ‚‚walking significant distances, maximum
of three miles per eight-hour shift.™™Bocanegra had become Respondent™s assistant executivechef in early May, after spending a number of years pre-
viously in the Hilton organization. His basic duty was floor
work intended to assure complete food production for Re-
spondent™s various restaurants. He believed a total of 15 min-
utes per shift would suffice for a head pantry person of the
Alta Villa to travel away and back between their station and
the main kitchen while obtaining food supplies and equip-
ment.During the first 2 months as assistant executive chef,Bocanegra noticed Miller spending an excessive amount of
time away from her station. This same observation was re-
ported to him by Supervisor Ortiz. The particular locations
in which he observed Miller were the employee dining room
(EDR), main kitchen, garde manger, and bakery. Addition-
ally, employees of the department reported to him that Miller
was annoying them with attempted conversation that did not
relate to work.Bocanegra relayed this information to Silver, as well astelling Miller that she should stay at her station while work-
ing. His statement had been in response to, and attempted
resolution of, her voicing a concern over unfair treatment
from Ortiz in prohibiting her from going to other areas of
the hotel.Bocanegra recalled three incidents during the period ofJune to early July when Miller asked him for permission to
get fruit, lettuce, or tomatoes. On each occasion he kept her
in place, and either obtained the items for her himself or
called to the main kitchen for the item to be brought to her
pantry.Bocanegra knew Miller was a union supporter from an in-signia pin she regularly wore, and by the indicated subjects
that other employees told him she talked about. During the
period of early May to July 6, Bocanegra also instructed
other employees to return to their stations during work hours.
He testified that the Alta Villa guidelines document had not,
at least to his knowledge, existed before May 3, 1994.c. CredibilityI am persuaded that Miller™s candid-seeming testimonywas truthfully rendered. I accept her version of facts occur-
ring during April 28 to July 6, as a basis for resolving this
issue. Silver™s demeanor was extremely poor, and he resign-
edly conceded various instances in which his testimony shift-
ed evasively or conflicted with that previously given.I also discredit Bocanegra insofar as he depicted practicaljob requirements of the head pantry position differently from
Miller. In consequence the salient testimony of both manage-
ment witnesses is rejected where in conflict with Miller™s
version. Muth, Ortiz, and Herrera did not testify.d. HoldingWhen union adherents are barred from entering areas forwhich they previously had free access to secure necessary
work implements, such a restriction is reasonably calculated
to interfere with a free exercise of statutory rights. Where no
good reason is shown for the restriction, such employer ac-
tion is in retaliation against union adherents and tends to de-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00086Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 87FLAMINGO HILTON-LAUGHLINfeat union activity. It is for this reason an independent viola-tion of Section 8(a)(1) of the Act.An unlawfully designed restriction which particularly im-pedes securing routinely used work items also violates Sec-tion 8(a)(3) of the Act as a discouragement to union mem-
bership and activity. Animal Humane Society, 287 NLRB 50,59 (1987). See Heartland of Lansing Nursing Home, 307NLRB 152, 163 (1992); Miller Group, 310 NLRB 1235,1238 (1993).Miller had been named in a letter to Respondent datedMarch 26, in which additional in-house organizers were list-
ed. This overall awareness about her special category of sup-
port for the Union was thus well known to Respondent, and
reinforced during May when Bocanegra saw her open display
of the pin and learned from others that she was advocating.By early May the consultants were well into both previewand status meetings with supervisors. This broad coverage of
management personnel at several levels would easily give in-
dividual supervisors a motivation to conform with Respond-
ent™s objective of defeating the Union™s campaign. In nar-
rowing this context to the credited evidence as to what Miller
experienced, the inference is compellingly invited that unlaw-
ful action was undertaken against her.The restriction ended abruptly on the election date, beyondwhich Miller™s traditional moving around of perhaps 2 hours
a shift would no longer have an effect on the campaign. Re-
spondent™s evidence does not persuasively establish that Mil-
ler was interfering with work underway by others, nor was
any rank-and-file employee called to so testify. The restric-
tion imposed awkward and inefficient alternatives to Miller™s
normal activity, which supports still further the available in-
ference that her strained isolation was more than suspicious.
Finally, evidence is starkly plain that Respondent contrived
an afterthought document trying to show that established
guidelines for Miller™s job mobility should be considered,
even though its very creation arose 6 months after she left
the Alta Villa job.I consider Respondent™s reliance on New Process Co., 290NLRB 704 (1988), unavailing as to this issue. In that factu-
ally dense case, an employee™s work movement restriction
was done in a context of highly structured machine operator
teams, and a showing of employer inconsistency in imposing
specific restrictions as among different employees. The
Board stated it was expressing ‚‚no views™™ as to the admin-
istrative law judge™s findings and conclusions about which
no party filed exceptions. The specific restriction there at
issue, involving an employee named Frances Work, was ap-
parently one to which no exceptions were filed. New Processis sufficiently distinguishable on its facts and for precedential
value as to not profit Respondent here.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraphs
7(a) and (b).2. Paragraphs 8(a), (b), and (c)a. IssueThe issue here is whether, during a period of on or aboutApril 28 and May 4, Respondent unlawfully (1) changed
health insurance coverage of its employees by providing ad-
ditional options; (2) lowered the health insurance premiums
employees were required to pay; and (3) provided its em-ployees an additional health insurance open-season period.This and all remaining specific allegations in the complaint
of unlawful conduct invoke only Section 8(a)(1) of the Act.b. EvidenceSince its opening in 1990 Respondent had provided em-ployees a choice of two health insurance plans. The first of
these was termed the Hilton plan, run by Silver State Medi-
cal Administrators as a preferred provider organization
(PPO). The second group medical choice was Health Plan of
Nevada (HPN), operating a health maintenance organization
(HMO).The scope of possible coverages under either plan was foremployee only, two-person coverage, or family coverage,
with increasing cost amounts for each category. Total month-
ly cost of the Hilton plan was a dollar figure derived from
the type and extent of health care benefits the employer de-
sired to create for its employees and persons they had also
chosen to cover. An arbitrarily determined portion of this
monthly premium was established by Hilton as a covered
employee™s share of cost.In Respondent™s early years of operating this employeeshare was generally a 10- to 15-percent range for the cat-
egories, although initially no charge was imposed by Hilton
for employee-only coverage. An employee™s premium con-
tribution share was made by payroll deduction. Premium
configurations for the HPN plan were generally similar, after
annual negotiations between Hilton and that provider to es-
tablish actual amounts. Under HPN all categories of coverage
required some employee contribution toward the monthly
premium, this too in an approximate 10- to 15-percent range
during early years. Beverly Hills-based Lynn Hein, Hilton™s
vice president of benefits administration, was chiefly respon-
sible for oversight of these plans.Near the end of Respondent™s first partial year in oper-ation, a review of these plans was done by memorandum
dated November 12, 1990, from Mittwede to Hein, and cop-
ied to Respondent™s then president, Gary Gregg. The review-
ing memorandum prefaced that proposed increases in em-
ployee cost for their group health insurance in 1991 had been
carefully considered as to several ramifications including
‚‚our opposition to an organized workforce.™™ A 4-day open
enrollment period for changes in plan or coverage was then
announced for mid-December 1990. The announcement listed
new premium amounts and an employee™s cost share, as well
as reminding that changes could be made once a year only.By memorandum dated May 13, 1991, Mittwede offeredRybar some midyear information about operation of Re-
spondent™s health insurance plans, copying the advice to both
Gregg and Hein. A theme of this communication was to in-
crease the low proportion of employees that had chosen the
Hilton plan. Mittwede™s memorandum discussed employee
enrollment, market competition, and provider service factors,
noting Respondent™s ‚‚obvious goal of remaining predomi-
nantly non-union.™™ Late that year a memorandum dated No-
vember 11, 1991, from Gregg to John Giovenco, president
of the gaming division, also addressed the desirability of at-
tracting more employees to the Hilton plan, and keeping em-
ployee costs down for this fringe benefit. Gregg™s memoran-
dum concluded as follows:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00087Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
With the ongoing union organizing efforts, a major in-crease in required employee contributions could become
an issue used by the unions to promote card signing.This reference to ‚‚ongoing union organizing efforts™™ was infact based on a Teamsters Local 14 effort that was underway
from a point in 1991 until late 1992. In October 1992 Re-
spondent, without admitting the commission of any unfair
labor practices, informally settled a series of charges by the
Teamsters, following which a unionization campaign of that
labor organization simply ceased. The Teamsters year-long
activity had not resulted in the filing of a representation peti-
tion.There was contact between Respondent and a third healthinsurance provider in June 1992, this an HMO called FHP.
In the course of such contact, FHP provided Hein with its
‚‚5/3/0™™ plan information and rates in a transmittal dated
June 18, 1992. The record is insufficient to make a fully ac-
curate cost comparison, particularly because of unknown im-
pact of a ‚‚SISCO™™ dental and eye care plan also elected as
contributory health insurance by many of Respondent™s em-
ployees. In very rough terms of what is known of the HPN
plan for 1992 and the FHP proposal made in midyear, FHP
rates were perhaps about 10 percent less than comparable
HPN coverage at the time. However FHP™s proposed effec-
tive date was August 1, 1992, and quoted rates were only
valid for the calendar quarter ending September 30, 1992.
Mittwede and Kosinski had some inconclusive consideration
of adding a second HMO in their transition discussions when
he succeeded as director of human resources on July 20,
1992. Their consideration of the FHP proposal continued
throughout that summer. However it was discontinued at the
direction of Rybar in September 1992, with no further action
taken at the time respecting employee health insurance bene-
fits.In late 1992, Respondent announced increased insurancecosts in an employee™s premium portion based on their cat-
egory of coverage. For the first time in the Hilton plan a
monthly cost of $4 was to apply at the January effectiveness
of these rates, but in that category only for new enrollments.
All other categories of both plans were increased, the new
monthly employee costs of HPN coverage being scheduled
as $28.33, $55.28, and $71.50, respectively, beginning in
January. This represented a complete passing on to enrolled
employees of HPN premium increase amounts for 1993.
These increases in the employee cost as a percentage share
of premium totals raised them to 19 or 20 percent. The pre-
vious year HPN had not increased its premiums, and while
Respondent added small amounts to the employee share of
HPN this still left the percentage range of employee cost as
only 13 or 14 percent.Kosinski had learned of employee unhappiness with thesize of the 1993 HPN increases soon after they occurred in
January. When Kosinski briefed Sherlock in early March just
after his arrival to assume the presidency, Sherlock turned
the subject of health insurance programs, their cost to em-
ployees and the notion of adding a second HMO back to
Kosinski for more study. Still later he authorized Kosinski to
take the matter up specifically with Hilton officials. Kosinski
did so by initial contact to Anderson, and from this contin-
ued discussion with Hein as a subordinate to Anderson. It
was early April by the time of these dealings.Although no documentation of the change representingbusiness matters betwen Hilton and FHP was entered in evi-
dence, an announcement was made by memorandum in Sher-
lock™s name dated April 28 to all employees (excluding sev-
eral unionized stagehands) that an additional HMO was
being added to their current choice of health plans. The orga-
nization was identified as FHP, which was represented as
having more favorable benefits than HPN plus that their plan
would offer monthly employee cost savings per category of
coverage as $24.18, $28.80, and $39.20, respectively. An
open enrollment period was established during May 3
through 8, and the new option would be effective May 15.
The timing of this announcement had been discussed and
agreed on by Respondent™s executive committee, subject to
Anderson™s approval.Hein promptly received a letter of protest dated April 30from a sales director at HPN. This writer stated HPN had
learned of ‚‚a second HMO offering™™ to employees at
Laughlin, and claimed this would contravene contractual pro-
visions of the current year™s renewal agreement in effect be-
tween HPN and Hilton. Sherlock and Kosinski discussed this
between themselves, and Kosinski was instructed to continuecoordination with Hein on the matter. However 2 business
days later the same sales director wrote again in confirmation
of discussion with Hein that HPN would reduce its rates, ef-
fective May 15, to practically the same amounts of the FHP
plan just announced.More importantly, another memorandum of Sherlock onthat same May 4 date to all employees advised them of
HPN™s response in ‚‚matching™™ the rates of FHP. More im-
portantly still, Sherlock™s second memorandum itemized a
monthly employee contribution amount under the HPN
matching response as $4.15, $26.48, and $32.30, respec-
tively. These figures meant that with mere pennies of dif-
ference as a Hilton contributing cost, the ‚‚savings™™ to em-
ployees was of less significance than the hard facts that now
under both HMOs the exact monthly cost to employees by
category would be the respective $4.15, $26.48, and $32.30
amounts set forth in Sherlock™s second memorandum, and to
be effective May 15 for employees to switch either way if
they chose. An immediate new and partially overlapping 5-
day enrollment period was established for change to HPN, or
for change back to it for those employees who had promptly
dropped it after the first memorandum. An incidental fact
was that in percentage terms of total health care monthly pre-
miums the employee portion would, under both HMOs, drop
to 3, 10, and 10 percent per respective category of coverage.Going into May, over 1600 employees of Respondent fa-cility-wide had health insurance coverage. These were di-
vided between 400+ under Hilton (Silver State) and 1200+
under HPN. The response to the early May options was suf-
ficiently enthusiastic that by June 250 employees took cov-
erage under FHP, the large majority of these being drawn
from former HPN participants.c. CredibilityThe issues regarding employee health insurance benefitsdo not require credibility resolutions in the traditional sense.
However it is convenient at this point to make credibility-re-
lated comment that has frequent application because of the
magnitude of this case.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00088Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 89FLAMINGO HILTON-LAUGHLINIn the course of his extensive testimony, Kosinski wastwice drawn to square what he offered here with his previous
responses on a subject at the objections hearings of late
1993. In one instance this involved the nature of his commu-
nication to Hilton corporate about the Union™s January 26
letter announcing its organizing drive, and the other instance
was to state an energy level to the campaign Respondent de-
termined to mount in opposition.Testifying here as to the first instance Kosinski placed hisearliest meaningful communication to Anderson as happening
in March when the Union™s petition was received. This con-
flicted openly with his objections hearing testimony in which
he assuredly placed such advice as having been supplied to
Anderson promptly in January when the Union first openly
revealed itself.As to the second instance Kosinski repeatedly deflected aplainly voiced question as to whether Respondent had deter-
mined to make a ‚‚strong™™ campaign against unionization of
this major employee component. This too starkly contrasted
with his testimony nine months earlier that a ‚‚strong™™
compaign was exactly what Respondent had decided on early
and with full resolve.I consider these predilections to show that candor wasoften lacking in Kosinski™s testimony. Stated otherwise, I am
satisfied that he slanted many factors critical to the case, in
an effort to falsely portray Respondent in the best light. In
a specific instance later when I discredit Kosinski on de-
meanor grounds, it shall be stated during treatment of that
issue.d. HoldingThe fundamental predicate to resolution of this issue maybe taken from NLRB v. Exchange Parts Co., 375 U.S. 405,409 (1964), in which the U.S. Supreme Court held that
‚‚conferral of employee benefits while a representation elec-
tion is pending, for the purpose of inducing employees to
vote against the union ‚interfere[s] with™ the protected right
to organize™™ under Section 8(a)(1) of the Act. The Court™s
much-quoted observation on this point is:The danger inherent in well-timed increases in benefitsis the suggestion of a fist inside the velvet glove. Em-
ployees are not likely to miss the inference that the
source of benefits now conferred is also the source
from which future benefits must flow and which may
dry up if it is not obliged.In American Sunroof Corp., 248 NLRB 748 (1980), theBoard wrote it ‚‚has long held that the granting of benefits
during an election campaign is not per se unlawful where the
employer can show that its actions were governed by factors
other than the pending election.™™ In elaboration on the point
American Sunroof also observed:And the Board has further held that an employer canmeet this burden by showing that the benefits granted
were part of an already established company policy and
the employer did not deviate from that policy on the
advent of the Union.The granting of new health insurance benefits during thecourse of an organizational drive does not give rise to a pre-
sumption that it is unlawful. Rather, an inference of impropermotive and interference with employee Section 7 rights mustbe drawn from all evidence presented, including an employ-
er™s failure to present a persuasive business reason dem-
onstrating that timing of the grant of benefits was governed
by factors other than a union campaign. Springfield JewishNursing Home, 292 NLRB 1266 (1989). See Speco Corp.,298 NLRB 439 (1990).Respondent had long associated its health insurance offer-ings with a determined corporate policy of avoiding union-
ization. The cessation of organizing activities by the Team-
sters in late 1992 created a lull in having any imminent pros-
pect that a major component of its work force might be
unionized. With pressure of that nature removed, Respondent
boldly increased its employees™ contributory health insurance
premium portion to an unprecedented percentage amount at
the start of 1993. This generated dismay within the work
force as to the amount of these increases, and awareness of
such discontent was soon fully known to Kosinski, Respond-
ent™s executive committee, and Sherlock himself. Cir-
cumstances were abruptly changed by the Union™s petition.The FHP proposal held the immediate prospect of elimi-nating such lingering discontent. Further, it would tie in well
with the consultants™ relentless message that unionization
was unwise and would not yield favorable results for the em-
ployees. When HPN matched a competing proposal this al-
lowed Respondent to sweeten its package still further.Regardless of what FHP was impelled to offer in spring1993, Respondent must be held to recognizing the coercive
effect this would have on employees. Respondent™s disdain
of FHP in 1992 is the best indicator that it was satisfied to
have two choices of health care plans for its employees. For
this benefit of a third choice to surface when it did, and to
have Respondent snap up the opportunity, is a sufficiently
plain instance of expecting that employees would recognize
and appreciate the employer™s action.Nothing of significance is present from the evidence towarrant the timing of presenting this benefit, and to pleasing
so many hundreds of the persons within the targeted unit
only several weeks before it could be expected that an elec-
tion would be directed at least among the 1000-member hotel
unit. In Ideal Elevator Corp., 295 NLRB 347, 351 (1989),the Board adopted language concerning the discretionary
grant of improvements by an employer which ‚‚were timed
to lure employees away from™™ a labor organization. There
the wage increases and insurance benefits were instituted
over a 3-month period ‚‚on the heels™™ of a representation pe-
tition, which clearly showed they were meant to discourage
employee support for the union that was seeking recognition.
The entire array of evidence here leads to an inference,
which I adopt, that Respondent was motivated by impermis-
sible objectives of inducing its employees away from the
Union.Respondent™s countering arguments are not persuasive.The first is that Giovenco had limited Nevada properties to
offering one and only one HMO plan to their employees.
This is a claim without substantiation. Absent Giovenco™sown testimony, or some other convincing evidence on the
point, I give no weight to such an unexplained rigidity. The
claim also conflicts with the fact that Respondent™s human
resources and benefits administration officials spent extensive
time and effort in analysis of FHP™s 1992 proposal.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00089Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent also points to its own cost savings by imme-diate introduction of the FHP and revised HPN plans. How-
ever this savings only calculated out to $37,000 had there
been no change until the established open season of Decem-
ber. This considerable-sounding amount was a mere 10 per-
cent of what Respondent was spending for consultants™ activ-
ity alone, and would have been a great deal less if deferred
only until an election could be held on the pending question
concerning representation.For this reason Adams Super Markets, 274 NLRB 1334(1985), is unavailing, because that case showed the employer
‚‚had long planned the changes™™ which referred to the fact
that modification to a medical plan had been under consider-
ation ‚‚for nearly a year.™™ Furthermore, the new plan was
specifically accelerated by a new chief executive, and re-
placed a former self-insured plan under which there had been
no cap on the employer™s liability. This factor of ‚‚economic
justification for not delaying announcing the medical plan
until after the election™™ was an additional element in the
Board™s conclusion that this employer had acted lawfully.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraphs
8(a), (b), and (c).3. Paragraph 8(d)a. IssueThe issue here is whether, on or about June 4 and retro-actively to May 19, Respondent unlawfully increased the
wages of its employees.b. EvidenceThe principal form of pay increases for hourly employeesduring the time since Respondent™s opening has been an an-
nual Hilton-determined percentage amount. The percentage
amount controlled overall pay improvement for employees of
a given property by department. The time of an increase for
individual employees was their anniversary date of employ-
ment, and coordinated with an annual performance appraisal.
For Respondent™s first full year of operation throughout 1991
the percentage of such annual salary increase was 5 percent.When Hilton established its annual salary increase for1992, Gregg distributed a memorandum dated January 15,
1992, announcing this amount to his supervisors and man-
agers. The chosen amount was an increase of up to 3.5 per-
cent, and Gregg™s memorandum acknowledged this amount
may be taken as disappointingly low. The supervisors and
managers nevertheless had an obligation to communicate
news of the amount to employees. As to this he wrote, ‚‚Em-
ployees cannot be misled into believing that this will
change.™™Gregg issued a memorandum of comparable tone and con-tent when Hilton™s annual salary guidelines for 1993 were
known. This communication, dated January 20, informed of
the potentially disappointing 3-percent amount, and again
cautioned supervisors and managers not to mislead their em-
ployees into believing that the set amount would change.Kosinski had learned of employee dissatisfaction with Hil-ton™s annual salary increase percentages even as to 1992
when he was still employed in property operations. He car-
ried this awareness into his position as director of human re-
sources. Kosinski felt it was a hindrance, along with Re-spondent having dropped a policy in early 1992 of grantingstep increase pay hikes to the employer™s ability for reducing
turnover and maintaining employee morale. When he began
participating in executive committee meetings along with
other major department heads during 1992, Kosinski pre-
sented his awareness of employee feelings on the point. The
executive committee saw no recourse at the time, except to
hope that the annual percentage increases permitted by Hil-
ton would begin to show improvement. Kosinski maintained
his basic belief that Respondent was not ‚‚competitive™™ in
the wages it paid.Kosinski also knew that employees were particularly un-happy with Hilton™s limit of the annual salary increase for
1993 to 3 percent. Such concern was often associated to their
increased health insurance contribution, which in some cases
when coupled with only a 3-percent pay increase would actu-
ally lower take home pay during 1993.Kosinski briefed Sherlock about wages at their earlyMarch meeting in much the same preliminary way as he had
about health insurance. On the wage rate subject Sherlock in-
quired if Kosinski was in possession of an area wage survey,
and learning this was not the case directed that one be ob-
tained before further discussion on the point.As the month of March passed Kosinski attempted to ob-tain a survey from some other hotel of the vicinity, but their
human resources directors all denied him access to one be-
cause Respondent had deliberately not participated in the lo-
cality survey. At a point in April he finally obtained a copy
through the assistance of Rybar. It was a December 1992
document covering seven properties in Laughlin with a com-
prehensive list of industry classifications by starting and top
rates.The executive committee soon compared this survey torates within Respondent™s various departments. This analysis
convinced Sherlock that increases were warranted in some
classifications, and he directed Kosinski, working with Con-
troller Nancy Salzbrunn, to propose details for consideration
of an impact on Respondent™s overall operating budget. Both
a first proposed total of approximately $2.5 million in cost,
and a subsequent revision then promptly done to a $1.3 mil-
lion total, were rejected by Sherlock as too costly. This led
to a third analysis, with the executive committee eliminating
certain tipped occupations from consideration for hourly rate
increase, and lessening other increases where trimming could
best be done. From this a third total of $900,000 emerged,
and when this satisfied Sherlock he obtained Anderson™s ap-
proval from which final authority to expend this added labor
cost in 1993 was given by Hilton President Raymond
Avansino. Anderson was delegated the responsibility to de-
termine its timing, and knowing well how it might interplay
wth the Union™s campaign he directed it to be implemented
immediately.On June 4 Sherlock issued a letter to all employees, boththose who did and those who did not receive one of the
wage increases. This announced that a substantial number of
the property™s employees would be given pay increases effec-
tive May 19, a decision assertedly ‚‚based on a survey of
wages paid by other hotel-casinos in Laughlin.™™ In part, the
letter also stated:I know the Steelworkers Union will try to claim creditfor the wage increases, or say they are not largeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00090Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 91FLAMINGO HILTON-LAUGHLINenough, but the fact is that the Steelworkers Union hadnothing to do with our decision to give you these in-
creases. If the Steelworkers Union got in here, we
couldn™t give you these kinds of increases.... I 
wantyou to know that we are continuing to review the
wages here and may make additional adjustments in the
future.The range of pay increases was from 25 cents to $1 perhour. These increases went to over half the employees in the
hotel department, and a much higher proportion of employ-
ees in the slot department which had not yet been excluded
from the petitioned-for unit. A total of 265 tipped employees
of the proposed bargaining unit, primarily those in the food
and beverage department, did not receive any wage increase
under the announcement.Numerous instances of group or individual wage increaseswere introduced into the record over a period of late 1990
(chief desk clerk) to May 1993 (accounts receivable senior
clerk). These were instances of individual attention to special
circumstances or inequities that warranted an individual ad-
justment in the view of an approving functionary at the prop-
erty. As such, they do not affect the question of a general
hourly rate increase of the type at issue.c. CredibilityThere is again no requirement of a traditional credibilityresolution respecting this issue. However I recast my impres-
sion that neither Kosinski nor Sherlock gave a genuine ren-
dition of the factors which motivated their focus on the ques-
tion of employee wage increases while the Union™s petition
was pending. On the contrary both these officials exhibited
unconvincing testimony about true beliefs as to what Re-
spondent intended the effects of such increases would be.d. HoldingThe doctrine of Exchange Parts also applies to this issue,in the sense that a well-timed pay increase of sweeping ap-
plication was extended and the source of that benefit was
emphasized in contrast to, and derogation of, any similar
competence possessed by the contesting labor organization. I
also believe that decisional language contained in CapitolEMI Music, 311 NLRB 997, 1012 (1993), marks it as well-founded precedent here. In Capitol EMI the Board adoptedthe following statement of doctrine as to what might unlaw-
fully dissuade employees from supporting a union:The announcement and/or grant of wages or other bene-fits increases is legally permissible if it can be shown
that an employer was following its past practice regard-
ing such increases or that the increases were planned
and settled upon before the advent of union activity.There is first simply no ‚‚past practice™™ to which Re-spondent can point in justification of this extensively spread
benefit. A Hilton-determined annual salary increase was not
only the one pay increase of general application, but was
twice presented as Respondent™s last change that employees
could expect in this critical term and condition of employ-
ment for the entire balance of a calendar year. Had there
been a genuine intention on Hilton™s part to see that this
property remained abreast of compensation levels that wouldminimize turnover and better assure good morale, Anderson,Rybar, or both of them would have been expected to press
local officials for what was sought only after the Union peti-
tioned. I am therefore not persuaded that the entire wage sur-
vey search had a true part in what unfolded. I believe instead
that Respondent™s highest level officials simply chose a
broad wage increase as one powerful way to dissuade em-
ployees from continuing their desire for collective representa-
tion.As with the issue of health insurance benefit changes Ifind that Respondent™s countervailing authority in AdamsSuper Markets and MGM Grand Hotel-Reno v. NLRB, 653F.2d 1322 (9th Cir. 1981), are distinguishable. MGM Grandis particularly significant as a gaming industry example of
substantial wage increases granted only 4 days before a rep-
resentation election. That employer™s stated reasons for these
increases were concern for high turnover and to better meet
growing competitive pressures. The court, reversing a con-
trary holding by the Board in MGM Grand-Reno, 249 NLRB961 (1980), concluded that economic factors were truly
present, including ‚‚intense competition for qualified employ-
ees in the competitive Reno labor market™™ and the suffering
of ‚‚heavy employee turnover.™™ What the court found valid
there is not what Respondent has advanced here. Employee
turnover was not statistically known to be more than an ab-
stract concern in early 1993, and labor market competition
in Laughlin was not established by specific evidence to be
a factor.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraph
8(d).4. Paragraph 8(e)a. IssueThe issue here is whether, on or about June 22, Respond-ent unlawfully announced to its employees that it was imple-
menting a complaint resolution procedure.b. EvidenceThe subject of a complaint resolution procedure, or some-thing comparable to such a system, is first known to have
been presented to Respondent in mid-1991 when Mittwede
received a grievance procedure draft from Rybar™s office as
she had requested. This draft was prominently headed for ap-
plication to ‚‚Non-Union Employees.™™ It was merely filed at
that time for future reference.Early in Kosinski™s tenure as director of human resourceshe undertook what became extensive conversations with
Rybar about his inclination to have a complaint resolution
board system in place at Respondent. These conversations
continued into early 1993, a point in time at which Rybar
stated to him she was looking at written material on the
topic.Kosinski™s interest in a complaint resolution procedure ofsome type was rooted in his experience with them in the
past, the burden on available time as Respondent™s director
of human resources in reviewing all disciplinary actions, and
the ability of such a procedure to reduce for Respondent the
number of discrimination issues that reached courts or other
formal and costly adjudication.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00091Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On March 17 Rybar distributed a proposed ‚‚ComplaintResolution Policy/Procedure™™ to Kosinski and other human
resources directors of the Nevada gaming division. This doc-
ument, circulated for review and comment, contained few
procedural or substantive similarities to the earlier draft for
Mittwede, and bore a date of April 4 in apparent anticipation
of being implemented then. It was received in time for
Kosinski to present at an executive committee meeting of ap-
proximately that March 17 date.The document was not enthusiastically received, withsome committee members generally opposed and Sherlock of
a first impression that it might undermine secondary super-
visors. Sherlock had also previously canceled a comparable
procedure at the Reno Hilton, one inherited from Bally™s
prior operation of that casino hotel, and he had replaced the
system with a ‚‚chain of command™™ directive in which em-
ployee problems were simply progressively reconsidered at
management levels.After Sherlock™s departure from the Reno Hilton it was re-instituted there. Sherlock™s specific disposition of what
Kosinski had presented was to suspend discussion on it, re-
mark that a time for review by committee members should
be accorded, and perhaps have it considered again in the fu-
ture.During April and May such discussion of a complaint res-olution procedure did occur in executive committee meetings
on three or four separate occasions. Gradually Sherlock
began to see some merit in the idea because of his perception
that secondary management was weak, that a channeling of
the structured type proposed could benefit problem solving,
and that it might ultimately prove to be cost saving to Re-
spondent. These gradual changes in outlook led to a consen-
sus of the executive committee that the complaint resolution
procedure be installed, and Kosinski was authorized to com-
plete necessary details.What eventuated was a three-step procedure akin to agrievance procedure in labor contracts, and a complaint reso-
lution board as final arbiter of an employee™s unresolved
complaint or problem. A representative of the human re-
sources department was designated to break tie votes on this
five member body.By appropriately addressed memorandum dated June 22,Sherlock announced the policy as one similar to that in effect
at the Reno Hilton and to be effective at Laughlin on August
1. The memorandum termed the system as ‚‚much better than
a grievance procedure under a union contract.™™The delayed effective date to this complaint resolutionprocedure was done to permit training of human resources
personnel and others in its administration. While Kosinski
testified to undefined discussions, there was no direct evi-
dence that training of human resources personnel, any of Re-
spondent™s supervisors, or nonsupervisory employees took
place before July 6, or for that matter even before August
1.c. HoldingThere are no credibility resolutions to be made regardingthis issue. My assessment of all available evidence pertaining
to circumstances as they existed on June 22 is that Respond-
ent acted with improper motivation in announcing the com-
plaint resolution procedure at that time.The mandatory meetings were complete, or near so, bythat date, and Respondent had incessantly pictured to its em-
ployees how unionization would be foolish or self-defeating.
This complaint resolution procedure complemented the re-
cently granted economic benefits by establishing a concrete
system of resolving job disputes between an employee and
their supervisor.In this manner it created what would have superficial ap-peal to a work force that was known to harbor resentment
about unfair and arbitrary treatment by management. Nothing
of this nature had existed before, and the invited review that
employees could obtain would tend to show that an entitle-
ment to significant procedural rights in presenting one™s
‚‚complaint or problem™™ had been accorded.An important noneconomic benefit of sweeping applicationwould have the natural effect of causing employees to aban-
don their desire for representation by a labor organization.
Such a motive must be inferred to Respondent when evi-
dence of long apathetic treatment of such a subject is shown,
followed by its rush to fulfillment only after the Union™s pe-
tition was filed. See NLRB v. Anchorage Times PublishingCo., 637 F.2d 1359, 1367 (9th Cir. 1981).In addition Respondent has not satisfactorily advanced alegitimate reason for making the announcement in late June
as it did. An ‚‚extremely close proximity™™ to an election date
of a grant of benefits provides evidence that an employer in-
tended to influence employee voting in that election. NLRBv. Anchorage Times, supra at 1368.This further sweetening of its policy in such a notable re-gard was timed to maximize an already impermissible in-
ducement to employees, a factor strengthening the inference
that unlawful conduct is shown. Springfield Jewish NursingHome, 292 NLRB at 1274.In Reno Hilton, 319 NLRB 1154, 1155Œ1156 (1995), theBoard reversed an administrative law judge™s recommended
dismissal of an allegation addressing the reinstatement of a
‚‚board of adjustment™™ program there. This reinstituting of
an ‚‚internal arbitration panel™™ was referred to passingly
above in discussing background to the issue here. The rein-
statement at the Reno Hilton had been embodied in a memo-randum to employees that was issued by the president of that
property.The Board considered a context of the ‚‚variety of ways™™in which the Reno Hilton had committed unfair labor prac-
tices, among them the promising and granting of benefits. In
the Board™s opinion this context would have prompted rea-
sonable employees to view this further grant of a benefit as
a conferral done in order to undermine support for a labor
organization. Reno Hilton provides comparable enough simi-larity in facts to those present here for further strengthening
of an inference that unlawful conduct occurred.Repondent seeks support for its position from AmericanSunroof, discussed above, and Clark Equipment Co., 278NLRB 498 (1986). But for purposes here the latter case is
significant not so much for the timing of announced benefits,
rather than the ‚‚theme™™ of literature distributed to employ-
ees shortly before an election. The Board concluded that em-
ployer had confined itself to a lawful expression of views
concerning ‚‚economic realities of unionization.™™ ClarkEquipment, supra at 501. I find no support from the case forRespondent™s resistance on this issue.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00092Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 93FLAMINGO HILTON-LAUGHLINI hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraph
8(e).5. Paragraph 8(f)a. IssueThe issue here is whether, during the period from April 28to July 6, Respondent unlawfully changed the scheduling and
assignment of work of its cocktail server employees by insti-
tuting a seniority-based scheduling and assignment policy.b. EvidenceA system had existed among the approximately 60 cocktailserver employees of Respondent that created their shift rota-
tion every 3 months. Kosinski knew from 1992 onward that
these employees were generally displeased with this 3-month
shift rotational system, a displeasure based on constant life-
style disruptions and related absence of equalized tip income
within the group.This was Cheleen Morgan™s classification during her em-ployment from the time Respondent opened. She had individ-
ually complained to Beverage Manager Jerry Kersey about
the hardships of the rotation system, and was present during
the many times that several of the cocktail servers also com-
plained collectively to Kersey about it.In early May, Muth spoke to Sherlock about changing thesystem of scheduling cocktail servers. This surprised Sher-
lock because the Reno Hilton™s food and beverage director,
formerly in that same position at Respondent, had changed
the cocktail server assignment system for such Reno Hilton
employees to that very rotational system after canvassing
them to find it was their preference.With this experience to call on, Sherlock merely cautionedMuth to be sure a change would be preferred by the
Laughlin employees. He later saw a proposed memorandum
describing the intended change, but gave it little attention be-
cause the matter involved pure management discretion in
how to best run the cocktail serving operation. The subject
did not have consideration by the executive committee, and
Sherlock denied any connection between the change and the
Union™s organizing campaign.On May 21, Kersey issued a memorandum to all cocktailservers, which had been briefly reviewed by Kosinski. The
memorandum described a new system, which in essense al-
lowed seniority-based choice of shift and days off, while as-
signment as between main pit, slot, and lounge stations
would be rotated on a daily basis. The memorandum statedthat a shift assignment change for cocktail servers was nor-
mally to run for a minimum period of 120 days. However
indications are that in actual practice any change would in-
stead be of an indefinite duration.Kersey™s memorandum had stated the goal of this changewas ‚‚to eliminate turmoil™™ inherent in the rotation process,
and Kosinski believed the change cured ‚‚inequities™™ in the
former system. Morgan termed the change as actually alle-
viating her constant turmoil in rearranging for child care, and
she intimated that the change found favor with many other
employees of her classification.c. HoldingThere are no credibility resolutions to be made regardingthis issue. The implementing and timing of this change ap-
pears devoid of any legitimate explanation by the employer.
A long-existing and much protested system had been perpet-
uated almost from the time of Respondent™s opening, only to
be abruptly changed in conformity with extensively voiced
complaints about it from affected employees.There is simply no compelling reason shown for not de-laying such an alteration until after the election. The cocktail
server group was not one to which a wage increase was
planned for imminent announcement at the time, and this
change would benefit some of the group by higher tips and
a resultant equalization of such income through daily work
station rotation.I am convinced by these factors that it is correct to inferboth motive and timing for these changes was to rectify
known discontent of that prominent employee group, and to
create a further impermissible inducement of that classifica-
tion employee away from support for the Union.It is unavailing here for Respondent to rely on WilliamsLitho Service, 260 NLRB 773 (1982). There a narrowly fo-cused issue of a modified workweek and overtime plan was
involved. The Board found the employer™s ‚‚suspicious™™ tim-
ing of the change ‚‚strongly indicative of an illegal motive.™™However the allegation concerning this change was dis-missed, because evidence of a causal connection was lacking.
This distinguishes Williams Litho Service, for here the evi-dence of such a connection is readily inferrable on bases dis-
cussed above.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraph
8(f).6. Paragraph 8(g)a. IssueThe issue here is whether in May Respondent unlawfullyincreased the guaranteed gratuities of its bell employees.b. EvidenceAs of early May Respondent was employing about 28 per-sons in classifications of bell person and baggage handler, ei-
ther of which might handle customer luggage to and from
rooms. Aside from an hourly minimum wage of $4.25 paid
to these classifications, employees from both groups earned
tips. These could result privately from guests, or as package
rates for bus tour operators.In this latter case a baggage handling fee had been $2 perbag for the bus passenger™s complete hotel stay. Of the $1
each way room-in and room-out charge per bus tour pas-
senger, an employee of either classification received 80 cents
for each carry.This issue originates with Sherlock™s recollection that ei-ther Mittwede or Director of Hotel Marketing Martin Moore
told him on or about May 11 how Respondent had a problem
in that other Laughlin properties were raising the baggage
handling rates charged to bus tour operators. Sherlock com-
missioned a survey of local competitors, and Moore gen-
erated a memorandum to Mittwede dated May 11.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00093Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
As an evidentiary matter the rates shown do not establishthat as truth, however Moore added narrative comment on a
$2 charge versus a $3 charge. He noted in a brief closing
to his memorandum that there were already contracts with
tour bus operators that would apply well into the future at
$2 per bag, and Moore added that an increase to $3 could
only be initiated on new bookings.Sherlock authorized the increase for several reasons. Hebelieved that an increase to $3 for baggage handling would
best preserve Respondent™s historical and desired room occu-
pancy percentage of bus passenger guests at a 30- to 35-per-
cent range. Second he did not want Respondent to show as
more economical for tour bus operators in baggage handling
fees than a preferred competitor like the Edgewater casino
hotel, for this might detract from Respondent™s quality
image. Finally he believed a morale factor was present, inas-
much as Respondent™s baggage handling employees would
quickly enough learn of any fee increases at other properties
along the river.The new $3 total baggage handling fee that Respondentchanged to resulted in the bell persons higher pay credit of
$1.20 per bag each way. Sherlock was not concerned in his
evaluation with the two area properties of Circus (Circus) en-
terprises that were already known to be charging $3, because
this was viewed as their own discretionary opting for above
market rates.By memorandum dated May 12 Mittwede informed ‚‚AllBell Department Staff™™ that group baggage handling fees
would increase from a $2 total to a $3 total per bag, which
Respondent had decided on ‚‚to remain competitive™™ in thelocal market where this charge to bus tour groups was going
up. Such a rate would apply only to groups booked after
May 12, while prior agreements with bus tour operators yet
to arrive would have to be honored at the lower rate. Her
memorandum concluded with advice that a complete change-
over to higher rates could be expected by January 1, 1994.Ralph Durbin is classified as a bell person who experi-enced the effect on his income from this change. On the bi-
weekly basis for which employees are paid when they have
handled bus group baggage, he sometimes earned $200 to
$300 more from the change. After accounting for the dif-
ferences resulting from the shift being worked and his own
physical capabilities, Durbin believed that most other bag-
gage handling employees would also have earned at least this
new extra amount.c. HoldingThere are no credibility resolutions to be made regardingthis issue. Respondent has not offered convincing reasons for
having made this increase as a matter of genuine business
judgment. It resulted in significant pay increases for this em-
ployee component, a pair of classifications that were not des-
tined to be within the group for which a general hourly wage
increase was being carefully planned throughout May. This
fact gave Respondent an incentive to grant them an income
benefit without cost to itself. Sherlock™s awareness that em-
ployee morale would be improved by this change is simply
a concession that Respondent was seeking ways to under-
mine the reasons why employees might desire the Union.Respondent had never before increased the baggage han-dling rates it had in effect. In this instance it was largely
based on Moore™s hastily done survey, one which even onits face gave no information on the detailed workings of acompetitor™s fee to bus tour operators. Further, Respondent
has incorrectly contended that Durbin™s uncontradicted testi-
mony provides no basis for establishing the economic impact
of this decision on other baggage handlers. To the contrary
Durbin testified expressly to this effect as known to him
from overall realities of the bus program. Although having
access to those past earnings records Respondent has pro-
duced none in contradiction. As with other issues arising as
parts of complaint paragraph 8, the timing of this benefit in-
crease is also not satisfactorily explained. No showing was
made to justify the immediate change, and to have done so
at such a critical point in the Union™s campaign provides fur-
ther reason to infer improper motive on the employer™s part.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraph
8(g).7. Paragraph 8(h)a. IssueThe issue here is whether, during the period from aboutApril 28 to July 6, Respondent unlawfully installed air ven-
tilation systems at various beverage work stations within Re-
spondent™s facility to remedy complaints regarding the qual-
ity of air at such locations which had been voiced by em-
ployees.b. EvidenceThere are several beverage service bars located in nonpub-lic areas of the facility. Bartenders and others work at these
stations, while cocktail servers regularly approach them to
place and pick up drink orders.Morgan had experienced uncomfortable conditions in anorth service bar which became apparent even when the
property first opened. She and other employees that were ex-
posed to the conditions found the north service bar hot and
stuffy from inadequate ventilation. This was compounded by
steamy releases from the glass washing that also took place
there. These conditions had been a persistent basis of com-
plaints by beverage employees to Kersey. Morgan was aware
that subsequent to April 28 the air quality improved when
additional vents were installed there as well as in a com-
parable south service bar.Kosinski recalled being approached by Kersey aroundearly spring 1992, and asked whether the property operations
department could cure an air quality problem in the north
service bar area. Kosinski discussed the request with Prop-
erty Operations Department Director Bob Boyd, who said
that his estimated $30,000 cost of a modification made a
cure too expensive to consider.Kosinski next experienced a particular incident in very late1992 or early 1993, after he became director of human re-
sources. Muth and Kersey sought his advice about how to
handle the situation of a north service bar employee whose
doctor had written that the patient™s work surroundings re-
quired a reassignment because of his sinus condition. The in-
dividual was briefly assigned to another service bar, and re-
turned to the north station after about a week when his sinus
condition improved and the Employer received a medical
clearance for him.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00094Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 95FLAMINGO HILTON-LAUGHLINIn April Sherlock was visited at his office by two bar-tenders concerned with the ventilation system in the north
service bar. Sherlock soon assembled Muth, Boyd™s succes-sor, and the property operations department™s assistant direc-
tor to accompany him for a look at the station. During his
brief inspection he was told that the ventilation there was
poor and the system antiquated, but a relatively inexpensive
fix would provide better air circulation. Sherlock authorized
the repair in terms of his sense that a health hazard was
present, and to simply ‚‚make that area better for the em-
ployees.™™ The followup was achieved by personnel of the
property operations department, after parts and tools costing
$775 were ordered from a supplier on May 14. The repair
consisted of installing exhaust fans in both the north and
south service bars.c. HoldingThere are no credibility resolutions to be made regardingthis issue. The sketchy facts known about this subject show
at least that air quality in the north service bar was a chronic
problem. Attention by management was superficial for sev-
eral years, during which employees were discomforted by the
combination of overly humid air and inadequate mechanical
capacity to ventilate the area normally.Sherlock™s responsive actions were prompt as to both aninspection of the troubled scene and his immediate direction
for it to be remedied. This all unfolded during a continuing
main phase of the Union™s campaign, one to which Respond-
ent had reacted with heightened concern about how to better
placate employee concerns.The specific question is whether a legitimate explanationfounded in prudent and ordinary business judgment has been
forthcoming. Respondent™s inaction of the past and the tim-
ing of its repairs are valid factors to consider in drawing
whatever inference seems convincingly present.But Sherlock was, after all, in charge of the property, andshown to be an official willing to respond and reconsider es-
tablished conditions. When pressed to define this manage-
ment style, Sherlock termed it a ‚‚time sensitive™™ concern
for employee morale. For example, he personally inves-
tigated whether typical usage warranted the limitation of em-
ployee parking to only two garage levels of the facility, and
expanded on permissible space when it seemed a waste not
to do so.I cannot be drawn into a belief that every change over amore than 3-month period soon after a new chief executive
has succeeded to office is unlawful, because it has the effect
of improving complained-of conditions. The controlling ques-
tion is that of motive, and here outside factors of a specific
past medical limitation, and ordinary health considerations
are present. This second fact stemmed from reports that the
chronic ailment of asthma was exposed to the aggravating
conditions, with elementary breathing made even more dif-
ficult. From the entire evidence that bears on this issue, I de-
cline to draw an inference of unlawful motive. Sherlock es-
sentially acted to correct this particularly tangible problem by
reasonably based motive, and inexpensively devised remedy.I hold that the General Counsel has not achieved substan-tial evidence to support the allegations of complaint para-
graph 8(h).8. Paragraph 8(i)a. IssueThe issue here is whether, from on or about April 28 tothe present, Respondent has unlawfully maintained an appli-
cation review process designed to screen out those applicants
for employment whose employment applications evidence the
applicants™ affiliation with Union supporters and/or indicia of
likely support or sympathy for a labor organization.b. EvidenceThe individuals employed in Respondent™s human re-sources department under Kosinski and Hosler during the
spring months of 1993, included Employment Manager Eliz-
abeth Moran, Safety Claims Manager Donna Henley, Senior
Human Resources Representative Dixie Oropeza, and Human
Resources Representative Rosario Rodriguez. Traditional fea-
tures of the hiring process then involved preliminary review
of a written application by a human resources representative,
followed by referral of the applicant to a department for
interview. Applicants could be responding to advertisements
of vacancies, or could merely be walk-ins seeking work.There were various subsets to these established procedures.Part of the preliminary review included checking the rehire
status of applicants who had previously worked for Respond-
ent. Communication as to interview results from the depart-
ments involved was originally by ‚‚post-it™™ notes, and later,
from July 1992 onward, by a ‚‚Recommendation for Hire™™
form. This provided for an operating department official to
approve the applicant for hire, and a separate space for the
human resources department to endorse the approval. The
latter step was a confirmation that mandatory drug and alco-
hol (D & A) screening had been passed. The applicant then
obtained a required sheriff™s card, either for gaming or non-
gaming work.The General Counsel™s evidence is that around late Marchthe recommendation for hire form was modified by introduc-
tion of a second approval step within the human resources
department. This modification added a line to the form, sepa-
rating out the D & A approval configuration from a general
and final approval for hire. During the first several months
of operating under the revised recommendation for hire form
only Kosinski and Hosler were authorized to make the gen-
eral approval needed under this second step.Oropeza testified she was told by Kosinski, in Hosler™spresence, that the department would use the new second-step
approval while ‚‚looking for people that had friends or rel-
atives working in the casino that were affiliated with the
union.™™ Oropeza attributed a statement to Kosinski that his
reason for the change was because otherwise ‚‚that would
make it another yes vote for the union and they would prefer
not to have so many yes votes.™™ She added that Hosler™s re-
lated statement, as repeatedly made, was ‚‚We want to make
sure that we don™t have a lot of people coming in here that
are for the union.™™ Oropeza also testified that Moran had ex-
plained ‚‚the same thing™™ when asked why this new and
time-consuming change had begun. She placed these numer-
ous remarks as beginning about January. Oropeza also testi-
fied that Kosinski had rejected an applicant on this basis at
least five times prior to the election, and she recalled that he
did so a few times afterwards.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00095Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Rodriguez testified that she first heard of the change inJanuary, when Moran said without further explanation that it
had ‚‚something to do with the Steelworkers.™™ After that
Kosinski had instructed staff to be alert for applicants who
‚‚know of the Steelworkers.™™ She also testified that Hosler
had once rejected an applicant because that person™s applica-
tion contained a reference which ‚‚she [Hosler] viewed as
being pro union.™™ Rodriguez associated these statements to
a later incident, when Hosler was oddly influenced by what
she read on the personal references section of an application.Rodriguez testified further that Henley, acting as an appli-cant handler, had on three occasions rejected a person be-
cause of what the application showed as to a Steelworkers™
connection or to a reference shown. Moran was also asserted
as reacting at least twice to personal references on applica-
tions she was processing. Once was by noting aloud about
a reference entry of ‚‚union guys,™™ and by a second com-
parable statement as she entered a question mark on an appli-
cation with a known ‚‚union guy™™ for Kosinski to personally
review.The most extensive amount of evidence bearing on thisissue concerns the job applications of sisters Bertha and
Maria Castro. The sisters had each sought kitchen worker po-
sitions, or alternatively in housekeeping, by applications
dated June 2. Rodriguez testified that she felt compassionate
toward their personal situations, and noting a particular name
as a personal reference told the sisters, ‚‚To be honest, just
get rid of those names because you™re not going to be hired.
Those guys are with the union.™™The sisters™ applications were otherwise incomplete, soRodriguez advised them to add a full 10-year work history
and had them agree to ‚‚fix™™ the indicated reference names.
They made the needed addition of work history, but to
Rodriguez™ understanding of the situation apparently forgot
to change reference names. They were however immediately
interviewed in the housekeeping department and approved
for employment.The sisters were then told to return the next day, but ondoing so their applications had been mislaid. Rodriguez initi-
ated a search, first with Hosler and from that Hosler went
into Kosinski™s office with the sisters. Hosler had recognized
the inquiry about missing applications as applying to ‚‚the
people that have the references, the union references.™™
Hosler retrieved the applications for the discussion that fol-
lowed between Kosinski, herself, and the sisters in his office.
Rodriguez next saw Hosler take the sisters into her own of-
fice where she provided them with paperwork needed for the
D & A testing.With the sisters out of their presence Hosler then spokeprivately to Rodriguez, saying the sisters had revealed they
were told about the Union during all the processing.
Rodriguez covered herself by falsely denying to Hosler that
she made such a remark or intimation, and Hosler warned
that as a human resources representative Rodriguez could not
talk to people about the Union, or it could lead to termi-
nation from her job.Only Maria of the Castro sisters testified. She had beenemployed in the housekeeping department at Respondent
since June 10. Her version of happenings when they first ap-
plied was that they sought only kitchen work, as to which
‚‚Rosario™™ told them no openings existed at the time. Maria
Castro testified the sisters then filled out new applications forhousekeeping, which were jointly reviewed by both Rosarioand ‚‚Dixie.™™ Rosario then suggested a change in personal
reference names, otherwise they could not go to work then
‚‚because Bertha had a son that was in the union.™™ To this
Bertha Castro remarked that her son was only 5 years old
so she saw no reason to make a change to her application.
Maria Castro also made no change, recalling that her un-
changed reference name was ‚‚Victor Bustidios [ph].™™The sisters then made an intervening trip to the president™soffice on the executive floor, but were unable to speak with
him. On their next return to the human resources department
immediately after this inconclusive side trip, they conversed
in Spanish with ‚‚Elizabeth,™™ who wanted to know the iden-
tity of the person telling them ‚‚about the son and the
union.™™ Bertha Castro said it was Rosario, and Elizabeth re-
sponded that such information must be a lie because ‚‚we
could work there, there was no problem.™™After this the sisters were then interviewed in the house-keeping department, and told by the interviewer that they
were acceptable for hire. This was notwithstanding the sisters
having made no change to their applications, and Rosario™s
caution about why they would not be hired. Maria Castro™s
continuing description of events became increasingly vague
as to time sequence; suffice it that she recalled the sisters
each performing a D & A test and obtaining sheriff™s cards.Charging Party™s evidence included introduction of em-ployment applications from the Castro sisters dated June 3,
which were largely similar to the set dated June 2. These
were each identically written as to a desired kitchen worker
position, with the second job choice as housekeeping. Both
applications showed a change of emergency notification per-
son from Raul Bustillos to Francisco Santana for Bertha and
from Victor Bustillos to Francisco Santana for Maria. Bertha
also changed all three of her personal references to a dif-
ferent individual. Maria did the same, while deleting the
name of Victor Bustillos from the June 2 application.Respondent™s several witnesses from the human resourcesdepartment testified that the modified recommendation for
hire form came into use during the first half of 1993.
Kosinski and Hosler fixed it as the month of March, while
Moran termed it ‚‚early™™ in 1993. Kosinski gave his lead
reasons for making the change, as they had been explained
then to key personnel Hosler, Moran, and Henley. Kosinski
testified that his reasons were (1) to assure the best qualified
individual for a job had been identified while hiring was un-
derway; (2) to decrease turnover by a better matching of job
requirements with applicant qualifications; and (3) to assure
that applications were complete in the several particulars of
work history, present employment of relatives at Respondent,
and a full personal background disclosure. Kosinski recalled
there were happenstance occasions that human resources rep-
resentatives had questions about the new form, and that he
answered them similarly.During the first several months of the second-step approvalpractice Kosinski personally reviewed about 80 to 90 percent
of the applications cleared for hire by an operating depart-
ment, with Hosler performing the balance of them. About
September Moran and Henley were authorized to perform
this final human resources department approval, and
Kosinski™s amount of direct review began to lessen to an
eventual 20 percent. He estimated that initial impact of the
change was a 40- to 50-percent rejection rate to applicationsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00096Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 97FLAMINGO HILTON-LAUGHLINthat could easily be made acceptable, and an actual final orjudgmental rejection rate of an increasingly small amount
that never exceeded 3 percent of all applications.Kosinski voiced numerous denials in his testimony, includ-ing that the new review process was not influenced by the
Union™s organizational drive. He denied explaining to
Oropeza or Rodriguez that his intention was to look for ref-
erences to a union or the Steelworkers, or to weed out per-
sons who might be so associated from their applications.
Kosinski also testified that he was out of state on June 3, and
knew for significant personal reasons that he did not return
to the Laughlin area until June 4.Hosler vaguely recalled interaction with Maria Castro andher sister Bertha. It resulted after Moran called her to speak
with them in Kosinski™s office. She learned they were both
upset from being told by Rodriguez to change their ref-
erences to avoid not being hired. Aside from the dismay this
caused the sisters, there had been the further complication of
delay and misplacing of the applications. Hosler made an
apology to them, after confirming their hire into house-
keeping as recommended from that department by giving
each sister a necessary final approval. Her last dealing with
these applicants was to see them off for D & A testing.Hosler then spoke with Rodriguez for the first time aboutthe Castro sisters. She expressed her concern to Rodriguez
that she had cautioned the sisters to change their applica-
tions, saying this could subject Rodriguez to disciplinary ac-
tion. Hosler elaborated to Rodriguez that the reason for her
concern was that the sisters had felt discriminated against,
which was not the policy of the human resources department
to do. Hosler rendered denials of the type done by Kosinski,
in asserting that she had never stated to Oropeza or
Rodriguez that the human resources department had a con-
cealed practice of screening out applicants who showed an
inclination or affiliation that would suggest that person to
favor unionism.Moran testified that she had provided input to the new pol-icy of a second review. It had also been her experience that
a closer look at application qualifications was necessary, and
that a full 10-year job history should be completed as often
not previously done. As to her own judgment after author-
ized to approve applications, Moran estimated she had ulti-
mately rejected no more than 5 percent of all she reviewed.She recalled Oropeza bringing her an application to reviewon four occasions, and that this had also been done by
Rodriguez a couple of times. As to applications presented by
Oropeza, Moran had rejected the person three times. She tes-
tified to informing Oropeza that her reasons on the several
occasions were (1) that the applicant™s spouse worked in Re-
spondent™s security department which disqualified a relative
from employment; (2) that a housekeeping applicant showed
a disqualifying felony conviction for burglary; and (3) that
a cocktail server applicant had no prior experience which
would particularly conflict with Respondent™s policy of hir-
ing from within for that position. Moran expressly denied
ever making a statement to Oropeza or Rodriguez that wouldbe incriminating on the issue involved. Henley also denied
being a participant in an applicant screening process of the
type here alleged, or that she ever rejected applicants because
their references showed apparent association to the Steel-
workers.Respondent produced 68 employment applications, whichby stipulation between the parties were those of persons cur-
rently employed by Respondent. Only about four of these ap-
plications were dated prior to the July election. Respondent™s
counsel represented these applications to have been garnered
after a search of personnel files to develop data that individ-
uals were hired for employment notwithstanding certain dis-
closures on their applications. There were distinct categories
to this overall group, in keeping with the suggestion that Re-
spondent was not disposed to be weeding out applicants with
past employment associated to unionism or application ref-
erences so associated. The categories were (1) 8 persons giv-
ing a reference name from Respondent™s unionized property
operations department; (2) 3 persons having previously
worked in a unionized setting; (3) 6 persons giving reference
names of individuals appearing in the ‚‚real superstars™™ doc-
ument; (4) 35 persons giving reference names of individuals
appearing in the ‚‚Declaration of Independence™™ document;
and (5) 16 persons showing previous employment in the
often unionized agricultural industry.c. CredibilityPreliminarily, there are factors to relate insofar as the Gen-eral Counsel™s witnesses are concerned. In part these factorsassociate to, and explain, the introduction of complaint para-
graph 8(i) as a separate allegation brought under Section
8(a)(1) by successful motion to amend the complaint done on
February 21, 1995.Oropeza was first employed by Respondent as a human re-sources representative in mid-1991, and became a senior
human resources representative about 2 years later in May.
She was terminated from employment in January 1995, after
a suspension from work effective January 9, 1995, and a sec-
ond suspension extending until January 19, 1995, when her
termination became effective. The causes of her termination
were a claimed slowness in filing her work and an infraction
involving use of her timecard. From these circumstances Re-
spondent argues that Oropeza has an especially strong incen-
tive to testify against the interests of her former employer.Rodriguez was first employed by Respondent in its house-keeping department, and transferred to the position of human
resources representative in January. She continued in that po-
sition until March 1994, when she became a benefits clerk
in the human resources department. She was suspended from
work in December 1994, and soon terminated effective De-
cember 22, 1994, for improper taking of company property
from the premises. Respondent again contends that
Rodriguez should be discredited because of a strong motive
she would have to testify against Respondent™s interests.Maria Castro was still an employee of Respondent at thetime of her testimony. She had appeared reluctantly, and
only after coaxing by Armenta to be interviewed by counsel
for the General Counsel. Maria Castro had also conversed
with Moran for advice as to whether testifying would jeop-
ardize her job. However she revealed this conversation with
Moran only after first denying any contact with the human
resources department prior to, and in connection with, her
becoming a witness. From this Respondent argues that such
a false denial undermined her credibility, which was other-
wise extremely inconsistent and convoluted as to a sequence
of events and the realities of what she experienced.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00097Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
This vigorously litigated issue also resulted with frailtiesin the testimony of Respondent™s witnesses, coupled with
earnest argument by the General Counsel and the Union that
strong reason to expect employer-favoring bias would also be
present. All such matters are considered in reaching credibil-
ity assessments, which are made particularly difficult by the
manner of witnesses™ expression, incompletely explained cir-
cumstances, and the several admitted revisions in testimony.
In the last analysis demeanor factors have been highly influ-
ential in the process.Oropeza impressed me as one that did not recall her pastexperiences in fully accurate detail. However the key point
is whether she was introduced to Respondent™s alleged plan
to distort the composition of its work force, and carried out
her hiring duties thereafter with knowledge that this affected
all who applied for work in the potential bargaining unit.I am persuaded by her demeanor that this much of her tes-timony was accurately and truthfully given. The contradiction
of fact as it arises in the context of the small and closely
integrated human resources department is sharp and critical.
From the extensive verbal interactions of such a function,
Oropeza claims to recall the express statement from her su-
periors that a limitation on the hire of union-leaning individ-
uals would be attempted. This is not a comment that could
be easily misunderstood. I conclude that Oropeza was given
an instruction to this effect by Kosinski, that it was rein-
forced by Hosler, and that in occasional dealings with Moran
and Henley when a specific question arose it was a known
premise of the situation to be dealt with. I credit Oropeza as
to this much of her testimony, and use it as a basis to estab-
lish accepted facts that shall control a disposition of this alle-
gation.Rodriguez™ testimony was comparably irreconcilable invarious regards. However here too the point is whether she
truthfully asserted that her superiors had disclosed an inten-
tional means to limit the number of union-leaning persons it
would hire. I assess Rodriguez as a witness of convincing
demeanor when testifying particularly to this aspect of the
case. It is unavoidably a matter of choosing one version over
a conflicting one, and I was impressed by Rodriguez in de-
scribing what she was told that it was a candid recollection
from the past. On this basis I believe that valid corroboration
has been provided to the most critical element of this allega-
tion.I credit Rodriguez fully to this extent. I do, however, noteshe was mistaken in placing Kosinski as present on June 3
when Hosler spoke with the Castro sisters in his office.
There are two other oddities to her testimony that are dis-
turbing, but not so much as to affect the basic credibility
asessment. One is that I doubt her awareness of the screening
plan was reinforced at a formal staff meeting of the human
resources department. It would not seem likely that such an
extreme tactic would be disclosed to persons not having a
need to know. That would include specialists and clericals,
who did not have regular contact with job applicants but did
attend the periodic staff meetings. Second, Rodriguez re-
ferred to performing certain application coding by numerals,
which I doubt was the case from all that is known and rep-
resents her pure mistake or confusion on this minor point.The testimony of Maria Castro was the most confused andvacillating of all that the General Counsel presented on this
point. But the immediate question in whether or notRodriguez told her that names on her application, and thatof her sister, would likely disqualify them from employment
because they tended to show affiliation with union-identified
persons. From the perplexing demeanor of Maria Castro,
complicated by her testimony having been given via an inter-
preter, I am convinced that on this narrow point she was cor-
rect in her recollection and steadfast in expressing it. I credit
Maria Castro in that she supports Rodriguez as to why the
sisters™ applications were changed.From these credibility resolutions it is logical that Re-spondent™s contradicting witnesses are to be discredited on
this issue. But an even more persuasive basis exists to do so
for other reasons. I am satisfied that Respondent™s witnesses
not only succumbed to a slanting of their testimony for bi-
ased reasons of institutional loyalty to Respondent, but did
so in such palpable discomfort that their insincerity dictated
the more inviting choice to make.Kosinski faltered noticeably in tone, pace, and mannerismof speaking when drawn to deny that Respondent had created
a spurious explanation for the second review process with its
modified recommendation for hire form as a mechanism to
best carry this out. His extensive testimony over many days
of hearing provided an excellent backdrop for contrast in
how he spoke to the ‚‚applicant screening™™ issue. It had
been, after all, his own creation; one not discussed with
Sherlock or the consultants but instead housed intimately
within only the workings of his human resources department.
In this sense much was at stake in winning rejection of testi-
mony by Oropeza and Rodriguez, supported obliquely as it
was by Maria Castro.I have the conviction that Kosinski knew the truth to beas these adverse witnesses had presented it, and the experi-
ence of testifying on this narrow point rather than grander
matters of policy and management brought on a suspect
change in his assurance. I noted earlier in this decision that
Kosinski sought to evade uncomfortable concessions, and
that aside from these slantings I would in a particular regard
reject his testimony in a full sense. This is the instance, and
on settled factors of demeanor, as best and dispassionately
they could be watched, I discredit Kosinski™s testimony in
which he denies establishing a secret motivation to the appli-
cant review process.I discredit Hosler on demeanor grounds among others, asto what was known to her about this critical factual question.
Her denials were faintly and hesitantly voiced in a manner
creating doubt that she took comfort in her own words. Be-
sides this unconvincing demeanor, her testimony was decid-
edly unreliable, evasive, and often given more with an ap-
pearance of resigned convenience rather then genuine hon-
esty. Her reversal of testimony after an overnight between
hearing sessions, and a prompting telephone conversation
with Kosinski, was starkly illustrative of a person bent on
contrived offerings to the record. The change from one day
to the next in the supposed extent of what she recalled about
the Union™s campaign, and when knowledge of it came to
her attention, was a telling indicator that her veracity was
largely lacking. In essence Hosler displayed a rather stubborn
disdain for the truth, and I reject what she has asserted re-
garding material elements of this issue.The testimony of Henley was given in near-quaking andunconvincing delivery at its critical points. I sensed her ex-
tensive discomfort, and saw mannerisms of gesture and coun-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00098Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 99FLAMINGO HILTON-LAUGHLINtenance that made it appear she was fabricating. Henleysought to evade the concession that she had an early aware-
ness of the Union™s campaign. Her ultimate revelation that
she had picked up union flyers in the women™s locker room
provided a near-dramatic contradiction to her earlier perfunc-
tory denials of what she learned after the Union began its
campaign. I discredit Henley insofar as her testimony is in
conflict with that of Oropeza and Rodriguez.Moran also presented as a witness of doubtful veracity.She delivered her various denials of fact or comment with
furtive-appearing uneasiness, and voice wilting to a near-
whisper in response to critical questions. Her demeanor had
much the same qualities as influenced me with Henley. Ad-
ditionally Moran was similarly evasive about her awareness
of the Union™s campaign, and details of the Castro sisters™
episode about which her involvement was clear enough from
other sources in the evidence. This combination of factors,
her demeanor being paramount among them, persuades me to
discredit Moran on the critical point of whether or not a con-
cealed motivation to screen out possible ‚‚yes™™ votes was in
place as a hiring policy during the 3-plus months preceding
the election.The testimony of Henley and Moran, plus to a lesser ex-tent that of Hosler, is also made infirm from the fact that
they were instructed to undertake randomly collective review
of the Oropeza and Rodriguez testimony before themselves
being called as witnesses. This too became a matter of ini-
tially attempted denial, however what came out was that
Hosler had provided transcripts of the February 1995 testi-
mony by Oropeza and Rodriguez to Henley and Moran,
drawing their attention to instances in which they were
named and discussing how their own responsive testimony
should be given. Kosinski was occasionally present as this
activity took place within the human resources department as
the time approached for Henley and Moran to be called as
Respondent™s defense witnesses.In the posthearing brief the General Counsel has renewedan unsuccessful motion to strike testimony of Hosler, Moran,
and Henley, and now adds that of Kosinski as part of the re-
quested sanction. The original sequestration order of June 9,
1994, made at Respondent™s request, carried the implication
that persons known and expected to be called as witnesses
would not be present in the hearing room during testimony
of others. In Unga Painting Corp., 237 NLRB 1306 (1978),the Board discussed its sequestration practices during formal
proceedings of the agency in terms of Rule 615 of the Fed-
eral Rules of Evidence. While Unga largely concerned the
question of whether and when to excuse discriminatees from
a sequestration order, there were also generalized observa-
tions of the theory of sequestration. The Board noted the rule
as a preventative one, intended ‚‚to minimize fabrication and
combinations to perjure as well as mere inaccuracy.™™ It wasalso thought to aid ‚‚in detecting inconsistent testimony
among different witnesses ... by preventing subsequent

witnesses from learning from earlier cross-examination cov-
ering the same subject.™™ Unga, supra at 1307.In Greyhound Lines, 319 NLRB 554 (1995), the Boardadopted a model statement to be used at the outset of a hear-
ing where sequestration has been requested. This model
statement included the following language:Under the rule as applied by the Board, with one ex-ception, counsel for a party may not in any manner, in-
cluding the showing of transcripts, inform a witness
about the content of the testimony given by a preceding
witness, without express permission of the Administra-
tive Law Judge. The exception is that counsel for a
party may inform counsel™s own witness of the content
of testimony, including the showing of transcripts,
given by a witness for the opposing side in order to
prepare for rebuttal of such testimony.Greyhound Lines postdates the hearing in this case. In addi-tion the Board has not condoned, but never striken, testi-
mony where with sequestration in effect witnesses have re-
viewed transcripts or conferred together. The observation ac-companying disapproval of such activity is, instead, that tes-
timony of those who have been educated by a transcript or
conferring together be closely scrutinized. Zartic, Inc., 277NLRB 1478, 1481 (1986). The model statement of Grey-hound Lines, applying as it does to future cases, could wellbe the foundation for striking testimony then as is here re-
quested. Prior Board doctrine however did not support such
a sanction. I reaffirm my ruling that the General Counsel™s
motion to strike testimony be denied. See Gossen Co., 254NLRB 339 (1981); Robin American Corp., 245 NLRB 822,825Œ826 (1979).d. HoldingThe credited evidence shows that Respondent engaged ina conscious effort to dilute support for the Union through ar-
tificial hiring standards applied over several months prior to
the election. While exact time lines cannot be established, the
preparation for additional screening was undertaken when the
modified recommendation for hire form was introduced, and
new applicant review standards developed by Kosinski. The
Union™s petition was so close in time to the mid-March ac-
tion, that it is tantamount to being the influencing reason for
such a change to be maintained after the idea first appeared.
Respondent™s officials were well versed in representation
case proceedings, and would anticipate a direction of election
in some significant regard after passage of only a few
months. This window provided ample opportunity to limit
the number of union-leaning employees among the newly
hired, by the internal device of simply disqualifying those
who were closely enough aligned in their personal lives as
to name a union adherent or suspected sympathizer on their
application. What does emerge from the credited evidence is
that the intention to so distort a bargaining unit was present,
and in an unknown number of instances successfully accom-
plished.The Castro sisters™ experience, tangled as it was in termsof a satisfactory statement of facts, supports the conclusion
that such a scheme was afoot. It is more Respondent™s reac-
tion to learning the Castro sisters were told they should sub-
stitute a name on their applications, than the fact that they
were so told, which is significant. Had the applicant screen-
ing system not been in effect, Hosler would have had reason
to discipline Rodriguez for falsely stating such a devious
strategy to an outside person. The fact that she did not makes
her scolding of Rodriguez more in the nature of a rebuke for
disclosing the matter, rather than a reprimand for misrepre-
senting Respondent™s basic hiring process. A major employerVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00099Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
would ordinarily have concern enough with suspected defectsin its hiring practices, without the added fear of liability be-
cause one of its agents gave the false illusion of yet another
one.Collateral questions such as how the two Castro applica-tions came into existence, and why Hosler gave hiring ap-
proval to persons targeted for rejection cannot fully be an-
swered. I conclude that extra applications were generated
from some confusion of just what Rodriguez meant by her
words, and they ended up as surplus within Respondent™s
hiring records. What is established is that Victor Bustillos
was a union card signer, having done so on April 5 giving
his employment as being within the stewards™ department
(G.C. Exh. 139, HŒ574). I am aware that several employee
witnesses in this case referred to Bustillos passingly as their
supervisor. Also the pleadings term him a statutory super-
visor, although a certain posthearing motion from Respond-
ent shows he resigned in late 1993 from a ‚‚kitchen worker™™
position. Without further explanation of his status being in
the record, I conclude he was a person whose mere name on
an application would jeopardize the applicant as an individ-
ual that Respondent could view as union-leaning within the
objectives of its screening program. I believe Hosler had lit-
tle recourse except to approve the sisters for hire. It is true,
after all, that the entire screening system was inconsistently
random based on circumstances of each applicant.I have considered the matter of Respondent™s productionof 68 applications, showing the hire of persons not thought
likely to pass through the claimed sieve which the screening
process was asserted to be. I am uncertain whether Respond-
ent continues to rely on this stipulated material, for no ref-
erence to it appears in its brief. However beyond that the 68
applications, individually or collectively, are too conjectural
to impact a finding on the issue. Furthermore this matrix of
documentation about an extensive timespan lacks any appli-
cations from persons who were not hired; another reason that
the entire exercise is conjectural.In M. K. Morse Co., 302 NLRB 924 (1991), an applicantwas abruptly denied employment when casual conversation
with the hiring official caused this official to develop, while
attempting to mask, a ‚‚suspicion that [applicant] shared the
prounion views™™ of a job reference. The Board found this
to be unlawful screening, in a situation largely parallel to the
issue here.I hold that the General Counsel has achieved substantialevidence to support the allegations of complaint paragraph
8(i).9. Paragraph 9 allegations (introductory)Here it is alleged, in introductory manner and pertinent toall allegations of the subparagraphs to paragraph 9 of the
complaint, and which Respondent denies, that on various
dates during the period from April 28 to July 4, Respondent,
by representatives of the consulting firm Flores, Lopez and
Associates, who are sometimes specifically identified by
name in a subparagraph to paragraph 9, unlawfully engaged
in particular acts and conduct at Respondent™s facility in vio-
lation of Section 8(a)(1) of the Act. The 12 operative allega-
tions that associate to this introduction follow in serial order.9a. Paragraph 9(a)a. IssueThe issue here is whether Respondent, by a person fromthe consulting firm, unlawfully threatened employees that
wages and benefits would be reduced or eliminated if they
selected the Union as their bargaining representative.b. EvidenceJose Diaz Orozco is a former ware washer in Respondent™sstewards department. He testified to attending four or five
mandatory meetings conducted by Flores, Lopez, or Casillas,
each of whom spoke to the employees in Spanish. In the
course of these meetings, which ‚‚pretty much ... all dealt

with the same thing,™™ Consultant Lopez said that if the
Union won employees would lose ‚‚all the benefits.™™ This
consequence was also shown to those in attendance by being
put up on a blackboard at different times by each of the con-
sultants. Lopez also said Respondent would ‚‚lower the $4.25
[hourly] rate.™™ In another phase of Diaz Orozco™s testimony
he recalled Lopez saying the employees would earn $4.25 if
the Union won its campaign.Jose Moreno was also a ware washer, and continuing inemployment with Respondent at the time of his testimony.
Moreno attended several mandatory meetings conducted in
Spanish by any of three men. At each meeting ‚‚movies™™
were shown, and in the ‚‚little bit™™ of additional discussion
by the consultant at any particular meeting employees were
told that Respondent could lower their wages and they could
lose benefits if the Union came in.Arcelia Cardenas was a guest room attendant in the house-keeping department, and continuing in employment with Re-
spondent at the time of her testimony. Cardenas attended
several mandatory meetings conducted in Spanish, and at
which videos were shown. She testified that the employees
were ‚‚pretty much always [told] the same thing™™ at these
meetings, because the men conducting them ‚‚repeated them-
selves a lot.™™ She was told that Respondent would lower
hourly wage rates to $4.25 if employees brought in the
Union. Additionally the person directing one of the meetings
said employees would lose a lot of benefits if the Union
came in.Amanda Vasquez was also a guest room attendant in thehousekeeping department, and continuing in employment
with Respondent at the time of her testimony. Vasquez at-
tended mandatory meetings on an approximately weekly
basis, recalling that Lopez conducted her first meeting and
Casillas did the rest of them. Both these consultants made
their presentations in Spanish, and employees were paid for
attending even if the meeting carried into overtime. The
meetings included showings of movie tapes. Vasquez re-
called being told that employees would lose a lot of benefits
and have their hourly wage rates lowered if they voted for
the Union. Flores, Lopez, and Casillas each denied making
any statement of the type described by witnesses Diaz
Orozco, Moreno, Cardenas, or Vasquez. Casillas particularly
testified that his oral presentation at mandatory meetings was
in all cases consistent with the video.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00100Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 101FLAMINGO HILTON-LAUGHLINc. CredibilityI was not convinced from the manner of Diaz Orozco™stestimony that he correctly summarized what any of the con-
sultants told him with respect to a loss of wages or benefits
as a result of unionization. Diaz Orozco simply did not im-
press as one who drew from the extensive images and ver-
balisms of the mandatory meetings an accurate version of re-
marks made by any of the consultants. I credit him only in-
sofar as the lawful minimum wage of $4.25 hourly being
mentioned by a consultant, and that benefits were referred to
as repeatedly done in the content of videos. Beyond this I
did not have a sense from Diaz Orozco™s demeanor or force-
fulness of testimony that he truly recalled a consultant warn-
ing that wage rate reductions and loss of benefits would nec-
essarily or predictably follow an election win by the Union.I am similarly disposed with regard to the testimony ofMoreno. This witness, equally to Diaz Orozco, was not of
a convincing demeanor when he asserted that a consultant
made any oral statement about adverse change in wages or
benefits beyond what video content and narration told about
the realities of collective-bargaining negotiations. I do not
credit Moreno to any greater extent than this.Cardenas also failed to convince me that a consultantmade threatening statements about the loss by employees of
wages and benefits in the absolute fashion she described. Her
testimony was diminished still more by an overuse of leading
questions during direct examination. Along with other wit-
nesses of the General Counsel on this issue, I am satisfied
from her testimony that a $4.25 hourly wage legal minimum
as well as the subject of benefits was mentioned to attending
employees at mandatory meetings. However this was not said
to the effect that lowering such terms and conditions of em-
ployment would be done by Respondent on successful orga-nizing by the Union. I credit Cardenas only to such a limited
extent.Vasquez was even less convincing in her demeanor, andgenerally appeared to be a person incapable of correctly sum-
marizing the remarks given by any of the consultants. Her
testimony was extremely generalized to the point of vague-
ness. I credit Vasquez only to the extent that wages and ben-
efits were mentioned by a consultant, but not in any con-
sequential way beyond what the video content warned about
the ‚‚[hazards]™™ of collective bargaining. In extending only
limited credibility to Moreno, Cardenas, and Vasquez, I am
mindful of the Board™s inclination to give testimony of a cur-
rent employee against their employer™s interest a status ‚‚es-
pecially worthy of belief.™™ Air Products & Chemicals, 263NLRB 341 fn. 1 (1982). While influenced by this consider-
ation, and applying it in all comparable instances that arise
with other case issues, my particular demeanor impressions
are more controlling here.I credit the general denials of Flores, Lopez, and Casillasonly on the specifics of this issue, and as an assessment that
does not necessarily extend to other issues grounded in com-
plaint paragraph 9. Lopez also denied even mentioning the
hourly rate figure of $4.25 in any mandatory meeting he con-ducted. I find his assertion implausible from circumstances of
uniformity in the General Counsel™s witnesses claiming that
this much, at least, was said to them. Lopez expressed this
denial in somewhat equivocal terms, and given the additional
factor I reject his assertion of not uttering a minimum wage
amount in the course of discussion and questioning duringhis mandatory meetings. Furthermore, Flores conceded thatduring his presentation with the third video he expressly
mentioned the $4.25 minimum wage.d. HoldingFrom credited evidence on this issue, the most that can besaid is how video content on the possibilities of economic
features of employment going up, down, or remaining the
same were simply reinforced in remarks of the consultants.
The reference to a $4.25 minimum wage is not intrinsically
impermissible, provided it is not presented as an inevitable
consequence of unionization. It is also significant that Re-
spondent™s third (collective-bargaining) video passingly, but
plainly, stated that negotiations with a union could lead not
only to less or the same terms and conditions of employ-
ment, but also possibly to even more.The essential factor as to this issue is whether Respondentcast a reduction in wages or benefits as an unavoidable result
of unionization, or as its own determined intention. There is
insufficient evidence to establish that such was the case. This
contrasts, for instance, with Hamilton Plastic Products, 309NLRB 678 (1992), in which the Board adopted a factual
finding that the employer™s agent said flatly the bringing in
of a union would reduce employee pay to a $3.35 hourly
‚‚minimum wage.™™The evidence necessary to meeting a requisite burden ofproof on this issue is also weakened by Moreno™s recollec-
tion, faulty as it might be for other purposes, that the con-
sultants™ remarks were termed losses to employees that
‚‚could™™ occur from unionization. In United TechnologiesCorp., 313 NLRB 1303 (1994), the Board evaluated the verbform ‚‚could™™ as used in a memorandum to employees criti-
cal of a bargaining representative for filing an unfair labor
practice charge contesting possible changes in job methods.The Board noted that overall context of the memorandum re-
duced the possibility of employees there perceiving such pos-
sible change as a threat rather than a legitimate statement of
employer views.It was also the case in United Technologies that the em-ployer there expressed ‚‚a willingness to abide by Board
processes and to honor the Board™s decision™™ with respect to
the charge that had been filed. Some analogy is present from
that point to the Respondent™s video here, in which an ex-
cerpt of grainy quality was briefly flashed on a viewing
screen as Respondent™s supposed refuge in the Board™s
Coach & Equipment Sales decision. While the analogy isweak, it is coupled with the fact that Respondent did ex-
pressly envision ‚‚more™™ benefits as a possibility included in
how a course of labor contract negotiations might conclude.
Cf. Medical Center of Ocean County, 315 NLRB 1150, 1154(1994).Thus the remarks elaborating on incessant video and othermessages to employees were not ‚‚out right threats of loss
of existing benefits,™™ or more than a description of ‚‚give
and take™™ bargaining coupled with a permissible employer
opinion that employees might ‚‚win, lose or draw™™ from the
process. Cf. Columbus Mills, 303 NLRB 223, 235 (1991). InMantrose-Haeuser Co., 306 NLRB 377, 378 (1992), a di-vided Board evaluated ominous employer predictions about
bargaining, and held that the modifying word ‚‚typically,™™ as
referring to a freezing of wages and benefit programs during
negotiations, ‚‚[reduced] the possibility that employees wouldVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00101Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
reasonably perceive the statement as a threat that their wagesand benefits would be lost.™™ Cf. Somerset Welding & Steel,314 NLRB 829 (1994); Butera Finer Foods, 296 NLRB 950(1989); Telex Communications, 294 NLRB 1136 (1989). Thiscorresponds to the Respondent here once using the modifier
‚‚normally™™ in propagandizing with one of its mandatory
meeting handouts how collective-bargaining negotiations
might well not benefit affected employees at all. I hold that
the General Counsel has not achieved substantial evidence to
support complaint paragraph 9(a).Paragraph 9(b)a. IssueThe issue here is whether Respondent unlawfully informedits employees that if they selected the Union as their bargain-
ing representative, strikes, including violent strikes, would be
inevitable, thereby creating the impression that Respondent
would not bargain in good faith in order to insure that a
strike occurred.b. EvidenceCardenas testified that a consultant told employees duringmandatory meetings at which she was present that if the par-
ties were unable to reach a contract after bargaining the
Union ‚‚would make us go out on strike.™™ She added that
the consultant also said it would be required of employees
that they all strike as a group, and the Union could impose
a fine ‚‚for not attending the strike.™™ Vasquez testified
passingly on this issue, recalling only that a consultant had
said during a mandatory meeting that ‚‚if the [U]nion goes
in and the company won™t sign the contract then you guys
will go on strike ....™™ Martin Viera, another ware washer
continuing in employment with Respondent at the time of his
testimony, recalled that at mandatory meetings Casillas told
employees that if Respondent and the Union ‚‚could not
come to agreement on a contract ... [they were] going to

be on a strike ....™™ Casillas and the other two consultants

all denied making any statements enlarging on the message
of the videos as it pertained to strikers, or verbally indicating
to employees that Respondent would not bargain in good
faith.c. CredibilityI believe the testimony of Cardenas and Vasquez suffersfrom the same infirmities that I wrote about above. In neither
case did their demeanor impress me as accurately recalling
any significant expression by a consultant that differed from
the video content displayed to employees both graphically
and by narration with regard to strikes. Viera appeared more
reliable from a demeanor standpoint, but I do not credit the
passage quoted from his testimony. As done above I also
credit the denials of Casillas and the other consultants that
their remarks to employees as to this specific issue went be-
yond what was repeatedly portrayed in the videos they ran
for employees attending mandatory meetings.d. HoldingThe total evidence on this issue from accepted testimonyis nothing more than Casillas™ warning that employees could
be called to strike if the parties failed to reach a contractthrough their negotiations. This is only a partisan claim asto what tactic the other side would perhaps undertake to win
desired concessions, and not an indicator that the failure
itself of reaching a contract would be preordained by Re-
spondent™s refusal to give good-faith consideration to the
proposals it faced from the Union. In its ‚‚Facts About
Strikes™™ handout, a document provided in both English andSpanish, Respondent stated directly ‚‚We are not saying that
if the Union wins there will be a strikeŠthat™s up to the
Union.™™ This disclaimer contains the distinction that I be-
lieve Viera failed to comprehend when he testified
unconvincingly to the less equivocal predictionNor did the testimony amount to a forecast that strikeswould necessarily be violent in nature. If this is ultimately
found to be the case based on other allegations set forth in
the complaint, it must rest on an evaluation of the video con-
tent itself. However the testimony in support of this issue is
devoid of showing that any consultant associated their pre-
diction of a strike with possible violence.It is useful, and more accurate, to observe at this point thatRespondent™s message at mandatory meetings was directed
more against the claimed motivation of unions in seeking
representation rights and contracts than its own aggressive
stance against reaching any contract agreement. In CamvacInternational, 288 NLRB 816, 820 (1988), the Board heldthat ‚‚false and unsubstantiated™™ expressions of employer
opinion about unions were, when capable of evaluation by
employees themselves, privileged statements within the
meaning of Section 8(c) of the Act.Thus the prospect of employees going out on strike waspresented more as an employer claim of what the Union
would selfishly seek, rather than resulting from employer in-
transigence in bargaining. The instances of strike violence
depicted during the videos, including the then-recent episode
from area television broadcasting of outstate tourists being
beaten by striking casino hotel workers in Las Vegas, were
similarly within the capacity of employees themselves to rea-
sonably evaluate as obvious and admitted employer propa-
ganda. This point is made even more explicitly in LiquitaneCorp., 298 NLRB 292, 297 (1990), where an employer stat-ing that resort by a union to strike action if it were ‚‚un-
happy with bargaining™™ was not unlawful, particularly when
no assertion that it was futile for employees to select a union
was incorporated in the message. See Sangamo Weston, 273NLRB 256 (1984).Thus the evidence on this issue devolved only to campaignrhetoric by Respondent, without the expression of inevitabil-
ity that a strike, violent or otherwise, would be forced on
employees by an employer failing to negotiate in good faith
in contrast to exploiting any superior bargaining power it
might possess in the situation. I hold that the General Coun-
sel has not achieved substantial evidence to support com-
plaint paragraph 9(b).Paragraph 9(c)a. IssueThe issue here is whether Respondent unlawfully threat-ened employees that if they selected the Union as their rep-
resentative, strikes would occur which would result in the
hiring of replacement employees by the Respondent and loss
of jobs by its employees.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00102Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 103FLAMINGO HILTON-LAUGHLINb. EvidenceIn-house organizing committee member Edgar Galaviz wasa fry cook in the chefs department. He was hired at the time
of Respondent™s 1990 opening, and continuing in that em-
ployment at the time of his testimony. Galaviz recalled being
at a mandatory meeting conducted by Casillas, where the
consultant stated in Spanish that employees who try to pres-
sure the company by striking would be without unemploy-
ment compensation and would be replaced in their jobs by
other people. An added notion recalled by Galaviz was thatthe consultant also stated they would not be able to secure
other jobs because of being strikers.Diaz Orozco testified that in remarks of Lopez this con-sultant stated the Union would take employees on strike dur-
ing negotiations, and this would cause them to lose their jobs
to other people taking their places. Cardenas testified that a
consultant had told employees that if they went out on strike
‚‚the company could hire people to replace them.™™ In a simi-
lar vein the testimony of Vasquez and Viera was also elicited
in support of this complaint allegation, as quoting the ‚‚union
busters™™ reference to a loss of jobs for striking and becom-
ing a strike loser as a replaced employee, respectively. Flo-
res, Lopez, and Casillas all made denials that were com-
parable to those described in presentation of complaint para-
graph 9(b) material above.c. CredibilityI was not persuaded from the manner of Galaviz™ testi-mony that he accurately told what Casillas had said on the
subject during mandatory meetings. While it is self-evident
that Casillas followed video content in referring to likely de-
nial of unemployment compensation benefits and a possible
job loss to a permanent replacement employee, the testimony
of Galaviz lacked a showing that he truly distinguished what
Casillas had said as a possibility from what was claimedly
an outright prediction of inevitable consequences. I accorded
Diaz Orozco only limited credibility in discussing his de-
meanor above, and this assessment continues to apply.
Cardenas and Vasquez also continue to be assessed as unreli-
able witnesses insofar as any showing of deviation from
video content about strikes, their reason for originating and
the consequences that would follow them, is concerned.
Viera is credited as to the brief passage from his testimony,
but this only amounted to a restatement of an employer™s
basic right to replace striking employees. I continue to give
generalized crediting to the denials of Flores, Lopez, and
Casillas on the separate notions of motivation as opposed to
consequences raised by complaint paragraphs 9(b) and (c),
respectively.d. HoldingAn intriguing aspect of this issue is whether there is animplied aspect to it gaining support from Galaviz™ claim that
Casillas said employees would not be able to ‚‚secure™™ a job
because of being a striker. While this was not expressly de-
nied by Casillas, neither am I able to credit Galaviz with
capturing such a subtle meaning to what Casillas may have
been saying. I believe it is more reasonable to construe
Casillas™ undenied utterance as the caution about how simply
going on strike could lead to loss of an existing job by rea-
son of being replaced when the employer chose to attemptcontinued business operations. There is also the fact thatsuch an interpretation was not fairly litigated, because the al-
legation phrasing at issue associates a possible job loss with
‚‚the hiring of replacement employees,™™ and not a general
stigma throughout a labor market arising because a person
has once become a striker.Beyond this there is no credible proof that Respondent™sconsultants expressed any threat about job loss of strikers,
other than drawing employees™ attention to the prospect that
they might strike and if doing so might be permanently re-
placed. The videos shown during mandatory meetings exten-
sively treated both such aspects, and did so in their basic
content with permissible employer statements of what union-
ization could bring. I hold that the General Counsel has not
achieved substantial evidence to support complaint paragraph
9(c).Paragraph 9(d)a. IssueThe issue here is whether Respondent unlawfully solicitedemployee complaints and grievances and promised, directly
or by implication, to remedy such complaints and grievances
if the employees rejected the Union as their bargaining rep-
resentative.b. EvidenceMoreno testified that Casillas asked employees during amandatory meeting whether they had problems at work, and
several of them stated their problems. Moreno recalled with
some hesitancy that Casillas said he would try, apparently
forthwith, to contact Sherlock about them but was unable to
get through by telephone. Casillas then seemingly assured the
employees with problems that they could get to see Sherlock
about them at a later time, but the matter was not again re-
opened.Casillas conceded the essential outline of what Morenotestified had happened. By Casillas™ strained recollection of
events a mandatory meeting on one occasion led to employ-
ees of the stewards department wanting to talk with Sherlock
about work-related problems. Casillas faintly recalled going
to Sherlock™s office but found the chief official was out. He
told this to the employees, and that he would try ‚‚to set up
a meeting™™ as soon as he could contact Sherlock by tele-
phone.An activity not yet specifically set forth as part of overallevents during the Union™s organizational drive was that of
occasional meetings held between a small group of employ-
ees and Sherlock. Lopez testified that he interpreted for Sher-
lock on three such occasions after grievance-like complaints
‚‚cropped up™™ from certain employees in attendance at a
mandatory meeting Lopez was conducting. He relayed the
concerns expressed by such employees to Sherlock, inform-
ing him they wanted ‚‚to talk to [Sherlock and] ask him
some questions.™™ When Sherlock agreed to this the three
meetings took place as separate events, and the complaints
turned out to mostly concern treatment by supervisors. Lopez
disclaimed knowing at the time whether Sherlock had an
‚‚open door policy™™ or not, but he testified that Sherlock did
express to the employees involved that they first take up
their concern with ‚‚people under the president.™™ Sherlock™s
testimony on the point is that he came to several meetingsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00103Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of this nature ‚‚not to make a presentation but to respond toquestions™™ about which employees wanted to see him.c. CredibilityThere is little contradiction in the testimony of respectivewitnesses. Aside from variations in detail Casillas did re-
member being the relay of employee concerns to Sherlock.
I believe Moreno attempted to provide the more candid and
complete reconstruction of the episode, and I credit him as
to its details and inconclusive result. However I also credit
Lopez as to his candid-seeming explanation of Sherlock™s re-
strictive practice in seeing employees with problems.d. HoldingThe allegation here lacks a necessary factor to show thata violation of the Act has been committed. The missing fac-
tor is that such evidence as there is does not show a solicita-
tion of complaints or grievances, only a responsiveness when
employees spontaneously raised them. The consultants, and
supervisors generally throughout Respondent™s facility, were
pointedly urged to inquire if employees had questions about
the information being increasingly heaped on them about
unionization. This inquiry had its emphasis in whether em-
ployees gathered an understanding, a sense of knowing at
least what the employer was claiming they should consider.
This does not amount to the affirmative act of drawing out
their problems; an act also associated to whether an implied
promise of remedy was present.In Bakersfield Memorial Hospital, 315 NLRB 596, 600(1994), the Board approved language that an employer™s
‚‚expressed willingness to listen to grievances is not suffi-
cient to constitute a violation.™™ Also see Idaho Falls Con-solidated Hospitals v. NLRB, 731 F.2d 1384, 1386Œ1387 (9thCir. 1984). The issue involves a mixed question of fact and
law. Other aspects of the complaint are yet to be treated, and
this subject matter shall then warrant a different outlook. At
this point and as to this issue, I see only an attentiveness by
Respondent not the more intrusive activity that is alleged to
be present. I hold that the General Counsel has not achieved
substantial evidence to support complaint paragraph 9(d).Paragraphs 9(e) and (f)The allegations in these two complaint paragraphs overlap9(d) in that they amount to the same accusation by differing
choice of words and sentence structure. The General Counsel
points to no specific evidence that would constitute even the
requisite soliciting or promising, let alone other elements to
show a violation of law. I recommend dismissal of both
complaint paragraphs 9(e) and (f) on grounds they lack merit
by being surplus pleadings in the case.Paragraph 9(g)The issue here is whether Respondent unlawfully informedits employees that it would be futile to select the Union as
their bargaining representative. The only evidence in support
of this allegation is testimony of Marilyn LaFollette that she
attended one mandatory meeting held by the consultants, and
with some difficulty recalled the person in charge saying that
any dues paid by employees would go to the International
union and ‚‚we wouldn™t benefit from them.™™Respondent™s first (introductory) video touched on dues byreferring to an unnamed union™s LM-2 report, and how that
labor organization disbursed its $6 million in dues revenue.
By a graphic showing a progressively shrinking dollar bill
the video, accompanied by the narrator™s ridicule, portrayed
that 98 percent of dues income went to union expenses and
salaries, with only a resultant two cents on the dollar for the
benefit of members.The General Counsel argues only that the statement re-called by LaFollette, remembered as it must have been from
the first and only mandatory meeting she was permitted to
attend, meant employees ‚‚would not benefit™™ from paying
dues which in large part could be destined for use by the
Union away from the Laughlin locale. I do not find this suf-
ficiently establishes the element of futility with respect to
employees selecting a bargaining representative for which a
periodic cost to them will result. There are innumerable other
reasons for having a collective representative, and the illus-
tration used by the consultants was an extreme one. It was
also susceptible to evaluation, and inquiry to the Union itself,
in the many remaining weeks of the campaign following the
time employees were first exposed to this startling example.
I hold that the General Counsel has not achieved substantial
evidence to support complaint paragraph 9(g).Paragraph 9(h)The issue here is whether Respondent, by Consultants Pat-rick ‚‚Patricio™™ Lopez and Alex ‚‚Alejandro™™ Casillas, un-
lawfully threatened employees that they would lose all fringe
benefits of employment if they selected the Union as their
representative.Diaz Orozco testified that near the end of presentation atseveral mandatory meetings Lopez, Casillas, and Flores, too,
said that ‚‚all the benefits, like clothing, food™™ would be lost
to employees if the Union won the election. This was de-
scribed as being a process of each consultant, at a given
meeting they conducted, writing down the ‚‚list™™ of benefits
that would be removed.I discredit Diaz Orozco insofar as he testified that the ben-efits being described would necessarily be lost by employees
having the Union. The similarities of his testimony to the
‚‚hidden paycheck™™ handout of the consultants are so com-
plete that I believe a distorted recollection of seeing this is
all Diaz Orozco actually retained. This document itemized
about 10 fringe benefits calculated to be worth $4.54 per
hour worked, aside from miscellaneous amenities that should
be valued supplements to an hourly employment at Respond-
ent.The document was referred to by the consultants in theirtestimony as the ‚‚bank book of benefits.™™ It was material
that Respondent had produced based on actual terms and
conditions of employment at the property, and used as a
major visual aid to the special ‚‚benefits™™ meetings held for
all employees near the end of the campaign which were con-
ducted by one of the consultants. These were meetings at
which a video presentation was not incorporated.Such details about the origin, content, and use of the hid-den paycheck/bank book of benefits handout are taken from
the credible-seeming testimony of Lopez on the point. I note,
but discredit, contradictory testimony of Flores that the con-
sulting firm was not present at the ‚‚benefits™™ meetings. I re-
ject such testimony of Flores not only because it seems mis-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00104Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 105FLAMINGO HILTON-LAUGHLINtaken, but because he was admittedly out of town when thisspecial series of meetings was held.The handout noted only that the total array of benefits,measurable and miscellaneous, were available ‚‚without pay-
ment of union dues and most [being] subject to negotiations
if a union is voted in.™™ This phrasing goes no further that
the incessant reminders in Respondent™s videos of the uncer-
tainty present in any course of negotiations, but does not rise
to the level of a threat of benefits necessarily being lost. I
hold that the General Counsel has not achieved substantial
evidence to support complaint paragraph 9(h).Paragraphs 9(i) and (j)The issues here are whether Respondent, by Lopez, unlaw-fully solicited employee complaints and grievances and
promised, directly or by implication, to adjust them, and oth-
erwise, by Lopez, unlawfully solicited employee complaints
and grievances and promised, directly or by implication, to
increase benefits and improve terms and conditions of em-
ployment if employees rejected the Union as their bargaining
representative.Guadalupe Ordaz Espinoza was a guest room attendant inthe housekeeping department, and continuing in employment
with Respondent at the time of her testimony. She asserted
that at a mandatory meeting Lopez spoke to the approxi-
mately 25 employees present in Spanish. He advised them he
would play a video and answer questions when it was over.Ordaz Espinoza recalled that following the video variousemployees began making complaints about their meals, their
supervisors, and the chemicals they had to work with. She
testified that to this response Lopez commented about a lack
of communication by all involved, and that he would let the
top boss know of their comments. When Lopez permitted
Ordaz Espinoza herself to make a comment, she said that a
company payroll would tell her story about wages being too
low. Lopez denied soliciting employee complaints and griev-
ances, or expressing any promise to adjust them.I readily discredit Ordaz Espinoza™s rambling and fancifultestimony. There was little indication from her demeanor that
what she presented was more than a vague, unreliable sense
of random talk at a relatively large mandatory meeting with
unrestrained comment being voiced by numerous attendees.It is noteworthy that the interpreter for Ordaz Espinozainterjected her own puzzled state as to what the witness was
describing on several occasions during the testimony. In
terms of the meager tangible assertions Ordaz Espinoza ad-
vanced I credit Lopez™ denials, and the result is an absence
of any probative evidence to validate the allegations here. I
hold that the General Counsel has not achieved substantial
evidence to support complaint paragraphs 9(i) and (j).Paragragh 9(k)The issue here is whether Respondent, by Flores, unlaw-fully solicited employee complaints and grievances and
promised, directly or by implication, to increase benefits and
improve terms and conditions of employment if employees
rejected the Union as their representative.Galaviz testified that at the first mandatory meeting, con-ducted by Flores for employees of the chefs department, he
began by asking employees about their problems. When
many of those present responded, Flores wrote down all theproblems that were voiced. Flores then stated he would pro-vide the list of problems to the human resources department
to be fixed. The subjects raised had to do with workbreaks
and working conditions.Viera also testified about the first mandatory meeting heattended. It was conducted by Flores, who spoke in Spanish
to the estimated 10 employees present. Viera described how
Flores asked each person ‚‚one by one™™ if they had prob-
lems, and that Flores filled more than one sheet of paper list-
ing them all down. When he completed these notes Flores
said he would take the list to Sherlock to be resolved.Here I credit both Galaviz and Viera over the denials ofFlores, who asserted that he had simply never written any
notes nor inquired about work-related problems during an
employee meeting. In contrast to other portions of their testi-
mony, both of the General Counsel™s witnesses spoke in bet-
ter detail and a more assured demeanor showing confidence
in what they described.Respondent™s brief touches only slightly on this allegation,and without a persuasive denial by Flores I accept as fact the
happenings at two different meetings as described by Galaviz
and Viera. Their version also comports with Flores™ conces-
sion that he could have been alert to instances of employee
dissatisfaction with their current terms and conditions of em-ployment, for which he would pass on such information to
the human resources department.In this instance both elements of a solicitation of com-plaints and a direct assurance that they would be given reme-
dial attention was extended to employees. This is squarely
within the doctrine of Reliance Electric Co., 191 NLRB 44,46 (1971), where, as here, there was no prior practice of so-
liciting employee complaints or grievances, and that course
was initiated by an employer only during an organizing cam-
paign with at least an implied promise of corrective action.
See Hertz Corp., 316 NLRB 672, 686Œ687 (1995).In Sweet Street Desserts, 319 NLRB 307 (1995), a dividedBoard held that unaccustomed inquiry by a supervisor to a
union adherent about her problems would reasonably be
viewed as ‚‚solicitation of grievances with the implicit prom-
ise to correct them.™™ The facts of this case have a marked
similarity to the issue here. I hold that the General Counsel
has achieved substantial evidence to support complaint para-
graph 9(k).Paragraph 9(l)The issue here is whether Respondent, by Casillas, unlaw-fully threatened its employees with loss of benefits if the
Union won the representation election.Viera testified that at a mandatory meeting which hetalked himself into being able to attend, Casillas ran it by
speaking in Spanish to the 10 to 12 kitchen area employees
present. He recalled Casillas putting up a list of benefits in-
volving uniforms, food, parking and insurance, that he to-
talled out in value as a possible deduction from employees™
paychecks.Viera also testified that Casillas explained this total was‚‚your real income™™ to the employees. He was then directly
questioned whether Casillas was ‚‚portraying how much you
would have to pay for all of those items if the employees
brought in the union?™™ which Viera affirmed.I discredit the testimony of Viera here because it amountedto the same faulty and partial recollection of what is in evi-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00105Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
dence as the ‚‚hidden paycheck,™™ and otherwise flawed bya leading question of highly suggestive character. Overall I
cannot rely on Viera™s testimony, and consider only that he
was referring to the known and complete provisions of an
admitted consultants™ handout.I have already concluded the ‚‚hidden paycheck™™ docu-ment does not rise to the level of a threat that loss of its list-
ed fringe and miscellaneous benefits would be a consequence
of unionization. I hold that the General Counsel has not
achieved substantial evidence to suppport complaint para-
graph 9(l).10. Paragraph 10 allegations (introductory)Here it is alleged, in introductory manner and pertinent toall allegations of the subparagraphs to paragraph 10. of the
complaint, and which Respondent denies, that on various
dates during the period April 28 to July 4, Respondent, by
named individuals asserted in all instances to be its agents,
unlawfully engaged in particular acts and conduct at Re-
spondent™s facility in violation of Section 8(a)(1) of the Act.
The 48 operative allegations that associate to this introduc-
tion follow in serial order.10a. Paragraph 10(a)a. IssueThe issue here is whether Respondent, by Sherlock, un-lawfully solicited employee complaints and grievances and
promised, directly or by implication, to remedy such com-
plaints and grievances if the employees rejected the Union as
their bargaining representative.b. EvidenceDiaz Orozco testified that he was part of an employeemeeting with Sherlock that took place around early June. The
employees had requested this meeting for Sherlock to hear
their complaints. Casillas was present to interpret for Sher-
lock. Diaz Orozco attempted to present a complaint about a
foot injury to employee Thomas Soto, but Casillas told him
not to talk for Soto. Then Soto explained his foot injury and
the inconsiderate reaction he experienced from the employer.
After hearing of this Sherlock said he would solve the prob-
lem, but Diaz Orozco does not know whether or how that
was carried out.The General Counsel presented Ordaz Espinoza as a wit-ness regarding this issue, however her testimony as to a
meeting with Sherlock about a week before the election does
not actually relate to the issue. Instead her vague testimony
indicated only that Sherlock wanted a chance to show how
things could be better for employees, and used an example
of sharing apples to illustrate this. The testimony of Vasquez
was also offered on this issue. She recalled the last manda-
tory meeting of employees from her department included an
appearance by Sherlock, whose remarks were interpreted in
Spanish by a consultant. As to this issue Vasquez testified
that Sherlock said if the employees had any problems to go
straight to his office where he would talk the problems over
and fix whatever they had.Sherlock denied soliciting complaints or promising rem-edies in any episode that could recognizably associate to this
issue. Casillas testified about an unspecified occasion fromamong the few times that he interpreted for Sherlock atmeetings of stewards department or housekeeping employees.
He made a Spanish language translation of what Sherlock
said, to the effect that while he had an open door policy this
did not mean employees could ‚‚skip your supervisor™™ to
come directly to Sherlock.c. CredibilityI do not credit witnesses Diaz Orozco, Ordaz Espinoza, orVasquez as to the express language of this allegation. Diaz
Orozco did not appear to have sufficiently reliable recall of
what was said beyond the fact of Soto™s foot injury being
discussed. Ordaz Espinoza was again woefully rambling and
presented testimony bordering on unintelligible to which I
give no weight. The demeanor of Vasquez was, as before,
not of convincing expression, and I am not persuaded from
what she offered that Sherlock truly invited direct access to
himself whenever an employee felt aggrieved.It cannot be known whether the particular meetings aboutwhich Casillas testified are the same ones to which the Gen-
eral Counsel™s witnesses referred, but this is potentially so.
The time frame that Casillas recalled is a comparable fit,
along with the classification of employees being addressed
on the occasions. In any event I credit Casillas™ well-ex-
pressed recollection of how he explained Sherlock™s policy
on the subject to Hispanic employees.d. HoldingThe consequence is a lack of probative evidence that Sher-lock invited the complaints and grievances of employees, or
did more than electioneer for a union defeat and depict him-
self as a worthy executive in whom employees should be
confident as to his fairness. This issue turns on narrow fac-
tual grounds, which are not established from credible evi-
dence to result in a violation of the Act.Treatment of this issue provides the opportunity for fullerdiscussion of an ‚‚open door™™ policy as Respondent may
have established it in regard to employees seeing Sherlock
impromptu with their problems. Former property president
Gregg had not offered such a policy, and Sherlock both be-
lieved in and expressed to employees a ‚‚chain of command™™
requirement for the resolution of job problems. This ap-
proach was, however, compromised by Kosinski™s memoran-
dum of June 26 in which an open door to Sherlock was rath-
er freely promised. This memorandum followed closely in
time from Respondent™s announcement of the complaint res-
olution procedure. It was highly structured in terms of pro-
gressive consideration of employees™ job problems until final
disposition by an internal board. The procedure did not at all
intimate, however, that the property president would become
involved.The credible-seeming testimony of Casillas is also perti-nent here, in his assertion of Sherlock telling employees they
should not skip their supervisors or managers. I conclude that
extensive attention to the phrase ‚‚open door™™ is misplaced
in the overall happenings of this organizing campaign. It was
not clearly presented to the work force, except for the
abberation that Kosinski™s June 26 memorandum contained.
Sherlock did not consider that this memorandum altered or
diminished his chain of command policy. He was clear in
testifying about a willingness to see employees once they hadVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00106Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 107FLAMINGO HILTON-LAUGHLINexhausted the chain of command policy, and invariably didso when such a person called him.I believe that Sherlock used the term ‚‚open door™™ nomore than as a concerned-seeming reflection of Respondent™s
interest in its employees. Thus all issues of soliciting and
promising to remedy complaints or grievances should be ana-
lyzed in traditional terms that apply to this doctrine. I hold
that the General Counsel has not achieved substantial evi-
dence to support complaint paragraph 10(a).Paragraph 10(b)The allegation in this complaint paragraph duplicates 10(a)in that it amounts to about the same accusation by differing
choice of words. The General Counsel offers no more evi-
dence here than was done in regard to complaint paragraph
10(a). I recommend dismissal of complaint paragraph 10(b)
on grounds it lacks merit by being a surplus pleading in the
case.Paragraph 10(c)The issue here is whether Respondent, by Sherlock, un-lawfully threatened employees by telling them that if they se-
lected the Union as their bargaining representative, all wages
and benefits would be put on the table during negotiations
with the Union, that their wages would be reduced, and that
employees would pay for parking, uniforms, and meals.Cardenas testified that at a meeting of employees fromvarious departments in early June, Sherlock spoke to them in
English which a consultant translated to Spanish. Sherlock
said that all benefits such as food, uniforms, and insurance
would be negotiable with the Union, and he would not have
to give what he was unwilling to do. Sherlock demonstrated
the point by displaying a dollar bill, which he said he would
simply keep although that much of an increase was what the
Union might be seeking. His interpreting consultant added to
this by placing three piles of coins from his pocket represent-
ing value for the Union, the Company, and the employees.
An apparent comment made by Sherlock about this dem-
onstration with coins, was that it also illustrated how eco-
nomic demands in bargaining could be split into parts and
divided among the interests involved.Sherlock denied making any flat statement to assembledemployees at such a time that wages or benefits would posi-
tively be reduced. Casillas testified about an occasion when
he translated for Sherlock at a meeting of housekeeping em-
ployees in approximately mid-June. Sherlock had illustrated
a point about collective bargaining by creating two piles of
coins, keys, or bills from the contents of his pocket. Casillas
recalled that Sherlock™s demonstration was to explain to em-
ployees a simplified version of collective bargaining by
showing from the movement of these piles on a table that
bargaining demands can be exhanged from one side to the
other.I discredit the testimony of Cardenas to the extent she as-serted that Sherlock spoke in absolutes about the prospect of
negotiating with the Union. Her demeanor did not impress
me as showing a true comprehension of the remarks made.
I am satisfied that Casillas has provided the accurate version
of happenings that give rise to this allegation of the com-
plaint, and that what was stated and demonstrated was noth-
ing more than another instance of Respondent™s numerousmessages in which the unpredictable outcome of collectivebargaining should be understood. Relatedly, I therefore credit
Sherlock as to his denial of any actionable statement relating
to this issue. I hold that the General Counsel has not
achieved substantial evidence to support complaint paragraph
10(c).Paragraph 10(d)The issue here is whether Respondent, by Sherlock, un-lawfully informed employees that if they selected the Union
as their bargaining representative, strikes were inevitable,
thereby creating the impression that the Respondent would
not bargain in good faith in order to insure that a strike oc-
curred.Cardenas testified that in the same meeting where Sher-lock made his demonstration with the dollar bill he had also
said ‚‚the [U]nion was going to make us go on strike™™ if he
did not grant requested increases. She recalled that he spoke
of the consequences of such a strike, saying ‚‚they could re-
place us with other workers ... to come in and do the

work.™™Vasquez testified that at her last mandatory meeting a con-sultant translated for Sherlock who had appeared to make re-
marks. Vasquez recalled Sherlock urging employees not to
select the Union, but if they did ‚‚you guys will probably go
on strike[s]™™ if the Company did not sign a contract. Sher-
lock denied making any statement that a strike was inevitable
in contrast to being only a possibility.I discredit Cardenas insofar as she attributed Sherlock say-ing the Union would definitely require a strike by the em-
ployees. Cardenas again did not persuade me from her de-
meanor that she had a reliable comprehension of the actual
statements made during the meeting about which she testi-
fied.Vasquez seemed similarly unconvincing, and I believe shehas simply misrecalled Respondent™s repeated assertions that
employees should be aware strikes do happen. This allega-
tion makes a particularly narrow contention, and lacks the
testimony of credible witnesses to the effect that words ut-
tered by Sherlock, or in Spanish as translated by Casillas,
predicted the inevitability of strikes.I do not find the allegation to have been established byvalid proof. I hold that the General Counsel has not achieved
substantial evidence to support complaint paragraph 10(d).Paragraph 10(e)The issue here is whether Respondent, by Sherlock, un-lawfully threatened its employees with reduced wages and
benefits if the Union won the election.The testimony of Ordaz Espinoza, a witness offered insupport of complaint paragraph 10(a), was also advanced to
support this allegation. Her testimony here was that during
a meeting of employees around late June Sherlock had said
a ‚‚new negotiating table™™ would result in wages ‚‚starting
at $4.25.™™ The testimony of Vasquez described in treatment
of complaint paragraph 10(d) was also associated to this alle-
gation in an enlarged version. Vasquez recalled that at her
last mandatory meeting Sherlock had also said employees
‚‚will go down to [$4.25] an hour™™ as a result of negotia-
tions.There are only these two particularly unpersuasive wit-nesses in support of this further allegation naming Sherlock.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00107Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I strongly believe from the demeanor of both Ordaz Espinozaand Vasquez that they are mistaken in recalling any actual
remarks of Sherlock on the point. While I have previously
found that the $4.25 minimum rate figure arose in discus-
sions with assembled employees, I do not find it was pre-
dicted by Sherlock to be a definite consequence of unioniza-
tion. The consultants™ handout titled ‚‚Facts About Negotia-
tions™™ had highlighted an absence of guarantees in the proc-
ess of collective bargaining, expressly stating that ‚‚all cur-
rent wages™™ are subject to negotiations and that the law
‚‚does not protect employees from losing current wages and
benefits in negotiations.™™ I have no basis from the uncon-
vincing testimony of only Ordaz Espinoza and Vasquez that
Sherlock departed from these distinctions in what he said
when they were present. I hold that the General Counsel has
not achieved substantial evidence to support complaint para-
graph 10(e).Paragraphs 10(f) and (j)The allegations of these two complaint paragraphs are es-sentially the same. For that reason I merge them for purposes
of discussion. The resultant issues here are whether Respond-
ent, by Sherlock and Don Gallardo, unlawfully informed its
employees that their wages and benefits would be reduced ifits employees brought in the Union or, otherwise threatened
employees that their wages would be reduced and that they
would lose other paid fringe benefits if they selected the
Union as their bargaining representative.Moreno testified that during the Union™s campaign he waspresent at a meeting conducted by Sherlock in the office of
Executive Steward Johnny West, where Supervisor Don
Gallardo translated Sherlock™s remarks into Spanish. He re-
called Sherlock stating that if the Union were brought in the
insurance cost to employees would go up and their hourly
earnings would be lowered to $4.25.Viera testified to being present at a meeting of kitchen em-ployees early in the campaign. Sherlock was present along
with Muth, West, and others, with Gallardo translating Sher-
lock™s remarks. Viera recalled Sherlock asking for a 1 year
chance as the property™s president, and that if the Union
came in Respondent™s dealings with them would ‚‚start in
zeros, and the salary is going to start with $4.25.™™ Sherlock
denied making statements of the type described here by
Moreno and Viera.On demeanor grounds I discredit Moreno and Viera as totheir assertions. In both cases these witnesses appeared un-
able to present a true rendition of exactly how Sherlock
couched his remarks. I recognize that as to instances above,
and more to come, the General Counsel™s witnesses present
a valid framework for what they heard while listening to Re-
spondent™s management argue against the Union. However,
what controls is the exact phrasing of consequences for
which the employer has control, or an inevitability to a pre-
dicted outcome of negotiations. It is this exactness that I do
not detect from witnesses such as Moreno and Viera, with
their display of demeanor being more in the nature of faulty
understanding than intended deceit. The result is a void in
what must be established to validate allegations such as here
at issue. I hold that the General Counsel has not achieved
substantial evidence to support complaint paragraphs 10(f)
and (j).Paragraph 10(g)The issue here is whether Respondent, by Sherlock andGallardo, unlawfully solicited employee complaints and
grievances and, directly or by implication, promised to re-
solve them if the employees rejected the Union as their bar-
gaining representative.Diaz Orozco testified that he was present at a meeting ofemployees around June in the office of West. Sherlock was
there to introduce himself as the property™s new president,
with Gallardo acting as his interpreter. Diaz Orozco recalled
Sherlock saying that he was at their service to help employ-
ees with any work problems they had in their jobs. Sherlock
also told the assembled employees that the doors to his office
were open to hear of any job problems from them, and one
or two of the employees asked about equipment needed for
their jobs. Diaz Orozco asserted that Sherlock answered these
inquiries by saying he would take care of everything well.Moreno testified that he was present at a meeting of em-ployees in West™s office during the campaign at which Sher-
lock spoke with interpretation provided by Gallardo. Moreno
recalled Sherlock bringing up the types of problems the em-
ployees might have, and Moreno complained to him about
unfair warnings from supervisors. Sherlock responded to this
saying Moreno could talk to him another time in his office.
Numerous other employees also brought up work problems,
and Sherlock answered by saying he would try to resolve
them. Sherlock also told the employees there ‚‚would be an
office™™ that they could go to, a prospect that Moreno had
not before heard of during his employment.Viera testified further about the meeting of kitchen em-ployees at which he was present early in the campaign. In
asking for a 1-year chance, Sherlock had inquired whether
employees had any problems. Viera recalled Sherlock saying
there was no need to pay for help in resolving problems, be-
cause he could cooperate with the employees in making nec-
essary resolutions. Sherlock said this process of resolving
problems together could be done by the employees coming
to his office.Sherlock denied making statements of the nature describedby Diaz Orozco, Moreno, or Viera. He did recall a meeting
placed as the General Counsel™s witnesses testified, where
complaints of inadequate steel wool cleaning material, back
braces and boots were raised by employees. Respondent then
supplied each category of equipment as soon as it could be
done.Here I credit the General Counsel™s witnesses based ontheir demeanor and detail of testimony in regard to this issue.
Diaz Orozco was particularly persuasive in the manner by
which he recounted Sherlock™s remarks on whether or not
employees had problems and how they could be handled.
Moreno and Viera, while less specific, at least credibly at-
tributed Sherlock with inviting a discussion of problems the
employees experienced at work, and giving them to under-stand he would extraordinarily attempt to alleviate them. In
addition the ‚‚office™™ which Sherlock referred to according
to Moreno was a sufficient intimation about the yet probably
unannounced complaint resolution procedure under consider-
ation. I discredit Sherlock on this issue, as his denials were
not persuasive nor sufficiently directed to the supporting ad-
verse testimony.I believe what is established here is both the solicitationof problems from employees plus the direct and sometimesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00108Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 109FLAMINGO HILTON-LAUGHLINimplied assurance of a resolution. It is in this way that evi-dence bearing on this issue warrants a different conclusion
from complaint paragraph 9(d), above, where BakersfieldMemorial Hospital controlled. In Valley Community Services,314 NLRB 903, 904 (1994), the Board held that inequities
discovered as a result of unprecedented employer inquiry
constitutes an implicit promise of correction ‚‚thereby lead-
ing employees to believe that the combined program of in-
quiry and correction will make collective action unneces-
sary.™™ This becomes the kind of conduct that impermissibly
undermines employees™ support for a labor organization
striving to obtain representation rights for them. I hold that
the General Counsel has achieved substantial evidence to
support complaint paragraph 10(g).Paragraph 10(h)The issue here is whether Respondent, by Sherlock andGallardo, unlawfully promised its employees increased bene-
fits if they rejected the Union as their bargaining representa-
tive.Moreno testified that at a meeting in West™s office Sher-lock said he would acquaint himself with wage rates at other
properties along the river in Laughlin, and would equal those
rates if necesessary to reach the same levels of compensa-
tion. No other witness for the General Counsel testified to
this particular effect. Sherlock denied making a statement of
the type described by Moreno, agreeing only that while
meeting with employees in West™s office he had once re-
ferred to a wage survey about which Respondent ‚‚would re-
main competitive with the rest of the town.™™I do not credit Moreno as to Sherlock™s phrasing on thispoint. He was introduced to the subject by a leading ques-
tion, and then pressed to ‚‚clarify™™ an already plain answer.
I cannot discern from the sequence of questions and answers
what it is that Moreno recalled, nor was I impressed from
his demeanor that a confident reply was forthcoming. I hold
that the General Counsel has not achieved substantial evi-
dence to support complaint paragraph 10(h).Paragraph 10(i)The issue here is whether Respondent, by Sherlock andGallardo, unlawfully predicted to its employees that strikes,
which would result in the loss of employees™ jobs, were in-
evitable if they selected the Union as their bargaining rep-
resentative.Moreno testified that at the meeting he attended in West™soffice, Sherlock had said there would be a strike if the em-
ployees supported the Union. This, according to Sherlock™s
asserted remarks, would mean those on strike would lose
their jobs because the employer ‚‚could [replace] with other
people.™™ Sherlock denied making any statement of the type
described by Moreno.I discredit Moreno as to his testimony on this issue. I be-lieve Moreno correctly recalled some portions of utterances
made in his presence by agents of Respondent, but could not
do so in all instances. Here I am not persuaded from his
presentation that Sherlock simply predicted the absolute con-
sequence of a strike by employees after choosing to have the
Union. Respondent had amply presented its views about
strikes by the videos and its ‚‚Facts About Strikes™™ handout.
There was an express disclaimer that if the Union won bar-gaining rights ‚‚there will be a strike.™™(Emphasis added.) Iam satisfied that Moreno had formed an imperfect impres-
sion of Respondent™s claims about how a strike might occur,
and his testimony goes beyond what Sherlock actually said.
I hold that the General Counsel has not achieved substantial
evidence in support of complaint paragraph 10(i).Paragraph 10(k)The General Counsel has withdrawn this allegation ongrounds it relates to a happening placed outside the statute
of limitations period of Section 10(b) of the Act. The testi-
mony that had been presented on the matter is expressly re-
served to constitute background evidence pertinent to the
case.Paragraphs 10(l), (m), and (n)The allegations of these three complaint paragraphs in-volve the same episode, so I merge them for purposes of dis-
cussion. The resultant issues here are whether Respondent
unlawfully (1) by Sal Ortiz, threatened its employees with vi-
olence and property damage at the hands of a labor organiza-
tion other than the Union in an effort to discourage support
for the Union, and (2) by Ortiz, Abe Sadka, and Deborah
Bell created the impression among its employees that it fa-
vored a labor organization other than the Union.Wilma Miller testified that she was at work on a June daybefore the Alta Villa Diner opened for business. She was
told that Assistant Food and Beverage Director Abe Sadka
wanted to see her in the diner. She proceeded out into the
dining area where Sadka was sitting with Alta Villa Manager
Deborah Bell and Ortiz, Miller™s supervisor at the time.
Sadka invited Miller to sit down and asked if she had seen
the colored flyer that he displayed to her. The graphic on it
depicted a kitchen employee. It was an item of literature that
the Culinary Union, a labor organization prominent in the
gaming industry of Las Vegas, was passing out.Sadka claimed the flyer said the Culinary Union couldcome in as the employees union without having an election.
Miller expressed doubt about this, and Ortiz then remarked
that Culinary was a good union with lots of money. He con-
tinued by saying it could hire thugs to beat up an employee
just walking to their car after work. Ortiz also stated Cul-
inary was a better union than the Steelworkers, had good in-
surance, and that he was a withdrawn member of Culinary
with family insurance still in effect. Sadka then spoke up that
the Steelworkers had a bad name and could not get licensed
by gaming authorities of Nevada. Sadka™s last remark as he
left was that ‚‚this could really get ugly, get nasty, this whole
thing.™™Respondent called no witnesses to this episode, norclaimed their unavailability. By the uncontradicted and
credibly presented testimony of Miller several factors are
evident. The first is that a klatch of supervisors summoned
Miller into their presence without particular regard to how
their imminent comments might reasonably affect her. Sec-
ondly, they acted as surrogate distributors for the Culinary
Union of a flyer Miller had not seen, and might not
necesessarily otherwise learn about. Third, each of the super-
visors showed an employer preference for Culinary; Ortiz by
extolling it, Sadka by criticizing the Steelworkers in compari-
son, and Bell by her silent assent during the episode. Finally,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00109Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the remark of Ortiz that mentioned thugs and beatings wasan ominous and totally unwarranted intimation that Miller
could expect physical harm from her known support for the
Steelworkers and inclination not to abandon its support.In Multimatics Products, 288 NLRB 1279 (1988), theBoard found a violation of Section 8(a)(1) where the em-
ployer had urged employees to allow it to sponsor a union
of its own choosing. I consider this clear authority to find
these allegations (other than the reference to ‚‚property dam-
age™™) are valid, based on the uncontradicted testimony of
what Respondent™s supervisors said to Miller. I hold that the
General Counsel has achieved substantial evidence to support
complaint paragraphs 10(l), (m), and (n).Paragraph 10(o)The issue here is whether Respondent, by Richard Ross,unlawfully prohibited its employees from talking to other
employees about the Union.Miller testified to an incident within the time period ofSection 10(b) of the Act, during which she was working at
the Alta Villa pantry line. While there Michael Deschene, an
employee working the adjoining Beef Baron pantry line,
asked her a question about the Union which resulted in con-
versation between them as they worked.Richard Ross, the Beef Baron™s supervisory sous chef, ap-proached and told Miller she could not ‚‚be talking union™™
while there at work on Hilton property. Miller answered back
that Deschene had asked her a question about the Union, to
which Ross elaborated that she was there to teach this new
employee his job and not to be talking.Respondent did not call Ross as a witness, nor claim thathe was unavailable. I view the issue here in terms of Greens-boro News Co., 272 NLRB 135, 138 (1984). There a 2-minute conversation occurred between employees about a
union, but not that one was directly soliciting the other. A
supervisor of that employer later warned one of them about
this talking while at least one was still on the job. The super-
visor did not attempt to learn who initiated the conversation,
but warned the one who had concluded work for the day.
The Board found this warning ‚‚unlawfully equated talking
about unions with soliciting for one.™™ This was held to be
coercive within the meaning of Section 8(a)(1) because it
forced the revealing of whether one employee had engaged
in discussion of a union with a fellow employee.The analogy is sufficient to find a violation here. Ross didnot know who, as between Miller and Deschene, had initi-
ated any discussion on the subject. His prohibition to Miller,
while not appearing to constitute a formal warning, must be
fixed one way or another along the line of what is permis-
sible by an employer™s agent. I am satisfied that Ross be-
lieved Miller to have been soliciting, an erroneous belief for
which the Board provided a notice remedy in GreensboroNews. I hold that the General Counsel has achieved substan-tial evidence to support complaint paragraph 10(o).Paragraph 10(p)The issue here is whether Respondent, by JeffAstemborski, unlawfully interrogated its employees coer-
cively about their union sympathies.Galaviz testified that during June he was wearing a buttonsupportive of the Union. He experienced several instances inthe main kitchen or employee dining room (EDR) when Su-pervisory Sous Chef Jeff Astemborski gestured toward the
button and shook his head disapprovingly from side to side.
Jeff Astemborski soon started to also question Galaviz about
whether he was for the Union, and the employee finally an-
swered that he was. At the moment of one of Jeff
Astemborski™s inquiries the supervisor also approached to
cross out the button by marking over it in black. Galaviz
ducked away from having this occur, but testified that Jeff
Astemborski made the marking on buttons worn by other
employees.Respondent did not call Jeff Astemborski, nor claim hisunavailability although the record shows he left the employ
of Respondent in July. There is no extenuating basis for Jeff
Astemborski to have intrusively asked about Galaviz™ support
for the Union. This agent of the employer compounded his
unlawful inquisitiveness by the overbearing attempt to deface
the button. This is a narrow factual issue on which I hold
that the General Counsel has achieved substantial evidence to
support complaint paragraph 10(p).Paragraph 10(q)The issue here is whether Respondent, by Luis Herreraand Gary Astemborski, unlawfully indicated to its employees
that it supported a labor organization other than the Union.Galaviz testified that during June he was in the EDR,where Herrera and Supervisory Sous Chef Gary Astemborski
approached him. The Culinary Union had passed through the
property™s EDR that day passing out its flyers. Herrera re-
ferred to Culinary as ‚‚our™™ union, which was better for casi-
nos in which it had experience. Gary Astemborski echoed
Herrera™s opinion about Culinary, and Galaviz was asked if
he wanted a folder or flyer about that labor organization. The
episode ended with Galaviz being told that the Culinary
Union™s material was in another place and available to him.Respondent did not call any witnesses on this issue, norclaim their unavailability although the record shows that
Gary Astemborski left the employ of Respondent sometime
after this episode. This is a less extreme, but sufficiently im-
permissible, instance along the lines of what Miller experi-
enced as treated in consolidated complaint paragraphs above.The direct and unsolicited indications from Herrera andGary Astemborski left Galaviz reasonably concerned about
his status as a known union supporter and unmoved by the
views of these employer agents. It is a concern that employ-
ees are entitled to be free of in their pursuit of self-organiza-
tional rights. I hold that the General Counsel has achieved
substantial evidence to support complaint paragraph 10(q).Paragraph 10(r)The issue here is whether Respondent, by West, unlaw-fully threatened its employees with the loss of benefits and
the reduction of wages if they selected the Union as their
bargaining representative.Diaz Orozco testified to experiencing several meetingswith West during June. One was when only the two of them
were present together in West™s office, another one was with
Gallardo also present to interpret, and others were when a
group of employees were present. He testified that at one of
the group meetings West told them ‚‚the same thing™™ the
consultants had been telling, which was that employeesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00110Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 111FLAMINGO HILTON-LAUGHLINwould lose all the benefits and even their jobs if the Unionwon.Moreno testified that during the campaign he was presentat several group meetings between West and kitchen employ-
ees at which Gallardo was the probable interpreter. Moreno
recalled West being critical of the Union, and saying that if
it came in the Respondent would start paying only $4.25 per
hour. He also predicted that health insurance cost to employ-
ees would increase if they brought in a union. Moreno attrib-
uted West with repeating these statements at all the meetings.Respondent did not call West as a witness, nor claim hisunavailability. I do not rely on Diaz Orozco™s testimony to
the extent that he characterizes West™s remarks to be the
same as the consultants with regard to possible losses to em-
ployees for selecting the Union. I do credit Moreno, how-
ever, insofar as he related that West™s own remarks were
about a lowering of wages to $4.25 hourly and an increase
in insurance costs. Such uncontradicted testimony shows a
direct threat that West communicated to employees about
consequences of their unionizing. I hold that the General
Counsel has achieved substantial evidence to support com-
plaint paragraph 10(r).Paragraphs 10(s) and (t)The allegations of these two complaint paragraphs are es-sentially identical, so I merge them for purposes of discus-
sion. The issue is whether Respondent, by West, unlawfully
threatened its employees that strikes were inevitable and that
employees will or would lose their jobs if they selected the
Union as their bargaining representative.Moreno testified that during West™s meetings as they wereconducted during the campaign in May and June, this official
said the Union wasn™t good and if it came in there would
be a strike. I cannot give full weight to Moreno™s testimony,
for it is diluted by at one point distinguishing a statement of
West that ‚‚if the workers went out on strike™™ there could
be replacement workers hired. This undercuts a contention
that strike action was inevitable, for if that was West™s man-
ner of characterizing the prospect he would also not havespoken of it as only conditionally possible. I cannot favor
one of Moreno™s versions over the other, and therefore con-
clude that West™s message was merely to say, as Respondent
did so often in other regards, that employees should remem-
ber they might be drawn to a strike and it had consequences.
These allegations turn on just this narrow divergence in the
uncontradicted testimony. I hold that the General Counsel
has not achieved substantial evidence to support complaint
paragraphs 10(s) and (t).Paragraph 10(u)The issue here is whether Respondent, by West, unlaw-fully made an implied promise to its employees to improve
employees™ benefits if they rejected the Union as their bar-
gaining representative.The only testimony in support of this allegation is that ofMoreno in telling of West™s remarks during his meeting with
employees presumably occurring in May. The General Coun-
sel relies only on the following passage:He [West] talked about the union, that it wasn™t good,and that if the union came in that there would be a
strike. He said that if the union came in that they wouldpay more in the casino but it wasn™t the union that paidthe wages and it wasn™t the union that gave increases
or took away increases.I do not discredit this brief testimony, but do not find in itan implied promise by West to improve employees™ benefits
if they rejected the Union. It is instead, at best, merely de-
scriptive of an awkward explanation that the employer paid
wages and not a labor organization when representing em-
ployees. I hold that the General Counsel has not acheived
substantial evidence to support complaint paragraph 10(u).Paragraph 10(v)The issue here is whether Respondent, by West, unlaw-fully threatened its employees that the pay raise announced
by the Respondent on June 4 would be lost if the employees
selected the Union as their bargaining representative.Viera testified that he learned of his 50-cent-per-hour payincrease from the general raise of spring 1993 when West
called him into the office for discussion with an interpreter
present. West explained the raise being based on doing a
good job plus a review of Laughlin salaries for the industry.
Viera asked if the raise was permanent, and West told him
probably so. When Viera asked why the uncertainty was
present, West told him it was because if the Union won he
probably ‚‚will lose™™ (as corrected) the raise.I credit Viera with respect to what meaning was translatedto him from West™s remarks about the pay raise. This results
in uncontradicted testimony of a direct threat that the signifi-
cant pay raise being implemented could be lost barely a
month later if the Union won the election. This is a threat
of an obvious and important nature, and I see no reason to
analyze the issue in terms of did West knew authoritatively
that his threat represented Respondent™s true intentions or
not. It is enough that he verbalized it to an employee having
no reason to discount its risk or avoid some fear that it could
eventuate. This is a heavy suppression of employees™ rights
to engage in protected activities. I hold that the General
Counsel has achieved substantial evidence to support com-
plaint paragraph 10(v).Paragraph 10(w)The issue here is whether Respondent, by West, unlaw-fully threatened its employees with the loss of benefits and
the reduction of wages if they selected the Union as their
bargaining representative.Viera testified that in the course of one of the severalmeetings to which he was called by West with only an inter-
preter also present, the supervisor discussed miscellaneous
benefits enjoyed by the employees. He recalled West saying
the employees would lose their free uniforms and would
have to pay for food and parking in terms of the Union. As
to wages he attributed West saying that if the Union won the
start of negotiations would be ‚‚by the 4.25.™™I am satisfied that Viera has misunderstood any referenceto the $4.25 legal minimum wage, and the benefits that were
itemized in the ‚‚hidden paycheck™™ handout. I discredited
him above as to any absolute statement of $4.25 becoming
the rank-and-file wage if the Union prevailed, and the items
of uniform cleaning and paid lunches were expressly listed
in the ‚‚hidden paycheck™™ handout plus that an unvalued
parking privilege was also referenced. I cannot give the looseVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00111Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and unreliable testimony of Viera a conclusive weight in theresolution of this issue. I hold that the General Counsel has
not achieved substantial evidence to support complaint para-
graph 10(w).Paragraph 10(x)The issue here is whether Respondent, by Ellen Martin,unlawfully solicited employee complaints and grievances
and, directly or by implication, promised to adjust them if
employees rejected the Union as their bargaining representa-
tive.Patricia Black is a guest room attendant in the house-keeping department, and was continuing in employment with
Respondent at the time of her testimony. Black recalled at-
tending a meeting in early June of up to a dozen employees
in the office of Executive Housekeeper Ellen Martin. She
testified that Martin first commented on the general pay raise
just announced, and then unpromptedly said that if employ-
ees had any problems she should be informed so as to do
something about it. From this opening various employees
told her of a basic complaint that doing 17 rooms a day was
too difficult an assignment. Black testified that Martin said
her ‚‚policy™™ would be to become responsive, and employees
would hear from her about the room quota. Martin had never
before asked employees to voice their job problems.Respondent did not call Martin as a witness, nor claim thatshe was unavailable. I credit Black as a witness who persua-
sively gave her testimony in seemingly reliable and consist-
ent detail. This establishes the criteria of an employer agent
drawing out the perceived problems of employees and giving
them reason to expect adjustments, all in a clear context of
a union™s campaign. That final element of the subject was es-
tablished from Black™s testimony that Martin had pointedly
told employees the pay raise had ‚‚no affiliation™™ with the
Steelworkers and was only the result of a survey. Thus the
implication of adjusting complained-of problems was also
connected to the employees giving disregard to the Union. I
hold that the General Counsel has achieved substantial evi-
dence to support complaint paragraph 10(x).Paragraph 10(y)The issue here is whether Respondent, by Diane Ashley,unlawfully threatened its employees with loss of employment
opportunities because their photograph or name appeared in
a union pamphlet.Black testified that she had conversed alone with House-keeping Supervisor Diane Ashley during late June, when
Ashley confronted her with the ‚‚real superstars™™ document
in which Black was pictured. Ashley said that employees
who were shown in it would have a hard time finding a job
in other Laughlin casinos because of being so pictured. Ash-
ley told Black that already the pamphlet had circulated
among all the other river casinos. Ashley requested copies of
this document, and Black provided her with two of them sev-
eral days later. Then, on about July 4 when the Union dis-
tributed the ‚‚Declaration of Independence™™ document, Ash-
ley also asked for copies of this which Black provided as a
scrolled original.Respondent did not call Ashley as a witness, nor claimthat she was unavailable. I was again impressed by Black
that she was a credible witness concerning this issue. Heruncontradicted testimony is that Ashley made an alarming re-mark about the occupational consequences of Respondent™s
employees having consented to be publicized as supporters
of the Union. Ashley provided no basis for her statement,
which could only be taken as a matter of serious jeopardy
to a person™s full working career in the well-confined labor
market area of this case. I hold that the General Counsel has
achieved substantial evidence to support complaint paragraph
10(y).Paragraphs 10(z) and 10(aa)The allegations of these two complaint paragraphs are es-sentially identical, so I merge them for purposes of discus-
sion. The resultant issue here is whether Respondent, by
Sadie McKinney, unlawfully solicited employee complaints
and grievances and promised, directly or by implication, to
adjust or otherwise resolve them if employees rejected the
Union as their bargaining representative.Cardenas testified that Housekeeping Supervisor SadieMcKinney held several meetings for department employees
within the three week period prior to the election. A Spanish-
speaking supervisor was provided to translate McKinney™s
remarks. Cardenas recalled that at the first meeting McKin-
ney asked if the employees were happy with the cleaning
chemicals. When several employees responded that the
chemicals were weak and slow acting, McKinney said she
was unaware of this and would try to fix the problem.
McKinney also offered to continue group meetings of the
kind done that day, but the sentiment of employees was that
this would undesirably draw time away from their required
work.At the second meeting McKinney asked employees if theyhad problems with their supervisors or their jobs. When
some employees said they had problems with supervisors,McKinney said Respondent would open up an office where
employees could go any time they had problems. At a point
during this second meeting Cardenas spoke up about her
health insurance problem. It resulted after she necessarily
went to Mexico for treatment of a medical condition, and
then found that the cost of this was denied to her in reim-
bursement.McKinney asked Cardenas to bring her this individualproblem after the meeting, and when the two of them later
conversed with the assistance of an interpreter McKinney
asked that Cardenas bring her all available receipts bearing
on the treatment. Cardenas did so within 2 days and McKin-
ney ‚‚put herself in charge of helping me.™™ The result was
an eventual reimbursement to Cardenas of the disputed medi-
cal costs.Respondent did not call McKinney as a witness, nor claimthat she was unavailable. I credit Cardenas on this issue, be-
cause her testimony about the largely personal experience
with McKinney was considerably more convincing than sub-
jects she covered on other issues of the case. This evidence
shows that McKinney initiated gatherings of employees that
were unpredecented, except for a time immediately after Re-
spondent opened. McKinney probed for the employees to
voice their problems, and stated a clear intention to resolve
them if possible. McKinney gave extraordinary attention to
Cardenas™ health insurance coverage problem, and brought
about a substantial reimbursement to the employee. McKin-
ney™s conduct was expressly associated to Respondent™sVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00112Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 113FLAMINGO HILTON-LAUGHLINnewly devised complaint resolution procedure, an innovationwhich itself impermissibly established a mechanism for pre-
senting and adjusting employee complaints. I hold that the
General Counsel has achieved substantial evidence to support
complaint paragraphs 10(z) and 10(aa).Paragraphs 10(bb) and (cc)The allegations of these two complaint paragraphs areclosely related, so I merge them for purposes of discussion.
The resultant issue here is whether Respondent, by McKin-
ney and Kent Vaughn, unlawfully threatened its employees
that if the Union were to come in as a result of the employ-
ees selecting it as their bargaining representative, the Re-
spondent would cut employees™ wages and benefits.Vasquez testified that she attended an employee meetingshortly before the election in McKinney™s office. Assistant
Director of Housekeeping Kent Vaughn was also at the of-
fice to participate in the meeting. There were about 16 Span-
ish-speaking employees present, and McKinney asked bilin-
gual Vasquez to interpret for these employees.McKinney began the meeting by talking about the Union,and the important vote the employees would soon make on
the subject. Vaughn then followed with remarks including
that employees would lose their benefits if they voted for the
Union. Vasquez testified that Vaughn also said employees™
pay would go down to $4.25 hourly if the Union went in.
When McKinney then spoke further she also said wages
would go down to $4.25 hourly if employees voted in the
Union, and they would lose benefits. The prediction of wage
rates being so severly cut provoked a debate between
McKinney and Ordaz Espinoza about the consequences of
this happening.Respondent did not call Vaughn as a witness, nor claimthat he was unavailable. I have frequently discredited
Vasquez because her testimony seems chronically overstated
and unreliable. I believe she has again failed to comprehend
the actual remarks of employer agents. She has exhalted ref-
erence to the $4.25 rate and existing fringe benefits to a mis-
taken claim that loss to employees was an inevitable con-
sequence of their unionizing, according to what these super-
visors said at this meeting. The partisan, but largely permis-
sible, statements about the subject of pay and benefits were
contained in the videos, the mandatory meeting handouts,
and other campaign material put forth by Respondent.However faulty her testimony might seem to me, it wasRespondent™s choice to designate Vasquez as the interpreter
for a substantial assembly of employees. As such she became
Respondent™s agent for this limited purpose, and in the proc-
ess disseminated threats to the Hispanic employees taking
meaning from her as to what two prominent supervisors were
presenting. On this special basis, and absent any neutralizing
evidence from Respondent, the allegations must be found to
have merit. See Ella Industries, 295 NLRB 976 fn. 2 (1989).I hold that the General Counsel has achieved substantial evi-
dence to support complaint paragraphs 10(bb) and (cc).Paragraph 10(dd)The issue here is whether Respondent, by Todd Lindsey,unlawfully threatened its employees that they would have
difficulty resolving work problems with their supervisors if
the Union was selected to represent them.Cardenas testified that around late June she was called intothe office of Housekeeping Supervisor Todd Lindsey where
he discussed a guest complaint with her. A clerical employee
of the housekeeping department was present to interpret for
Cardenas. The complaint had to do with the level of room
cleaning performed, but Cardenas denied any failure of prop-
er job fulfillment. Lindsey told her that if the Union were
to come in a complaint of this nature would have to go to
a ‚‚bigger office,™™ but as matters stood it need go no further
then.Respondent did not call Lindsey as a witness, nor claimthat he was unavailable. I again find that Cardenas testified
persuasively on this particular issue, involving as it did a su-
pervisory concern about her own job competence. There was
no basis for Lindsey to differentiate handling of a guest com-
plaint differently under union representation of the employ-
ees or without it. His statement as made gave reasonable
cause to fear that some adverse consequence would attach to
this element of employment simply because a union was
chosen for other legitimate purposes when sought by a ma-
jority of the employees. The allegation here is that Lindsey
uttered a threat, and that is what Cardenas™ description estab-
lished it to be. I hold that the General Counsel has achieved
substantial evidence to support complaint paragraph 10(dd).Paragraph 10(ee)The issue here is whether Respondent, by KatieScarbrough, unlawfully threatened its employees that their
wages would be cut if they selected the Union to represent
them.Vasquez testified that about 3 weeks before the electionshe was spoken to by her Housekeeping Floor Supervisor
Katie Scarbrough. Vasquez recalled Scarbrough saying she
had just come from the daily supervisors meeting, where she
had been told that even with a union the employees would
still have the objected-to 17 rooms a day to clean, would
have their pay cut to $4.25 per hour, and might lose benefits.
Scarbrough added her own cautionary words that employees
should be really careful of what they were doing in this re-
gard.Respondent did not call Scarbrough as a witness, norclaim that she was unavailable. I find Vasquez™ testimony re-
liable on this issue, largely because it is simply a matter of
her repeating Scarbrough™s disclosure as opposed to drawing
the meaning from more complex comment about the merits
and risks of having a union for collective-bargaining pur-
poses. It is not a question of what was said among super-
visors at their meeting that matters, but instead what
Scarbrough chose to express to Vasquez as an unsolicited re-
mark that could only have the effect of heightening concern
in the listener. As such, it shows that the allegation made
here has merit. I hold that the General Counsel has achieved
substantial evidence to support complaint paragraph 10(ee).Paragraphs 10(ff), (gg), (hh), and (ii)The allegations of these four complaint paragraphs involvethe same episode, so I merge them for purposes of discus-
sion. The resultant issues here are whether Respondent, by
Howard Silver and James Bocanegra, unlawfully (1) interro-
gated its employees coercively about their Union activities,
(2) threatened its employees that they would not be hired byVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00113Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
other employers because of their union activities, (3) prom-ised its employees improved benefits and working conditions
if they rejected the Union as their bargaining representative,
and (4) indicated to its employees that it favored a labor or-
ganization other than the Union.Galaviz testified that in late June Silver was calling em-ployees of his department into his office singly for discus-
sion. Galaviz went in for his turn, at which Bocanegra served
as an interpreter. The estimated length of this meeting was
45 minutes. Silver began by displaying the ‚‚real superstars™™
document, and asking Galaviz if he thought he could get
work in other casinos with his photo having appeared in the
document. Silver said that human resources departments of
other casinos had copies of the material, and they would not
call him to employment because of this show of support for
the Union.Silver asked Galaviz if his photo in the document meanthe wanted more money. Galaviz answered this saying it was
different treatment and better working conditions that he
wanted. Galaviz gave as examples having a guarantee of
work breaks and not to be yelled at. Silver then said, ‚‚we™re
working on that,™™ and to give him an opportunity to ‚‚fix
all the problems™™ in a year. Silver said if problems were not
satisfactorily fixed the employees could get another union
such as the Culinary.Galaviz testified that Silver asked how he felt about theUnion early in the meeting. As time progressed Silver began
asking more direct questions, and finally asked outright if
Galaviz would ‚‚vote no™™ concerning the Union. Silver
pressed this question three times, and hoping to end the
meeting Galaviz concealed his true intention by saying that
he would ‚‚vote no.™™Galaviz also testified that Silver said if the Union got inand achieved a dollar increase for employees, they would
still lose more overall because of having to pay for parking,
food and uniforms as not then required. Galaviz asked
Bocanegra if he was understanding Silver correctly, and
Bocanegra confirmed that such features of employment had
to be paid for by employees at another Hilton property where
he previously worked.Silver denied making statements attributed to him byGalaviz. Bocanegra did not recall the specific meeting with
Galaviz, but did testify that his department conducted ‚‚one-
on-one™™ meetings with about 40 of its employees. Bocanegra
admitted telling employees that benefits would be reduced if
the Union came in, and that they were currently enjoying
benefits not found at other Hilton properties.While I discredited Galaviz in regard to complaint para-graph 9(c), above, that was largely based on demeanor con-
siderations of his testimony about the sweeping subjects cov-
ered in consultants™ presentations at mandatory meetings.
Here Galaviz testified to a well-focused experience about
which he was personally enmeshed, and displayed impres-
sively improved demeanor by assured mannerisms during
which he recalled the Silver-Bocanegra meeting while alone
with them.Silver™s testimony on these issues was highly discreditableon demeanor grounds, coupled with his plain inconsistency
and evasiveness. Bocanegra was less obviously to be discred-
ited, but my impression from his demeanor was sufficient to
reject his testimony where in conflict with Galaviz. The re-
sult is a basis to say from Galaviz™ credible testimony thatSilver committed each of the impermissible activities raisedby these allegations in the course of his intrusive and fear-
inducing remarks to Galaviz. I hold that the General Counsel
has achieved substantial evidence to support complaint para-
graphs 10(ff), (gg), (hh), and (ii).Paragraphs 10(jj), (kk), and (ll)The allegations of these three complaint paragraphs in-volve the same episode, so I merge them for purposes of dis-
cussion. The resultant issues here are whether Respondent,
by Bocanegra, unlawfully (1) promised its employees im-
proved working conditions and other unspecified benefits if
they did not select the Union to represent them, (2) interro-
gated its employees coercively about their Union sympathies,
and (3) solicited employee complaints and grievances and
promised, directly or by implication, to remedy the com-
plaints and grievances.Miller testified that in late June she was called intoBocanegra™s office where only the two of them were present.
As customarily at the time she was wearing a pocket insignia
supportive of the Union. Bocanegra asked whether she had
any problems in the kitchen, and Miller described her dis-
comfort over how other employees were treated. Bocanegra
said that he and the newly arrived Silver were easier to talk
with, and more responsive to employee problems than prede-
cessor in charge Jeff Eaton. Bocanegra asked her to accord
time to improve whatever was bothering the employees, say-
ing that things will get better. As the meeting ended
Bocanegra expressed his sense that he did not seem to have
changed Miller™s voting intentions. Bocanegra does not recall
having a meeting with Miller of the nature described.In the only prior instance of Miller™s testimony being con-tradicted (complaint pars. 7(a) and (b), above), I credited her
on demeanor grounds over that of Bocanegra and Silver, too.
I have a comparable assessment here, and was fully per-
suaded that Miller accurately recalled the remarks made to
her by Bocanegra as the meeting to which she was called
took place. Compared to Silver™s approach Bocanegra spoke
during this meeting in more subtle terms as to his inquiries
and assurances, and did not directly mention the Union.
However it is clear that by late June any special communica-
tion to employees of this department was strictly motivated
to drain support away from the Union, as Bocanegra, and the
more unruly Silver, engaged intensely in campaigning activi-
ties.The allegations here show merit based on Miller™s creditedtestimony, but with one exception. The exception is that I do
not consider Bocanegra™s vague, conversational-type remark
of things getting better can be taken as promising ‚‚improvedworking conditions and other unspecified benefits.™™ I hold
that the General Counsel has achieved substantial evidence to
support complaint paragraphs 10(kk) and (ll), but not so in
regard to paragraph 10(jj).Paragraphs 10(mm) and (nn)The allegations of these two complaint paragraphs areclosely related, so I merge them for purposes of discussion.
The resultant issues here are whether Respondent, by David
Downie, unlawfully (1) informed its employees that they
would not be allowed to work until they began wearing pro-
Respondent buttons or replaced their Union buttons with pro-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00114Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 115FLAMINGO HILTON-LAUGHLINRespondent buttons, and (2) informed its employees thattheir vacation requests would be granted only if they re-
moved their Union buttons and replaced them with pro-Re-
spondent buttons.Leonardo Quintana was a bus person on extended injuryleave from active employment with Respondent at the time
of his testimony. During the period of the Union™s campaign
he had regularly worn a prounion button while at work.
Quintana testified that Executive Steward David Downie held
morning meetings with employees each day to give them a
station assignment. Downie once brought proemployer but-
tons into a morning meeting and distributed them to each
employee. He told them in connection with doing this that
they should take off any union buttons they were wearing,
or not be permitted to work in the restaurant. Some of the
employees complied and some, Quintana among them, did
not.At around this same time Quintana submitted a written re-quest to Downie for 2 additional days off in the near future.
About a week passed and the time for Quintana™s requested
2 days off was approaching. He spoke to Downie in that su-
pervisor™s office about an approval, and Downie said it was
being withheld because he continued to wear the union but-
ton. Quintana replaced his union button with the proemployer
one previously provided him. This immediately satisfied
Downie, who promised to approve the request which he did.
Quintana returned to work, but reversed the buttons again to
show he remained a supporter of the Union.A few days later Downie noticed this, and indicated a dis-like that Quintana had changed back. This did not, however,
affect the time off approval, which led to a 4-day period dur-
ing which Quintana traveled out of state.Respondent did not call Downie as a witness, nor claimthat he was unavailable. I credit Quintana™s well-detailed and
consistent presentation of the running circumstances in which
he sought additional time off work. His testimony establishes
that Downie verbalized a prohibition against the wearing of
Union buttons, and conditioned his approval of Quintana™s
requested ‚‚vacation™™ time on his exchange of buttons.Downie does not appear to have enforced his stated inten-tions with vigor or consistency, but that does not detract
from the coercive effect of his words and behavior. I hold
that the General Counsel has achieved substantial evidence to
support complaint paragraphs 10(mm) and (nn).Paragraphs 10(oo) and (pp)The allegations of these two complaint paragraphs ariseout of the same document, so I merge them for purposes of
discussion. The resultant issues here are whether Respondent,
by Kosinski, in a memorandum dated on or about July 3 and
distributed to employees at the facility on or about that date,
unlawfully (1) made implied threats to blacklist its employ-
ees because of their support for the Union, and (2) threatened
its employees with loss of future job opportunities by other
employers who would be less likely to hire them because oftheir union activities or support for the Union.Kosinski drafted a memorandum dated July 3 bearing thesubject ‚‚VOTENO
,™™ and caused its posting plus distributionto ‚‚All Flamingo Hilton Laughlin Employees.™™ This memo-
randum read:Many employees have asked, will we be able to goto work for other Laughlin hotels if the United Steel
Workers win the election?We can™t speak for other companies so we can™t saywhether or not the other hotel-casinos in Laughlin (all
of which are non-union) would hire you if the United
Steel Workers win the election.We do know that the other hotel-casinos now inLaughlin do not have a union contract and are sure that
the other hotel-casinos want to operate on a non-union
basis, and if you become a union member, the union
could fine you for working at a non-union company.
We would never ‚‚blackball™™ anyone but we can™t
speak for the other hotel-casinos in Laughlin.Before you vote ‚‚Yes,™™ you might want to checkwith other hotel-casinos here about your job opportuni-
ties if you come from a ‚‚union hotel.™™We hope that you will want to continue working atthe Flamingo Hilton Laughlin, but why risk your future
job opportunities by voting in a union?VOTENO
.Prior to issuance of this memorandum Kosinski had not (1)inquired of any other Laughlin-area casino hotel contacts
about ‚‚job opportunities™™ for persons previously employed
at an organized casino hotel, (2) heard from any Laughlin-
area casino hotel ‚‚the notion of a blackball™™ of union sup-
porters, nor (3) had information from any Laughlin-area ca-
sino hotel there would be ‚‚any reluctance to hire™™ someone
previously employed at an organized property. None of the
other riverfront (or closely situated Ramada Express) prop-
erties in Laughlin have a major casino or hotel complement
of employees that is organized.It is apparent from this background that Kosinski com-posed the ‚‚VOTENO
™™ memorandum strictly as Respondent™smessage about a particular consequence of a union victory.
That consequence would be a possible branding or disadvan-
tage, which individuals working at Respondent could suffer
as a personal sort of stigma in terms of their employability
throughout the chief industry of this discrete labor market
area. This would undoubtedly stir serious consternation in
any person whose life was rooted in the community, and
whose job experience and occupational preference left them
dependent on continuing employment in local area gaming.The memorandum consists of five paragraphs, each ofwhich provides a significant element to an overall conclusion
as to this issue. The first paragraph ascribed the underlying
premise of blackballing to a concern expressed by ‚‚[M]any
employees,™™ however Respondent did not call a single rank-
and-file employee to testify this was happening. The only
suggestion of it is found in the testimony of Silver, which
in any instance I fully discredit, that Galaviz had raised a
concern over being blackballed by the ‚‚real superstars™™ doc-
ument. More prominently, Flores had never heard such a
concern over the entire course of his meetings with employ-
ees.The memorandum™s second paragraph sets up the dualpremises of other Laughlin properties being ‚‚non-union,™™
and associates any hiring that might be done at such prop-erties in the future to a Steelworkers election victory. ThisVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00115Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
association is the most insidious portion of the entire docu-ment.The third paragraph refers passingly to the prospect offines by the Union for a person working at such a nonunion
property, but then gratuitously introduces the notion of per-
sons being ‚‚blackball[ed].™™ There was simply no reason to
connect a union™s power to fine members to the dread pros-
pect of industrywide blackballing, except to maximize a clev-
erly induced fear in readers.The fourth paragraph proposes the peculiar thought thatany Union-leaning employee of the bargaining unit about to
vote solicit some inkling about job opportunities at other
nearby properties should Respondent become unionized. Fi-
nally the fifth paragraph leaves readers with the thought of
there being a sort of overall career jeopardy to voting in the
UnionThe cumulative effect of this memorandum was to createapprehension among these employees about their own job fu-
tures, where no basis for such fear had existed before. The
repeated disclaimer of Respondent ‚‚speak[ing]™™ for any
other Laughlin property is no more than a gagging attempt
to sanitize a message that is beyond lawful salvage. If all this
were not enough, the memorandum nudges employees to-
ward a strange and awkward prospect of having another ca-
sino hotel endorse their proposed vote for the Union, and if
this should not be done have them worry long thereafter that
they are occupationally wounded.The timing of this memorandum was obviously chosen forgreatest effect. As Kosinski would well know, Sherlock was
about to appear the next day for his comprehensive series of
24/25-hour meetings with all the employees of the bargainingunit. Such meetings touched not only extreme criticism of
the Union and unionism, but fostered instead the pleasant
picture of a work force continuing without change to collec-
tive representation.This contrast would tie in neatly for Respondent™s pur-poses with the doleful opposite prospect of having a union,
but in doing that to cloak oneself in occupational blackball-
ing throughout a dominant community segment. Finally, the
memorandum was posted or distributed in the range of only
a scant 60Œ80 hours before the voting period began at 5 a.m.
on the following Tuesday, July 6, leaving no fair opportunity
for rebuttal.In Hall Construction, 297 NLRB 816, 818 (1990), theBoard adopted a finding of an unlawful threat of blacklisting
where employees were told that unionizing would mean ‚‚all
of us guys would be blackballed from any work in the Black
Hills (South Dakota) ... we wouldn™t be able to find any

more construction work at any of the mines ....™™
Here Kosinski™s memorandum avoided the direct threat ofblackballing, but implanted the prospect in such a sinister
and seemingly inevitable way that it created an indefensible
threat of the consequence. See Sahara Datsun, 278 NLRB1044, 1050 (1986); Hertzka & Knowles, 206 NLRB 191,194Œ195 (1973), enfd. 503 F.2d 625 (9th Cir. 1974).Respondent cites Daniel Construction Co., 264 NLRB 569(1982), on this issue, arguing that statements in the memo-
randum were ‚‚protected opinion.™™ Daniel Construction wasdecided by a divided Board, in which broad principles of an
employer™s entitlement to express views were discussed and
applied.That portion of the decision turned on the employer™sstatement of possibly being in a ‚‚noncompetitive™™ position,
which the Board majority declined to equate with unioniza-
tion. Instead the Board viewed this employer™s desire for a
competitive position as commonly understandable in a busi-
ness context, and one for which the economic underpinnings
were clear.This is faint authority for Respondent™s contention here,one based on Kosinski™s frightening association of unioniza-
tion to possible blackballing. That misfortune for any em-
ployee would in any event have no direct connection to its
own economic interests. I see no value at all to Respondent
from the pertinent rationale of Daniel Construction.I hold that the General Counsel has achieved substantialevidence to support a modified phrasing of complaint para-
graph 10(oo) and of complaint paragraph 10(pp) as phrased.
The modification applicable to paragraph 10(oo) is to term
the unfair labor practice as a threat that other employers, not
Respondent itself, would blacklist employees because of their
support for the Union.Paragraphs 10(qq), (rr), (ss), (tt), (uu), and (vv)The allegations of these six complaint paragraphs associateto a same approximate point in time, and are so comparable
in substantive phraseology that I merge them for purposes of
overall discussion. The resultant issues here are whether Re-
spondent, by West, unlawfully (1) interrogated its employees
coercively about their union activities, (2) made implied
threats of unspecified reprisals against its employees because
of their support for the Union, (3) threatened to reduce
wages of its employees if they selected the Union to rep-
resent them, (4) threatened to commit blacklist of its employ-
ees because of their support for the Union, and (5) threatened
its employees with discharge because of their suppport forthe Union.Diaz Orozco testified that approximately several days be-fore the election he was called into the office of West, where
Gallardo was also present to interpret. West began the meet-
ing by displaying the ‚‚Declaration of Independence™™ docu-
ment, on which Diaz Orozco™s name was highlighted. West
thrust the document onto Diaz Orozco™s chest, saying, ‚‚You
know what you did here is shit.™™ Diaz Orozco simply said
the paper reflected his support for the Union. West then
opened a copy of the ‚‚real superstars™™ document to Diaz
Orozco™s picture, spoke sarcastically, and then said he would
turn the material over to other casinos so they would not
give him a job. Diaz Orozco testified to a conversational ex-
change that followed with West saying, ‚‚Do you know that
with this you could lose your job,™™ and the employee again
replying that he had supported and would support the Union.
West then ordered him back to work. Diaz Orozco also testi-
fied that at another meeting with West occurring early in
July, where fellow kitchen employees were also present, plus
Gallardo, West had said employees would lose benefits if the
Union won and would then get only $4.25 per hourJesus Martinez is a steward in the kitchen area, and wascontinuing in employment with Respondent at the time of his
testimony. Martinez testified that approximately 3 days be-
fore the election West spoke to him in the supervisor™s office
with Gallardo present to interpret. West displayed the ‚‚real
superstars™™ and ‚‚Declaration of Independence™™ documents,
and asked what it meant for Martinez™ photo and signatureVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00116Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 117FLAMINGO HILTON-LAUGHLINto be among others. Martinez answered with a fear of losinghis job, by saying what was not so that he had given union
callers to his home a photo and signature under duress. Mar-
tinez™ photo was above a statement in Spanish stating a hope
for better wages, insurance, and job security. West asked him
if that represented a current view, and Martinez affirmed that
it did. West then said that if the Union were brought in
wages would be lowered to $4.25 hourly, and ‚‚other peo-
ple™™ would take the place of employees in their jobs.Viera testified that about 1 or 2 days before the electionhe was also called into West™s office. West displayed the
‚‚Declaration of Independence™™ document to him, asking if
it showed his signature. Viera falsely and repeatedly denied
it was his true signature, because of a fear he might lose his
job.I credit Diaz Orozco as to his recollection of questioningby West, and hearing that supervisor™s statement that union-
ization would result in a loss of benefits and wage reduction
to the legal minimum. Diaz Orozco is mistaken, however, in
placing a meeting with West as occurring on what would
have been July 5. As to such a placement in time he was
inconsistent, terming it the ‚‚last night before the election [of
July 6],™™ but also that it happened ‚‚before ... the last

meeting with Sherlock when the movie was shown [on July
4].™™Counsel for the General Counsel had concluded his exam-ination of Diaz Orozco without eliciting testimony from him
of such a significant nature. Furthermore the witness™ entire
attempt to place the incident in time was generated from
counsel for the Union™s leading question of ‚‚TheŠwas there
a meeting the night just before the election?,™™ which I be-
lieve Diaz Orozco answered carelessly.However in complaint paragraph 10(r), above, I foundWest to have made the direct prediction of insurance costs
increasing and wage rates slumping to $4.25 because of
unionization. I believe this is a correct evaluation of the evi-
dence here, when West is attributed with statements by
uncontradicted and credible evidence.I did not credit Diaz Orozco in complaint paragraph 10(r),above, because he was insufficiently persuasive in trying to
equate any statements of West to the consultants. Here he
has quoted West directly and convincingly. West was shown
from other testimony to be impulsive, caustic, and seemingly
ill-schooled in how he should temperately qualify remarks to
employees that had to do with the campaign. Under all the
circumstances, and certainly too West™s failure to testify, I
am confidently satisfied that Diaz Orozco™s memory is accu-
rate on these issues.I also credit Martinez on demeanor grounds. This em-ployee, quite newly hired at the time of his encounters with
West, was well-detailed and expressed worthy distinctions of
fact in what he described. In a matter not discussed as yet,
Viera had openly distributed flyers for the Union, and sur-
vived a run-in with Casillas about whether he could continue
attending mandatory meetings.This raises the question of why he should have been soapprehensive about admitting a signature on the ‚‚Declaration
of Independence™™ document, when his prior sympathies
could not have been overlooked. Viera answered this point
by explaining that pressures from the employer increased in
the final portion of the campaign, and I am inclined to accept
this explanation, subjective as it is in part.The entire circumstances of Viera™s testimony on theseissues thus appears sufficiently valid to credit concerning
West™s harsh questioning of him about showing support for
the Union even as the campaign was about to conclude.
Overall the evidence shows that during a period I fix as thecalendar week of June 27ŒJuly 3, West engaged in various
and repeated acts and conduct of a nature impermissible
under the Act. I hold that the General Counsel has achieved
substantial evidence to support complaint paragraphs 10(qq)
through (vv), inclusive.11. Paragraph 11 allegations (introductory)Here it is alleged in introductory manner and pertinent toall allegations of the subparagraphs to paragraph 11 of the
complaint, and which Respondent denies, that on the actual
date of July 4, Respondent, by Sherlock, unlawfully engaged
in particular acts and conduct during a series of employee
meetings conducted at the facility in violation of Section
8(a)(1) of the Act.After a description of the general manner in which Sher-lock™s series of employee meetings were handled, the five
operative allegations that associate to this introduction shall
follow in serial order. An intention to hold 24/25-hour meet-
ings had become definite by April or May, with Sherlock
and Lopez being the principal planners. Lopez coordinated
production of the video to be used in such meetings, and pre-
pared the initial draft of a speech outline for Sherlock. Pro-
duction of the video was completed in June, while the speech
outline was twice revised in discussions between Sherlock
and Lopez, and then also checked by attorney Herman. The
final speech outline was an 8-page document of 22 talking
points, followed by intended final urgings of a ‚‚no™™ vote
against the Union and blessings to employees.The first seven talking points of the speech outline werepreliminary campaign-type comment against the Union. The
next six talking points were largely repetitive of what the
mandatory meeting videos had repeatedly presented as Re-
spondent™s communication to employees about promises of
the Union, the realities of collective bargaining, and the fac-
tors of cause and consequence with respect to strikes. Of this
group I quote point #12 as a more uncommon statement from
what is known to have been expressed up until then. It read:And as I understand it, the Steelworkers are saying thatif the hotel does not agree to its proposals by Labor
Day, it will call a strike. This could be suicidal for the
union and anyone who went out on strike. We are not
going to be forced to pay higher wages just because the
union calls a strike.The final nine talking points were winding down campaigncomment calculated to draw employees and employer to-
gether in mutual self-interest on the question about to be
voted on. It is useful to also quote talking point #16, for this
touches on a subject of frequent appearance throughout case
testimony. It read:I have asked you for a chance. A chance for manage-ment to work hand in hand with you and no third party
to interfere. I have asked this because I know that our
managers can accomplish a cooperative attitude among
us without confrontation and union dues.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00117Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Sherlock testified that in addition to formal draft revisions,he made last-minute changes as marginal notations and
underscorings that would guide his actual delivery of a talk.
At several of the six meetings for English-speaking employ-
ees, Sherlock deviated still more with slight extemporaneous
comment as he covered his points. However at the two meet-
ings for Spanish-speaking employees, he testified to reading
the draft in its exact form. Employee Armando Garcia, a
busperson, had been chosen by the consultants to be inter-
preter for these two meetings, and Sherlock held coordinating
sessions with him to smooth out the translation process as to
‚‚delivery pattern [and] emphasis.™™ The interpreter was also
provided a Spanish text of the speech outline, which the par-
ties stipulated was a sufficiently accurate translation of the
English speech outline as to have the same meaning.11a. Paragraph 11(a)a. IssueThe issue here is whether Sherlock unlawfully made prom-ises of benefits to the employees if they did not select the
Union to represent them.b. EvidenceBlack testified that in the 24/25-hour meeting she attended,Sherlock asked employees to give him a year to prove him-
self. She understood this to include the statement that he had
an ‚‚open door™™ policy, for which any time employees had
problems they ‚‚could bring it up to him.™™ Morgan testifiedthat Sherlock had asked employees to give him a year to
make things better, adding that he was listening to their com-
plaints.Sherlock both denied recalling that he made any literalstatements of asking employees for 12 months ‚‚to change all
the problems™™ (or ‚‚change everything™™), or that he had an
open door policy permitting the employees to bring problems
directly to him. He testified instead to asking employees for
‚‚a chance™™ as follows:Basically I said that I was new to the property and Irealize that the only management style they had seen
was Gary Gregg™s for better or for worse, and I would
like to be evaluated and judged on my management
style and I would like to see them have a chance to see
that management style.Sherlock agreed that in expressing his hope for ‚‚a chance,™™he had referred to a 12-month time period. This was his lay
understanding of the limitation on frequency of representa-
tion elections contained in Section 9(e) of the Act. Flores
corroborated Sherlock in never saying that an employee
could ‚‚go straight to his office,™™ testifying instead that he
had expressed a ‚‚chain of command™™ policy following
which his door would be open to a dissatisfied employee.c. CredibilityI do not credit Black or Morgan as to their testimony onthis issue. The evidence is not in conflict that a 1 year or
12-month period was mentioned by Sherlock; however, I was
not persuaded that Black™s manner of testifying showed she
had a clear recollection of the ‚‚open door™™ notion. By the
time of the 24/25-hour meetings this subject had just beentreated in Kosinski™s June 26 memorandum. I believe thissource, and not any remarks of Sherlock, influenced Black™s
testimony and made it unreliable. I also discredit Morgan,
who I believe had mistakenly recalled his talking point #16.
A probable reason for her confusion is found in point #18
where Sherlock™s draft merely has the passage, ‚‚I am here
to tell you that I am listening!™™ On this particular issue, and
as to the particular 24/25-hour meeting or meetings attended
by Black and Morgan, I credit Sherlock™s testimony and that
of Flores which supports him.d. HoldingI believe an adequate and most reliable item of evidencebearing on this issue is Sherlock™s own script of remarks to
be given on July 4. This included the phrasing of his hope
to be given a chance, and his confidence that a cooperative
attitude between managers and employees could be accom-
plished ‚‚without confrontation and union dues.™™In Reno Hilton, 319 NLRB 1154, 1155Œ1156 (1995), theBoard found the president of that property had made unlaw-
ful statements during a series of speeches 2 days before an
election. In such statements employees were reminded of the
prior conferral of benefits, and that chief official asked for
the chance to show a comittment to employees as to which
he would ‚‚deliver.™™ The Board concluded that in context of
earlier references to benefits already bestowed, and the larger
context of other unfair labor practices, reasonable employees
would interpret this too as an implied promise to either grant
additional benefits, remedy grievances, or do both.Here the Kosinski memorandum of June 22 with its list of18 loaded questions was tantamount to a recent (in terms of
Sherlock™s speeches on July 4) reference to benefits con-
ferred. This is particularly true as to question #18 which was
a thinly veiled intimation about wage and health insurance
benefit increases in particular, and as to question #2 which
was a less direct reminder of the exceptional steps already
accomplished for the benefit of employees. In this context,
as in Reno Hilton, the factual similarities are again so com-parable as to make Sherlock™s plea for a chance to do more
an implied and impermissible promise of benefits as alleged.Therefore a showing of credible proof validating this alle-gation has been made. I hold that the General Counsel has
achieved substantial evidence to support complaint paragraph
11(a).12. Paragraph 11(b)a. IssueThe issue here is whether Sherlock unlawfully informedemployees that it would be futile for them to support the
Union.b. EvidenceLaFollette attended one of the meetings on July 4, recall-ing that it involved about 100 employees from throughoutthe property. She testified that Sherlock said wages would go
back down to minimum wage if the Union came in, that Re-
spondent did not have to negotiate with the Union at any
time, and that chances were the employees would be out on
strike by Labor Day.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00118Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 119FLAMINGO HILTON-LAUGHLINGalaviz attended a July 4 meeting with numerous employ-ees from departments of the property, and at which a movie
was shown along with Sherlock speaking afterwards. Galaviz
testified that Sherlock had said the Company was not obliged
to negotiate with the Union, but that in another sense he
could prolong any negotiations for years. Galaviz, although
himself testifying in Spanish via an interpreter, is actually bi-lingual in English and Spanish to the extent permitting his
ready communication with coworkers. In limited agreement
with this testimony, Sherlock did recall telling employees ne-
gotiations could last from a month to a year.Diaz Orozco was present at a meeting on July 4 with em-ployees from various departments and busperson
‚‚Armando™™ interpreting the statements of Sherlock. He testi-
fied that Sherlock had made a demonstration of pulling his
wallet while saying he would empty out his pockets to nego-
tiate for a penny. Diaz Orozco also testified that Sherlock
had said, as the consultants had done, that employees would
lose their benefits if the Union won, and a strike would
occur during the process of any contract negotiations with
the result that employees would lose their jobs. Respondent
did not call interpreter Garcia to testify about what he actu-
ally said in Spanish, nor did counsel for Respondent claim
that he was unavailable. Finally, no Spanish-speaking em-
ployee also in attendance at either of the two meetings when
translation was given was called to testify contrarily that a
prolongation of negotiations for years was not something
heard by those in attendance.c. CredibilityI discredit LaFollette insofar as she attributed Sherlock tosaying that the hourly wage for employees would reduce to
$4.25 and Respondent did not have to negotiate. Sherlock
admitted that the figure of $4.25 was stated during his
English-language meetings, but only in his terming it the bot-
tom of a range of wages that could be agreed on up $13
hourly. I believe LaFollette™s testimony is a distorted recol-
lection of the point, and that $4.25, while mentioned, was
only done illustratively. Her testimony that he said Respond-
ent simply did not have to negotiate was presented without
any mannerisms showing this was an accurate recollection
rather than another mistaken understanding of remarks. I dis-
credit the assertion. Her final testimony naming Labor Day
is not credited to the extent that she failed to attribute Sher-
lock™s remarks on that point to rumor rather than his own
prediction.I am not convinced from Galaviz™ demeanor in presentingthe testimony the General Counsel relies on regarding one
phase of this issue that his memory was reliable. It is par-
ticularly notable that Galaviz claimed, erroneously I believe,
that Sherlock said that the company was not obliged to nego-
tiate. This remark is so foreign to its much-repeated discus-
sion of collective bargaining that without corroboration of
any credible nature I must reject it.However this evaluation does not apply to Galaviz™ testi-mony that negotiations could be prolonged for years. Galaviz
termed this a ‚‚[well-remembered]™™ recollection, and did so
with convincing demeanor as to the point. It is also notable
that he correctly remembered the essence of Sherlock™s re-
marks about having time for a chance to better things for
employees.The record has scant evidence that would permit a directevaluation of what interpreter Garcia conveyed in Spanish tothe employees at two meetings on July 4. However a generalweight of evidence shows Respondent™s basic message by
this point in the 3-month-long campaign. I believe Diaz
Orozco has confused his experiences in meetings when Sher-
lock spoke other than on July 4, and someone interpreted.
Sherlock™s general denials and assertion that in the two meet-
ings for Spanish-speaking employees he spoke only as his
outline would show, constitutes a claim that he did not ex-
press to employees it would be futile that they support the
Union. I am also influenced by Lopez™ credible testimony
that during both Spanish language sessions on July 4, inter-
preter Garcia did not vary from Sherlock™s speech outline.
The pocket-emptying demonstration has not been placed by
any other witness as occurring on July 4, and Diaz Orozco™s
testimony about loss of benefits and inevitability of a strike
is not corrorborated by others. I discredit the testimony of
Diaz Orozco on this issue.d. HoldingThe surviving evidence in support of this allegation is thatof Galaviz to the effect Respondent foresaw negotiations as
lasting for years. In its strict sense this is plainly an expres-
sion of futility, for to have such an extreme delay in the ben-
efits of collective representation would make it foolish to se-
lect a union in the first place. In Airtex, 308 NLRB 1135(1992), an employer had predicted, in the context of other
extreme statements of opposition to unionism, that ‚‚negotia-
tions could last a year.™™ The Board held this to be a viola-
tion, and I see it as persuasive authority to so conclude here.
See Atlas Microfilming, 267 NLRB 682, 685Œ686 (1983).Sherlock himself conceded that he probably said negotiations
with the Union, if they should eventuate, could last for a
year. I hold that the General Counsel has achieved substan-
tial evidence to support complaint paragraph 11(b)13. Paragraph 11(c)a. IssueThe issue here is whether Sherlock unlawfully solicitedemployee complaints and grievances and promised, directly
or by implication, to adjust them in order to induce employ-
ees to withdraw support from the Union.b. EvidenceThe General Counsel advances the same testimony ofBlack in support of this allegation as was referenced in com-
plaint paragraph 11(a), above. Cardenas testified that at the
July 4 meeting she attended where Garcia interpreted, Sher-
lock had asked for 12 months to ‚‚change all the problems
that were there.™™ Galaviz testified about being in attendance
at a meeting on July 4, where Sherlock did not have an inter-
preter. As described on the subject of complaint paragraph
11(b), above, he recalled Sherlock saying that if employees
gave him an opportunity, he could better things for them.c. CredibilityBlack is credited as to her couching of remarks that arein general uncontested about Sherlock™s request for a 1-year
period to prove himself. As to Cardenas I found her de-
meanor so poor that I again discredit her testimony here. It
is also contradicted by Lopez as to Spanish language speak-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00119Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing in which form her comprehension would have beenbased. I believe that it suffices instead here to rely on Sher-
lock™s testimony of a generalized seeking of employee for-
bearance until his ‚‚management style™™ was seen. I credit
Galaviz based on his convincingly voiced demeanor here,
and indications that he accurately recalled other portions of
what Sherlock delivered in English.d. HoldingThe evidence here shows only that Sherlock sought timeto prove himself and create better conditions. These abstract
remarks do not constitute solicitation of employee problems,
as opposed to soothing assurances that he could be fair. The
issue pertains not only to whatever occurred in English-
speaking meetings as among the six on July 4 that Black and
Galaviz attended, but also a Spanish-speaking meeting at-
tended by Cardenas. The finding of unlawful solicitation by
Sherlock during other incidents of the campaign, as treated
in complaint paragraph 10(g), above, does not carry over to
the particular allegation made here. This issue is highly fac-
tual in nature, turning only on brief passages of Sherlock™s
remarks at a 24/25-hour meeting. The proofs are insufficient
to validate this allegation. I hold that the General Counsel
has not acheived substantial evidence in support of complaint
paragraph 11(c).14. Paragraph 11(d)a. IssueThe issue here is whether Sherlock unlawfully threatenedemployees with reduced wages and benefits if they selected
the Union as their collective-bargaining representative.b. EvidenceSerebrenicoff testified that Sherlock said wages would godown to $4.25 if employees voted in the Union. She ex-
tended this somewhat by also testifying that he said employ-
ees would be getting $4.25 an hour, which is ‚‚where the
bargaining would start from.™™ LaFollette™s testimony as of-
fered in support of complaint paragraph 11(b), above, was
also to be applicable here. This, as with Serebrenicoff, was
to the effect that wages would go down to the legal mini-
mum if the Union came in. Earlier described testimony of
Diaz Orozco and Black to this same effect was also ad-
vanced.c. CredibilityI reject the testimony of Serebrenicoff on this issue. Herdemeanor suggested an overstating of what Sherlock said at
the meeting. Furthermore it occurred only during cross-exam-
ination and after an intervening weekend break before which
her attention had been drawn to Sherlock™s meeting of July
4. However at that point in her testimony she said nothing
about the devastating prospect of a blanket pay reduction to
minimum wage.I discredit Serebrenicoff on this issue, an evaluation thathas no bearing on other portions of the case to which her
extensive testimony pertains. I have discredited LaFollette,
Diaz Orozco, and Black regarding allegations of complaint
paragraphs 11(a) and (b), above, and that evaluation based on
my stated reasons in each instance also applies here.d. HoldingThe credibility resolutions made here leaves an absence ofany proof that Sherlock threatened employees at an English
or Spanish-speaking meeting on July 4 in the manner al-
leged. In any event an employer statement of bargaining that
starts from ‚‚zero,™™ ‚‚scratch,™™ or ‚‚the minimum wage™™ is
lawful if the context of the statement is not coercive. Somer-set Welding & Steel, 314 NLRB 829 (1994). Utterances es-sentially to no more effect than that benefits can be lost in
the bargaining process are not unlawful. The Board particu-
larly found this to be the case in BI-LO, 303 NLRB 749(1991), where parties had ‚‚no track record of past negotia-
tions™™ from which to anticipate what might be gained or lost
through bargaining. The same point was made in JordanMarsh Stores Corp., 317 NLRB 460, 466Œ467 (1995), wherethe employer™s statement was how either party to negotia-
tions could ‚‚end up with more or end up with less.™™ The
context here, considered too from the saturating effect of Re-
spondent™s video series, was to this same problematic effect.
I hold that the General Counsel has not achieved substantial
evidence to support complaint paragraph 11(d).15. Paragraph 11(e)a. IssueThe issue here is whether Sherlock unlawfully informedemployees that in the event they selected the Union as their
collective-bargaining representative the Respondent would
fail and refuse to bargain in good faith by intentionally stall-
ing or otherwise prolonging negotiations for 5 to 6 years.b. EvidenceHere Serebrenicoff testified that Sherlock had said Re-spondent did not have to sit down and bargain, while predict-
ing that the employees would be out on strike by Labor Day.
Testimony to the same effect was also made by LaFollette.
The testimony of Galaviz in support of complaint paragraph
11(b), above, to the effect that negotiations could be pro-
longed for years, is again applicable. However now his re-
sponse to a succeeding question of counsel for the Union is
that Sherlock gave 5 to 6 years as the length of time that
negotiations could be prolonged. Finally, Morgan testified
that Sherlock had said how in disagreeing with union bar-
gaining requests, Respondent could actually go backwards in
pay and negotiate down to less than current rates.c. CredibilityThe credibility resolutions previously made again apply tothe instances of testimony by Serebrenicoff and LaFollette.
As it would pertain to allegations made here, each of these
witnesses for the General Counsel have been discredited, and
the reason for such an evaluation continues to apply. Galaviz
padded his original description of Sherlock having forseen a
prolonging of negotiations for years, and here fixed that
timespan as the range of 5 to 6 years. I believe from the de-
meanor projected by Galaviz in making this elaboration that
it is not truly a fact.My contrary conviction is that Galaviz simply imaginedthis embellishment. According to Galaviz, it was heard dur-
ing an English-speaking meeting of Sherlock™s sessions
throughout the day of July 4, yet no other witness has comeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00120Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 121FLAMINGO HILTON-LAUGHLINup with such a startling prophecy. I conclude it was not said,and now discredit Galaviz to that extent. Morgan is not dis-
credited; however, her testimony does not show impermis-
sible remarks, or expression beyond what Respondent had
been repeatedly telling employees about the realities of col-
lective bargaining.d. HoldingAs with complaint paragraph 11(d), above, there is an ab-sence of any proof that Sherlock acted unlawfully as alleged.
I hold that the General Counsel has not achieved substantial
evidence to support complaint paragraph 11(e).E. Unit Appropriateness1. Hotel unitThe representation case resulted in conclusive determina-tion by the Board under Section 9(b) of the Act as to a sepa-
rately appropriate hotel bargaining unit. This determination
was complete in defining scope of that unit, and except in
very minor regard specific as to its composition. This slight
exception concerned five status clerks and a payroll clerk of
the housekeeping department, all of whom were expressly
permitted to vote subject to challenge. As a matter of nomen-
clature internal to the hotel, these individuals were classified
as ‚‚office personnel™™ of the housekeeping department. The
individuals holding these position titles were entered on the
employer™s Excelsior list (with the unexplained exception ofPamela Dimascio). The parties have now stipulated to the in-
clusion of all such individuals.Section 102.67(f) of the Board™s Rules and Regulationsconcerning procedure in representation cases states:The parties may, at any time, waive their right to re-quest review. Failure to request review shall preclude
such parties from relitigating, in any related subsequent
unfair labor practice proceeding, any issue which was,
or could have been, raised in the representation pro-
ceeding. Denial of a request for review shall constitute
an affirmance of the Regional Director™s action which
shall also preclude relitigating any such issues in any
related subsequent unfair labor practice proceeding.An employer™s perseverance in maintaining a particularposition regarding representation case issues is often dealt
with through the case law by an association to this provision
of the Rules and Regulations. As to such a situation the
Board commonly states:It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-
cumstances a respondent [resisting a bargaining order]
is not entitled to relitigate issues which were or could
have been litigated in a prior representation proceeding.
Wickes Furniture, 261 NLRB 1062, 1063 (1982); De-pendable Tile Co., 268 NLRB 1147, 1151 (1984);Cedar Grove Manor Convalescent Center, 314 NLRB642, 653 (1994).Respondent acknowledges the force of Section 102.67(f),while continuing to maintain its contention that an erroneous
inclusion of three supervisory classifications makes thepleaded hotel unit inappropriate. The classifications soviewed were identified by Respondent™s counsel as valet su-
pervisor (shift supervisor), bell supervisor (bell captain), and
front desk chief clerk (chief guest service agent/senior front
desk clerk). However Respondent expressly chose not to at-
tempt the introduction of evidence in support of this conten-
tion.In consequence no exception to the bar against relitigationexists on the basis of attempted introduction of evidence or
an express claim of special circumstances. As the administra-
tive law judge wrote in Cedar Grove Manor, I am, needlessto say, bound by the unit determination as made by the Re-
gional Director and reviewed by the Board. The hotel unit
set forth in the complaint is appropriate for collective bar-
gaining within meaning of the Act.2. Slot unitOn June 18, the Union filed a petition docketed as Case28ŒRCŒ5141 for a stand-alone slot department unit. The unit
sought as an organizationally separate slot department in-
cluded magic booth and coin room employees. There were
customary exclusions stated in the petition, along with the
phrasing ‚‚all other employees™™ of the establishment as a
part of the exclusions.The complaint in this consolidated case pleaded a separateslot unit assertedly appropriate for purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act. It
reads:All Slot department floorpersons, change persons, car-ousel attendants, booth cashiers, slot mechanics (techs),
slot mechanic (tech) trainees employed by the Respond-
ent at the Respondent™s facility, but excluding all otheremployees, office clerical employees, guards, and su-
pervisors, as defined in the Act, as amended.The General Counsel™s later motion to amend the complaint,made during the course of hearing to add the occupation of
money runner as an inclusion to the unit, was granted.There had been no significant proceedings on Case 28ŒRCŒ5141 before issuance of the complaint on February 25,
1994. However the Regional Office had made a conscious
choice on review of the original record in Case 28ŒRCŒ5105
not to include magic booth or coin room employees in plead-
ing a separate slot unit. At the hearing session on May 9,
1995, counsel for the Union acquiesced in appropriateness of
the slot unit set forth in the complaint, notwithstanding its
variance from the scope of a slot unit set forth in the origi-
nating petition of Case 28ŒRCŒ5141. On the same date Re-
spondent™s counsel stated its position to be that a primary,
if not sole, issue raised by the employer would relate to in-
clusion of floor persons. On May 10, 1995, Respondent™s
statement of position on the pleaded slot unit became that it
was inappropriate ‚‚due to the fact™™ that assertedly super-
visory floor persons were included in the unit. Respondent
appears to have confined itself to this sole contention, for its
brief argues only the issue of floor persons™ status when
viewed in terms of Section 2(11) of the Act where a statu-
tory supervisor is defined.The total gambling opportunities of Respondent™s facilitycomprise (1) a casino pit, (2) the race/sports, poker, and keno
features, (3) slot operations, and (4) supportive functions. ItVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00121Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
is common to contrast several dozen live table games of thecasino function with slot machine operations. For purposes
here contrast may initially be made in terms of different uni-
forms, skills, training, scheduling, supervision, and earnings
of table game dealers versus slot department employees.This entire and principal business function of the facilityis headed by a senior vice president of casino operations, fol-
lowed in overall hierarchy by an assistant casino manager.
Below these executive levels a split occurs with separate
lines of management in effect with the two predominant
functions of casino table games and slot operations. The
former function utilizes casino shift managers and an array
of lower supervision to fully oversee live table games, and
particularly the more complex gambling of craps and 21
(blackjack).A director of slot operations heads that department. Thecontinuous 24-hour-a-day function is overseen by three slot
shift managers (units one), three assistant shift managers
(units two), and three second assistant shift managers (units
three). Days off and other absence of such managers are han-
dled by stepping up of a subordinate unit, even though this
leaves the lower one temporarily vacant.By the time of April, and aside from a supervisory masterslot mechanic, 7 slot mechanics (slot techs), their 3 trainees,
and 3 money runners, the department was otherwise com-
prised of approximately 40 booth or carousel employees, 40
change persons, and the 35 floor persons in dispute as to sta-
tus. The slot mechanics and their aspiring trainees work out
of an on-premises shop, making repair calls to the floor to
handle malfunction or jamming of a slot machine. At particu-
larly busy times one might be at standby on the floor for
more speedy response to a machine. Money runners transport
cash, coin and chips between change banks, cashier booths,
carousels, and the money cage annex, plus resupplying coin
dispensing machines. Booth cashiers work at a window sell-
ing coin to customers, redeeming it from them on request,
or supplying slot department personnel with money for re-
plenishment of banks. Carousel attendants staff a raised oc-
tagonal structure surrounded by dollar slot machines to con-
veniently service customers by selling or cashing out coin,
providing simple customer service, and promoting a magic
club card that further encourages play of the slot machines.
Change persons roam an assigned area of the slot floor push-
ing a wheeled change cart, and wearing a distinctive uniform
vest to show their on-the-spot availability for customers to
buy or sell back coin.The disputed classification of floor person involves minorrepair of a slot machine with simple tools, or clearing jams
as revealed by a machine code card. Such employees also
take a machine out of service when a slot mechanic is need-
ed for repairs, begin the procedure for jackpot payout
winnings, and complete an interrupted coin payout. The for-
mal job description for this nonexempt, hourly paid position
states among its purposes to ‚‚[S]upervise change, carousel,
and booth personnel to maintain guest service and satisfac-
tion.™™While no party is overtly contesting the functionally statedscope of this alleged appropriate unit, the significant number
of floor persons that are present in slot operations, roughly
one quarter of the entire department, neccesitates a holding
with respect to claimed supervisory status before any consid-
eration could be given to larger questions turning on commu-nity of interest in the department as a whole. The com-plement of floor persons is dispersed among seven major
sections of the slot department, and miscellaneous areas the
size of which does not justify a constant or specific assign-
ment. A few floor persons fulfill ‚‚breaker [or] floater™™ func-
tions to cover break and lunchtimes plus any special need for
fill-in. A floor person can modify scheduled breaktime of
change persons, carousel attendants and booth cashiers on
their own initiative. Employee evaluations in the department
are done by a person no lower than assistant shift manager,
and in any case not by a floor person. The same pattern ex-
ists for written warnings of a work deficiency, although a
floor person might verbally direct a strayed change person
back to their assigned area.A significant function, one performed at one time or an-other by most of the floor persons, is to guide an employee
of the slot department toward advancement into the floor per-
son classification by a training regimen. This is done by
completion of lesson plans contained in a five-page training
outline created by a slot shift manager. The prospective floor
person is normally already a money runner within the depart-
ment. The candidate trains on their own time under scrutiny
of a floor person. The length of time to complete this train-
ing depends only on the candidate™s learning ability and fre-
quency of effort with lesson plans.The required subjects are (1) determination of jackpot, ma-chine, and hand payouts for different slot machines, (2) use
of slot department forms, (3) orientation to machine malfunc-
tion codes, (4) understanding of hopper functions, (5) work-
ing familiarity with coin comparators/rejectors and diverters,
and (6) a thorough understanding of the floor persons™ man-
ual (policy and procedures). The training floor person does
initial sign off on the first five subjects, while the slot shift
manager signs or countersigns all the requirements. This
manager ordinarily inclines toward a review of skill attain-
ments with the trainer, but typically handles an assessment
of the applicant™s understanding of more abstract expecta-
tions in the floor persons™ manual on their own as a final ap-
proval before promotion.Respondent relies largely on Clark & Wilkins Industries,290 NLRB 106 (1988), in arguing that disjunctive applica-
tion of the definitions for supervisory status set forth in Sec-
tion 2(11) requires a conclusion that these floor persons are
statutory supervisors. It points particularly to their fulfillment
of evaluation activity on lower paid employees, and rede-
ployment of such employees to best achieve floor coverage
that conveniences slot players.In Reno Hilton, 282 NLRB 819 (1987), the Board heldthat a lead stage technician of the entertainment department
was a statutory supervisor by reason of his responsible direc-
tion of other stage technicians. This was particularly true
during the twice nightly extravaganzas when he revised as-
signments of particular tasks or cues, and chose technicians
to correct problems both during performances and as possible
to do in breaks between shows. Finally the incumbent of this
lead stage technician job selected persons for overtime work
on special projects, and orally reprimanded technicians for
dereliction of duty with a report of such reprimand reaching
the stage manager for reliance in making an overall em-
ployee performance appraisal.In Iron Mountain Forge Corp., 278 NLRB 255 (1986),leadmen were held to be supervisors where over half theirVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00122Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 123FLAMINGO HILTON-LAUGHLINtime was spent in checking on production workers, directingadjustments in their productivity rate or quality level, and
making reassignments necessary to fulfill a daily production
schedule. The Board was satisfied that detailed written em-
ployee evaluations made by these leadmen constituted effec-
tive recommendations well beyond what might be routine in
nature. Additionally, that case meant that without a holding
of statutory supervisory status for such leadmen particular
departments or a whole shift would have no first-level over-
sight, and a disproportionately high 60:1 employee/supervisor
ratio would result.The fact situation here is fully distinguishable from whatis present in Clark & Wilkins, Reno Hilton, and Iron Moun-tain Forge. The single supervisory issue litigated in Clark &Wilkins was resolved on a showing that the incumbent wasa statutory supervisor by reason of the responsible direction
of other employees ‚‚within the meaning of Section 2(11) of
the Act.™™ The characterization of responsible direction ap-
plied because this incumbent often made his own determina-
tion in rotating employees between work stations, judged
when a job was complete, and influentially informed higher
management of his dissatisfaction with a person.Responsibilities of this nature are clearly beyond the cas-ual variations effected by floor persons here to maintain a
more stable presentation of money changing services during
the ongoing flow of customers at and among the slot ma-
chine arrays. Comparably too, in contrasting Reno Hilton,these floor persons function in a brisk, but continuous and
deadline-free atmosphere of a casino. This differs from more
urgent choices drawing out independent judgment of a lead
stage technician facing circumstances imperiling an entertain-
ment show in progress or about to resume.Finally, the Iron Mountain Forge case provides little sup-port for Respondent™s contention here, involving as it did
‚‚urgently needed™™ determinations of leadmen, and to be
done spontaneously without the luxury of consulting anyone
as to how their reassignments would affect basic quality and
quantity of the product.The floor persons have no discernible role under the statu-tory categories of duties that define a supervisor in terms of
authority to hire, transfer, suspend, lay off, recall, promote,
discharge, reward or discipline of employees, or adjustment
of their grievances. This leaves only the prospect of whether
floor persons of the slot department are assigning, directing,
or effectively recommending assignment or direction of
lower paid employees within their department and ordinarily
in their own locations. I do not find the evidence establishes
that is the case. These floor persons instead are in a random
presence that combines customer relations, machine mainte-
nance, celebratory participation in jackpot payouts, and pri-
marily happenstance contact with colleagues as a more es-
teemed person among the servicing employees. They perhaps
temper the duties of change persons along with booth and
carousel employees as to how floor coverage is best
achieved, but this is more a jiggling than making any truly
significant change. The training function they carry out is not
supervisory in nature, but instead merely imparting their ex-
perience to floor person candidates and routinely recording
an objective attainment of proficiency in the trainee.In two past cases the Board excluded slot floormen froma casino unit by holding them to be supervisory with the
meaning of Section 2(11). In Landmark Hotel & Casino, 194NLRB 815 (1972), the reason was that floormen™s overallduties and responsibilities were ‚‚generally the same™™ as a
slot shift supervisor, while in Desert Inn Hotel, 194 NLRB819 (1972), a comparable decision was reached because
floormen there also generally performed the same functions
as a slot supervisor which demonstrated the ‚‚similarity in
the positions.™™ These exclusions were made notwithstanding
that the floormen in each case were paid hourly, and the slot
supervisor positions with which they were equated earned
salaries.The most prominent factor respecting this issue is thenumber of floor persons utilized in slot operations compared
to the overall rank-and-file complement of the department. A
slot shift manager testified to the typical breakdown of the
14 floor persons utilized on both day and swing shifts, with
only nine ordinarily needed on graveyard shift. This break-
down would expect to be similar with overall numbers
among the also predominant change persons, booth and car-
ousel employees of the slot department. The 10 slot mechan-
ics or tech trainees are clearly outside any supervisory ambit
of floor persons. This increases a percentage for the disputed
classification to about one-third of the total number of em-
ployees having a regular presence on the floor to serve cus-
tomers. With a minimum of two and often three layers of su-
pervisors above floor persons (the ‚‚units™™), this 3:1 ratio
would leave a disproportionate number of supervisors in the
total activity of slot operations. From total circumstances
shown, I hold that floor persons are not supervisory within
the meaning of Section 2(11) of the Act.The matter of whether a separate slot department unit isappropriate under the Act remains for assessment. Threshold
principles are that selection of an appropriate bargaining unit
lies largely within discretion of the Board, whose decision
‚‚if not final, is rarely to be disturbed.™™ South Prairie Con-struction Co. v. Operating Engineers, 425 U.S. 800 (1976),citing Packard Motor Co. v. NLRB, 330 U.S. 485, 491(1947). The Board need not certify the most appropriate unit,
but need only choose an appropriate unit. Nightingale OilCo. v. NLRB, 905 F.2d 528, 535 (1st Cir. 1990). Determina-tion of an appropriate bargaining unit under Section 9(b) of
the Act is a matter committed to the agency™s broad discre-
tion, absent a decision of arbitrary or capricious nature.
NLRB v. Carson Cable TV, 795 F.2d 879, 884 (9th Cir.1986).There are two variants to the insular nature of slot depart-ment operations. One is the situation resulting from about 70
gaming devices as a video poker machine embedded in the
surface of bars throughout the facility. Coin needed by pa-
trons for the play of such machines could be obtained from
a bartender, and winnings achieved by players at a bar are
paid out by the bartender. If a machine malfunction occurs,
the bartender is expected to call the slot department office
for assistance. Second, cocktail servers of the beverage de-
partment are regularly present, or called for drink service, in
the the slot operations area. I do not consider these variants
have such impact on the commonality of interest among
basic slot department employees to upset a finding of appro-
priateness for the separate unit sought by the Union.Entry level to the slot department is the change person po-sition, one ordinarily filled from within the facility. The
change person job requires no particular skill or training, and
is often taken by a transfer from Respondent™s housekeepingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00123Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
department. Advancement to the more highly paid or respon-sible positions of carousel attendant or booth cashier is ex-
clusively done by change persons wishing a higher capacity.
This pattern continues in still further advancement as money
runner or on to become a floor person.Casino shift managers have no authority in the slot depart-ment, and conversely the director of slots and his nonuni-
formed supervisory units have no authority concerning live
gaming operations of the casino. There is neither temporary
nor permanent interchange of employees between the casino
and slot functions, and only one person with prior experience
in live table dealing has transferred from slots to live table
dealing in the casino.The slot department employees participate in commonfringe benefits with all Respondent™s employees, use general
employee parking privileges, and take meals in the EDR
along with most others. There are tipped employees who
commonly pool such income, receive overtime pay if holding
a nonexempt position, and below the level of supervisory
‚‚unit™™ wear one of several uniform outfits that distinctly
identifies a particular type of slot employee.In Bally™s Park Place, Inc., 255 NLRB 63 (1981), theBoard found a slot department to be appropriate from the
paramount significance of such employees possessing skills
and duties completely different from the more numerous
dealers of gaming tables. The distinctive nature of slot de-
partment employees and separate immediate supervision by
a slot department manager impelled the Board to find theunit appropriate. Noting that a casino-wide unit could also be
appropriate in Bally™s Park Place, the Board believed thisdid not preclude finding a departmental unit appropriate
when that was what petitioner sought and no other labor or-
ganization was contending for an alternative unit of all ca-
sino employees. In this direct regard the Board distinguished
Nevada Club, 178 NLRB 81 (1969), where a separate unitof slot attendants and mechanics was not adopted, because
those employees shared the same immediate and intermediate
supervision as all casino employees.The separately run slot department at Respondent™s prop-erty, coupled with specialized duties of its personnel and ab-
sence of interchange with other casino operations, is suffi-
cient to establish a clear and requisite community of interest.
I hold the slot unit to be appropriate for collective bargaining
within the meaning of Section 9(b) as pleaded by the General
Counsel.F. Authorization Cards1. TextWhen the Union™s campaign originally commenced in Jan-uary, the only form of authorization card normally available
for tendering to prospective signers was a large two-sided
version. The front side contained a request for membership
in the Union for the purpose that it ‚‚act for me as a collec-
tive bargaining agency in all matters relating to rates of pay,
wages, hours of employment, and other conditions of em-
ployment .... 
Space was provided for a person makingsuch request to enter identifying information plus a date and
signature on the card. The large card also had a reverse side
permitting a dues-checkoff authorization to the Union. This
large version has become termed the ‚‚dual purpose™™ cards.Arrangements for the open house on January 25 includedbringing a supply of smaller cards for overall use in the or-
ganizing campaign about to begin. This small card was a
simple one-sided version with lines for the identifying infor-
mation of address, employment category, pay rate, and the
critical signature, for which a date of signing was also to be
shown. The prominent and only heading on the small card
read, ‚‚IHEREBYAUTHORIZETHEUNITEDSTEELWORKERSOF
AMERICAŠAFLŒCIOŒCLCTOREPRESENTMEINCOLLECTIVE
BARGAINING.™™ This small version has become termed the‚‚single purpose™™ cards.The distinction about card text before and after January isnot absolute. For example a small card of housekeeping de-
partment upholsterer William Helzer was accepted, com-
pleted, and returned to card solicitor Alice Serebrenicoff on
January 20. Conversely, a large card of guest services em-ployee Gordon Powell was completed at the union hall on
March 26 for return to card solicitor Martha Montoya there
at a time when the Union™s supply of small cards was briefly
exhausted.2. Card purposeIn Cumberland Shoe Corp., 144 NLRB 1268 (1963), theauthorization cards at issue explicitly showed on their face
that the involved labor organization was only to act as a bar-
gaining agency for employees. Some of the cards solicited by
fellow employees were completed after the signator was told
that a purpose was to secure an election. The Board noted,
however, that none of the signatories were told ‚‚this was the
only purpose of the cards™™ (emphasis added). The Boardheld this did not negate ‚‚the overt action™™ of employees in
designating the labor organization as their bargaining agent,
nor that they were beguiled into signing the cards. The deci-
sion was enforced in NLRB v. Cumberland Shoe Corp., 351F.2d 917 (6th Cir. 1965), with the court noting a ‚‚wholly
unambiguous™™ nature of the cards in relating ‚‚solely to au-
thorization of union representation as collective bargaining
representative,™™ and the fact that no person signing such a
card was told an election was the only purpose.In Levi Strauss & Co., 172 NLRB 732 (1968), the Boardrestated and enlarged on its reasons for adopting the principle
of Cumberland Shoe. In doing so it (1) rejected any assump-tion that an employee would not comprehend the ‚‚act of
signing™™; (2) noted that authorization cards are often solic-
ited for a ‚‚concurrent purpose™™; (3) observed that it is
‚‚only to be expected that there will be considerable talk dur-
ing an organization campaign of a contemplated representa-
tion proceeding™™; and (4) affirmed substance over form in
writing that a totality of circumstances surrounding card so-
licitation would be looked to on the question of whether
some explicit or indirect representation had been made to the
effect that cards would only be for an election.In NLRB v. Gissel Packing Co., 395 U.S. 575, 606Œ607,(1969), the Court recognized Cumberland Shoe as doctrine inadministration of the Act, and approved it by stating:[W]e think it sufficient to point out that employeesshould be bound by the clear language of what they
sign unless that language is deliberately and clearly
canceled by a union adherent with words calculated to
direct the signer to disregard and forget the language
above his signature.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00124Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 125FLAMINGO HILTON-LAUGHLINThe Court expressly found nothing inconsistent with ten-dering a card to an employee for the authorization of a union
to represent him or her, while saying even at the time ‚‚the
card will probably be used first to get an election.™™A context for the later and extensive activity of obtainingauthorization cards was established by Mongello at the home
meeting on January 6 with avid Union supporters. Mongello
testified to anticipating events that would ensue from the so-
licitation of authorization cards, and particularly the large
dual purpose card. He explained to the small group present
that night how the large dual purpose card should be clarified
with interested employees as to its limited representational
purpose, and not that it would constitute an application for
membership in the Union or a basis to become subject to
payment of dues. He is effectively corroborated in this regard
by attendees Serebrenicoff, Morgan, and LaFollette.At the open house of January 25, Mongello was first con-fronted by rank-and-file employees who appeared for the
event out of interest or at least curiosity. This turnout also
involved various and comingled persons for whom Spanish
was their native language, and English language fluency was
limited or nonfunctional. Mongello testified that as groups
formed convenient to be spoken with collectively, he repeat-
edly explained the representational purpose of cards they
would be offered, and that an election could result during
some eventual course of the Union™s organizational cam-
paign.Mongello enlarged on this picture by testifying that whennew and enthusiastic volunteers materialized from the open
house visitors, he and other officials would break away with
those individuals for planning their role and reemphasize
how the cards they would handle were to support the Union
in its objective and constitute an express request for rep-
resentation in matters of collective bargaining. Mongello™s
own Spanish language fluency, while limited, is enough to
‚‚get [his] point across,™™ and he did some Spanish-speaking
during this time himself. He also testified that Roberto
Fernandez would go off to the side with Spanish-speaking
groups for more extended discussion in that language of au-
thorization card purposes. Illustrative corroboration of what
Mongello routinely told employees at the open house was
given by Cocktail Server Kelli West, who testified that while
attending the open house she plainly heard him say the
pupose of an authorization card was for representation by the
Union in collective bargaining.The next prominent assembly of persons interested in theUnion™s organizing drive occurred at the fish fry on February
23. Approximately 100 employees, intendedly Hispanic, ap-
peared during the 10-hour timespan of the fish fry.
Fernandez was the chief spokesperson to such individuals;
however, he did coordinate his remarks with Mongello who
was also there. Fernandez estimated that over 20 times there
was a sufficient assemblage of people to warrant informative
group remarks, which he made in Spanish as Mongello also
spoke about this to the best of his ability. Fernandez testified
that they both explained the purpose of cards to be an au-
thorization for the Union to represent signers in collective
bargaining.The ongoing effort at accumulating authorization cardswhich effectively began on January 25 was a continual activ-
ity for roughly the next 5 months. Many individuals became
card solicitors, some much more active than others. All cardsolicitors called as witnesses uniformly testified they neithersaid, nor heard it said, that a sole purpose for authorization
cards was to obtain an election. They testified instead, with
the most prominent few achieving substantially more card
signers than others being Serebrenicoff, Morgan, Montoya,and Bryant, that such sole purpose was never voiced. These
witnesses testified on the contrary that each solicited em-
ployee was told, or knew, the purpose of a card was to re-
quest representation.Serebrenicoff testified that she explained as a standardthing every time of handing out a card that it was to author-
ize representation by the Union and not to be for member-
ship. Morgan testified that for every employee to whom she
handed a card her accompanying explanation was that it
would support the Union in seeking recognition from the em-
ployer, and were this not accorded the Steelworkers ‚‚would
have to probably go to an election.™™ Morgan added that
when she had earlier passed out the ‚‚three-fold large card™™
she had told employees not to be concerned with the mem-
bership pledge or dues authorization sections of the card, but
instead only sign it if ‚‚they wanted representation.™™ Mon-
toya, who is fluent in both English and Spanish, testified that
she generally told employees the authorization card was to
ask for representation from the Steelworkers, and while not
for an election would be used by the Union to seek recogni-
tion. Bryant, the chief slot department solicitor, testified that
in her mind everyone in that operation was ‚‚well aware™™ of
what the authorization cards represented, and in any event
she never stated that the only purpose of completing a card
was to request an election. However, she also testified to
being in casual group conversation on a daily basis with all
slot department employees to whom she had tendered cards,
and during these gatherings making remarks that the purpose
of such cards was to have the Union represent employees in
collective bargaining with Respondent.The General Counsel produced a total of 24 employee wit-nesses who had successfully solicited at least 1 card from the
hotel unit employees, and 4 others (exclusive of
Serebrenicoff) who had done so among the slot unit, plus
Fernandez and assisting nonemployee Juan Banuelas. Each of
these 30 individuals testified to the common effect that em-
ployees solicited for card signing were told that the purpose
of doing so was to acquire representation by the Steel-
workers, and that in no case was a person told that the onlypurpose in signing a card was to get an election. The General
Counsel also produced 24 persons to authenticate a signature
on their own card, and who each testified that either no per-
son had stated the sole purpose of a card was to have anelection or that they otherwise understood and intended from
the circumstances that the purpose was for representation by
the Union. The Charging Party also called Head Seamstress
Gloria Creson as its first witness, and she testified similarly
to being told card signing was for representation by the
Union, but not that a sole purpose was to have an election.The testimony of two employee cardsigners warrants somespecial description. Former guest room attendant, Benjamin
Dunkle, authenticated his signature on an authorization card
dated April 5. He had read the enabling language on the card
about an authorization running to the Union, and was not
told by anybody that the only purpose in completing it was
to request an election. Dunkle testified to receiving the card
‚‚during an orientation on the [U]nion,™™ and had it collectedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00125Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
back along with others when the meeting was over. This ori-entation had taken place in a conference room, with the
group speaker being the person who handed out cards to
those attending. His elaborating testimony pictured the ori-
entation as a mandatory meeting for employees, and the card
solicitor to be a consultant.In the second special circumstance, Bellman Charles Sabolauthenticated his signature on an authorization card dated
March 28. He had also read the printed enabling authoriza-
tion language of the card before signing it, and no person
told him the only purpose was to secure an election. Sabol
had been given the card by Bellman Jack Ubel, and was en-
couraged to sign it by Ralph Durbin. Sabol also testified to
his subjective motivations in signing the card as (1) placating
‚‚strong organizers™™ in his department, (2) wanting to ‚‚fit
in™™ with his work group, and (3) that he was not ‚‚on any-
body™s side here.™™ Sabol expressly stated that he had not
been forced or coerced into signing by either Ubel or Durbin.3. Manner of completionThe General Counsel has introduced over 500 signed au-thorization cards from persons employed in the hotel unit as
of April 28. In a few instances there are duplicate cards re-
sulting from a second signing by the same person. For the
slot unit 78 cards were introduced, most of which had been
obtained by Bryant, with principal assistance in that depart-
ment from Floor Person Gary Barhydt. Additionally the Gen-
eral Counsel introduced 106 ‚‚course of campaign™™ cards
emanating in total from both units, which shall be dealt with
later in this decision as a separate subject.A wide range of effort and result by card solicitorsemerged during the overall course of the Union™s organizingdrive. For Fernandez it was a job, and he testified to the ac-
quisition of over 50 signed cards. For a half dozen leading
activists among the in-house committee it seemed a mission,
with Serebrenicoff, Montoya, Morgan, Bryant, Miller, and
Malhiot each at or above the level of 50 cards obtained. An-
other approximately dozen and a half card solicitors testified
to a middling number from several into the twenties, and in-
sofar as is known a final group testified only as to the cir-
cumstances of obtaining signed cards from one or two fellow
employees. Each card solicitor but one was also a self
signator, and verified their own card.The place at which cards were provided, and where ulti-mately collected back, varied widely. Often this occurred at
the facility, in passageways, locker rooms, the EDR, the
parking structure or other locations. In many other cases
cards were obtained around the community, in homes, or in
commercial places of business.With the high percentage of Hispanic employees, the mat-ter of comprehension between speakers of different lan-
guages is a major consideration. The magnitude of this factor
is even reflected in Respondent™s formal program of English
language proficiency attainment that is offered to employees.
The interface here is confined to English and Spanish, there
being no reference to any other language that would com-
plicate the process of explaining purpose of a union author-
ization card and the related need that it be truly com-
prehended by a person wishing such representation.The testimony of the General Counsel™s witnesses de-scribed various ways in which language difficulties were sur-
mounted. Often a volunteer person would aid in bridging thelanguage gap with an interpretation of conversation. At timesthe speakers improvised in each other™s language to increase
or better assure comprehension. For example, Quintana, whotestified by a Spanish language interpreter, considers he has
a little fluency in English and acquired over half the nine
cards he solicited by communicating with the signer in
English. In yet other instances a prospective card signer
would take the blank card to attempt their own assessment
of it with the help of friends or family. This factor also in-
spired solicitors in frequent instances to write in all or por-
tions of the identifying information, so that the actual spaces
for signature and date would be isolated for personal comple-
tion by the employee.There were also cultural variants that affected the resultsof how the cards appeared in their final form. Often a His-
panic employee would unexpectedly present with a hyphen-
ated or multiple surname. Another frequent variation was the
cultural practice of Latinos to enter numerals of a calendar
date with the day preceding the month. In the larger sense
of pure human nature the written year of card completion
might be incorrect because of careless attention to the detail
or past habit after a new year had begun.The roughly 600 cards that Mongello filed in support ofthe representation petition were each date stamped on their
reverse side at the Regional Office on March 26. Many of
the cards that were acquired after the filing were accumu-
lated over succeeding months, and later provided to the Re-
gional Office for date stamping on December 20. The cir-
cumstances of these group date stampings is a factor used by
proponents of the authorization cards to support their valid-
ity.The many variations in how authorization cards were com-pleted, and their resultant appearance as an item of evidence,
is evaluated by an essential test of whether a signer suffi-
ciently comprehended the card purpose. In Maximum Preci-sion Metal Products, 236 NLRB 1417, 1424Œ1425 (1978),the Board adopted findings that several employees on whom
the issue of majority status hinged had no reading or commu-
nication proficiency in the English language. The cards in-
volved were in English, which precluded any presumption
that the signator intended to authorize union representation
absent evidence more than a mere signature. On this basis
four cards were not counted toward a majority, when the in-
dividuals signing them could not read the face of the card
and they were not given information on the card™s purpose
beyond vague mention of a union or that the card was to
have an election. A contrasting fact situation was present in
Bakers of Paris, 288 NLRB 991 (1988), enfd. NLRB v.Bakers of Paris, 929 F.2d 1427 (9th Cir. 1991), where a lan-guage barrier was overcome by evidence that signers knew
or were advised in their own language about the purpose and
significance of authorization cards.There are no established instances here in which a cardsigner was not shown to be reasonably enough aware of the
card purpose as a matter of language comprehension. The
court in Bakers of Paris stated, ‚‚It is for the party whoseeks to invalidate a signed authorization card to show that
the signer was incapable of reading the authorization card.™™
This has also been the implicit view in cases where ‚‚lan-
guage difficulties™™ or explanation ‚‚in a language that [card
signers] understood™™ was present. El Rancho Market, 235VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00126Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 127FLAMINGO HILTON-LAUGHLINNLRB 468, 474 (1978); NLRB v. Security Plating Co., 356F.2d 725, 727 (9th Cir. 1966).It is necesssary for the intent of an employee to be madeclear by the entry of a signature. Essex Wire Corp., 188NLRB 397, 413 (1971); Capitol-Varsity Cleaning Co., 163NLRB 1057, 1061 (1967). However a printed, not cursive,
name written as a presumed signature will not invalidate a
card, even where the act of printing was not witnessed nor
the employee involved called to testify. McEwen Mfg. Co.,172 NLRB 990, 993 (1968).The time of granting representation authority to a labor or-ganization must be relevant to the point at which a majority
status is determined. However discrepany in the date written
on a particular card need not invalidate it. The anomaly of
different color ink on a card, or extraneous writings particu-
larly on the reverse side, are two other facts along with con-
flicts in dating which need not ‚‚cast a valid doubt™™ on cards
under consideration and which an employer has specifically
challenged. Jasta Mfg. Co., 246 NLRB 48, 63 (1979).4. AuthenticityThis organizing campaign was seriously structured withmanaging personnel from the Union, resources, and an enthu-
siastic group of in-house advocates. The authorization cards
that resulted show a wide variety of appearances as to com-
pleteness and clarity of employee intent. The key question,
however, is that of whether from all circumstances any given
card appears to genuinely express a timely desire for rep-
resentation by the Union.First is a matter of credibility. I had the specific impres-sion from each testifying card solicitor, and those who were
called only to authenticate their own card, that all these indi-
viduals gave an honest rendition of what they did, saw, orheard. Second the disciplined manner in which this campaign
was planned and carried out gave the sense that irregularities
in written dates, as with use of the year 1992, information
on the wrong line of a card, and cultural variations, were
mere matters of carelessness or situational distraction within
the larger good order of how signed cards were sought, ac-
quired, and preserved.The Union™s key officials credibly emphasized that cardswere distributed for the purpose of soliciting a request for
representation, and card solicitors faithfully followed this
message in their contacts with employees. Finally, Respond-
ent has been in possession of a copy of each card introduced
by the General Counsel since approximately June 1994 when
an injunction under Section 10(j) of the Act was sought, a
point in time from which an unusually long opporunity fol-
lowed for the cards to be examined closely for defects. Nota-
bly, however, Respondent did not call a single witness to re-
fute any description made about the overall effort to obtain
cards or about any individual circumstance. I confidently find
each card solicitor, and where pertinent each self-authenticat-
ing employee witness, to be credible on the issue.The manner of developing this large showing of interestby the Union may usefully be contrasted to Maximum Preci-sion Metal Products supra, a case on which Respondentplaces great reliance. In Maximum Precision Metal, the solic-iting business agent seeking representation for a 23 person
bargaining unit testified with ‚‚hesitation and memory fail-
ure™™ about his own acquisition of cards at a meeting, and
it was unknown whether the employee he chose to solicitstill more cards had the ability to speak effective Englishabout the subject. If these two cases represent extremes in
the approach to the same ultimate goal, it may accurately be
said that the Union here earned its own reward by care and
dedication of fulfillment.a. ApprovedI find authenticity for purposes of creating a labor organi-zation™s majority status as to all cards acquired by the 28 so-
licitors of at least 1 of the cards entered in evidence, the
cards acquired by Fernandez and Banuelas, and the 25 cards
as to which the signer themselves testified. I quantify this
holding for the hotel unit by naming each card solicitor and
their total number of acquired cards, including (except Quin-
tana) their own card.Serebrenicoff: 78; Montoya: 67; Morgan: 65; Miller: 51;Malhiot: 50; Galaviz: 21; Black: 17; LaFollette: 16; Crystal
Banda: 13; James Flanagan: 13; Durbin: 12; Felix Rodriguez:
11; Cardenas: 9; Quintana: 9; Vasquez: 9; Ruben Soza-
Ojeda: 7; Sara Rodriguez: 5; Francisco MacFarland: 4;
Viera: 4; Nancy Nash: 3; Judy Seymour: 3; Doris Kanner:
2; Ruben Saldana: 2; and Kelli West: 2. This total is 473.Fernandez acquired 54 of the cards entered into evidence,Banuelas acquired 1, and I add in the 1 acquired by Bryant
from Beverley James before her crossover between bargain-
ing units. An additional 25 persons satisfactorily identified
their own signatures on authorization cards. These were Felix
Aleman, Eliseo Barreras, Leona Burgess, Gloria Creson,
Richard Dollar, Benjamin Dunkle, Charles Farris, Roy
Figueroa, Eric Harms, Miguel Herrera-Gonzalez, Cecil
Hinchberger, Vicente Jaramillo, Christopher Malone, Lisa
McCracken (Baughman), Jaime/James (Garza) Molina, John
Morris, Crispin Munguia, Judy Reels, Norman Reisch, Victor
Reyna, Charles Sabol, Thomas Soto, Angela Swan, Josephine
Taft, and George Taylor. The resultant arithmetic in totaling
a final number of authenticated cards for the hotel unit, and
which I approve, is 473 + 54 + 1 (Banuelas/Amaya) + 1
(Bryant/James) + 25 = 554.Quantifying the number of valid cards in the slot unit isless complex. Bryant credibly authenticated 59 cards of per-
sons employed in slots on April 28. Her own card makes the
60th one linked to her testimony. Husband and wife Gary
Barhydt and Laura Fike, along with Rickey Jacobson, each
authenticated nine, three, and three cards from the slot unit
(including their own card), respectively. Serebrenicoff had
also obtained, and credibly authenticated, three cards of the
slot unit. The resultant arithmetic here, as a total which I ap-
prove, is 60 + 15 + 3 = 78.b. DisapprovedI find no significant evidence that would warrant dis-approval of any of the 554 and 78 authorization cards appli-
cable to the hotel and slot units, respectively. The testimony
of Dunkle, about whom I gave special comment, dem-
onstrated mostly that his general memory was uncommonly
poor. He had difficulty establishing his time of employment
at Respondent, and his recollection of receiving an authoriza-
tion card during an orientation meeting at a conference room
of the facility is plainly erroneous. However he did identify
his signature on the small card of emphasized single purpose
for representation, and even attributed the orientation speakerVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00127Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to saying that in terms of an election the card meant ‚‚a lastmeans of resort.™™ In consequence there is nothing defective
about his card in its essential form, and he had not experi-
enced a statement from anyone that its only purpose wouldbe for an election.In Sabol™s case, the second person as among the manywitnesses concerning cards who gave a peculiar twist about
their own card in testimony, I do not find anything about his
subjectively rooted motivation that would disqualify his card
from the count. Sabol™s demeanor was such that he seemed
determined to disassociate himself from once favoring the
Union; however, there is no evidence that he was placed
under duress from his colleagues, or for that matter any
source. Additionally Sabol did not attempt an actual repudi-
ation of the Union.As to revocation generally, Serebrenicoff testified that em-ployees Sharon Cosgrove, Richard Hansen, and ‚‚Wanda™™
asked her to return their cards after they had been turned
over to the Union. Serebrenicoff is certain that in Cosgrove™s
case this occurred after April 28. She cannot fix the exact
time of Hansen™s or Wanda™s attempted revocation, except to
place it probably in the latter part of April. The General
Counsel relies on the cards of both Cosgrove and Hansen in
support of its claimed majority status for representation in
the hotel unit.Approximately 3 months had passed since Cosgrove andHansen signed their authorization cards, and Respondent™s
unfair labor pracices had begun at a time in April which like-
ly preceded any attempted revocation. The Board presumes
that attempted revocation of cards is ineffective when it fol-
lows the onset of coercive conduct by an employer designed
to undermine support of a union™s organizing drive. Cf.
Lott™s Electric Co., 293 NLRB 297, 312 (1989). From whatthe record shows, I see no reason to disapprove either theCosgrove or Hansen card.5. Company™s contentions of invalidity, incompleteness,and inaccuracyRespondent devoted one section of its brief to contentionsthat six particular authorization cards were invalid because
the signer claimedly could not comprehend or understand the
card™s purpose. The first of these concerns Esther Amaya,
who is not fluent in English. However Banuelas participated
actively in solicitation of this card by communicating with
Amaya in Spanish concerning its purpose, and credibly testi-
fied to seeing her sign it. The second instance in this cat-
egory concerns Maria Espinoza. Serebrenicoff brokered this
card with the Spanish-speaking Espinoza, but arranged for
bi-lingual Guadalupe Marquez to interpret the situation for
Espinoza as the three of them were together in the ladies
locker room. Marquez is herself a card-signer, and all three
of these individuals were employed in the same classification
of custodial porter. Serebrenicoff credibly testified that she
detected similarities as Marquez was speaking in certain
Spanish words to their English counterparts. I infer from the
consistencies present in the card solicitation process gen-
erally, and the probabilities of these brief circumstances, that
Espinoza acquired a sufficient comprehension of what she
was signing and the incident produced another valid card for
the hotel unit. The card of Juana Chavez (Garcia) is also
challenged on the same ground that a Spanish-speaking inter-
preter was used to establish her understanding of card pur-pose. However her card is dated May 6, and the GeneralCounsel does not appear to rely on it as part of establishing
majority in the hotel unit. The fourth card that Respondent
challenges here is that of Arletta Bischoff, who according to
her solicitor Serebrenicoff is a deaf mute. Serebrenicoffcredibly testified that she communicated by note-writing to
Bischoff, and I find this satisfies the requirement that a card-
signer understood its purpose. Respondent contends that the
card of Maria Castrejon-DeZamora is invalid because she
does not speak English. Serebrenicoff testified about this
card, recalling that Castrejon presented it to her in completed
form in the ladies locker room. Serebrenicoff then prompted
inquiringly with the Spanish word for name as an association
to the signature on the card, and Castrejon confirmed this to
be so. I infer those circumstances are sufficient to validate
the Castrejon card. The final authorization card challenged
on these general grounds by Respondent is that of Rosa
Zayas, who speaks no English. However, Spanish-speaking
Montoya credibly testified both to providing and receiving
back the Zayas card from this employee in the property base-
ment. The card bears a distinctive signature and is dated
March 6. I find Zayas™ card to be valid in support of a ma-
jority showing for the hotel unit.Respondent raises other extensive objections to many ofthe authorization cards in evidence, both as to individual cir-
cumstances of the card or as to patterns of solicitation. There
are at times multiple and overlapping bases to the various
objections in this overall grouping. Many of the objections
have a strained or insufficient rationale, pointing only to
variants from pure completion of a blank document but de-
void of any discounting evidence.I first treat objections that are moot, because the GeneralCounsel makes no claim of supporting majority from certain
cards. The most obvious group is the duplicative cards, stem-
ming from what circumstances drew Maria DeRefugia
Olmos, Bobbi Beamer, James Malone, Jorge Soto, and Terry
Gay to sign a second card. While one card is valid for each
of these individuals, the second card is surplus and void as
a matter of evidence. A related protest concerning Tracy
McMaster (Vincent) does not show a duplicate card was en-
tered into evidence, and the valid card of this person has
been counted only once. Unsigned cards of Lesley Deiser,
Jose Rodriguez, and Ed Rogers are not relied on by the Gen-
eral Counsel, and do not count in any tabulation toward ma-
jority status in either the hotel or slot units. The card of
Dorena Squillante is dated June 21, and comparably not re-
lied on by the General Counsel respecting the hotel unit.A large body of these objections by Respondent relates to(1) entry of the year 1992 as a date of the card; (2) differing
color ink in various configurations on the card; (3) differing
handwriting on the card; (4) card solicitor™s writing on a
card; (5) overwriting on a card; (6) card solicitor™s uncer-
tainty as to time or details of actually providing or acquiring
a signed card; and (7) third-party delivery of a card to the
solicitor. I start with instances in which the General Counsel
tacitly concedes the objections, because the challenged card
has not been listed among those claimed to be part of a bar-
gaining unit majority. These persons are Jorge Montoya, Ve-
ronica Becerra, Victor Quintero, Cesar Toca, and Garry
Steve Knight. The cards of Stephen Vitangeli, Alejandro
Beltran-Meza, Donald Hensley, and Mitch Walker are not
claimed by the General Counsel to be valid in this context,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00128Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 129FLAMINGO HILTON-LAUGHLINbut they shall surface again as part of the ‚‚course of cam-paign™™ cards issue.As to the balance of this body of objections, I have exam-ined the challenged cards and the supportive testimony given
to provide validation to a card. Having done so I expressly
approve 20 cards already counted in the 554 for the hotel
unit and 3 cards also already counted in the 78 for the slot
unit. In the hotel unit the cards so approved are those of em-
ployees Susan Gray, Fred Corella, Raul Cruz-Garcia,
Humberto Davila, Debra Honga, Alejandro Gomez, Joyce
Stewart, Maurice Solis, Kenny Young, Danny Stanley, James
Craig, Ramon Llamas, Victor Reyna, Armando Lopez, Roy
Moots, Troy Ramirez, Diane Farnham, Melchor Ramirez,
Mary Pierce, and Rafael Salas (Salas-Sanchez). I note there
are two sets of cards for Pierce and Salas, who were referred
to gingerly by card solicitor Galaviz as husband and wife and
more plainly so by Montoya who had obtained the later set
of cards. The General Counsel has chosen one card from
each set for this couple as the formal evidence, so there is
no duplication involved. In the slot unit the three expressly
approved cards are those of employees Leonard Ferguson,
Janet Stoneking, and Marie Granillo.Respondent has also proposed that all cards as to whichMorgan participated in the acquisition be invalidated, be-
cause she frequently filled in portions for the employee sign-
er. But I find nothing defective about any instance cited as
disqualifying involvement by Morgan. Respondent makes a
similar contention as to five cards obtained by Montoya.
Again my examination of the record relating to these five in-stances reveals no basis to invalidate any of these cards at-
tributed to Montoya™s activities. Javier Torres is among the
five as listed in the objections; however, he is counted to-
ward a hotel unit majority under the name Javier Lopez.6. Course of campaign cardsThe General Counsel contends the numerous cards in evi-dence, but not specifically authenticated by testimony, should
be held to be valid and counted toward a showing of major-
ity in each bargaining unit. The total numbers of such cards
are 79 and 27 for the hotel and slot units, respectively.This contention is pressed on several grounds, principalamong them that all cards of this combined group were col-
lected and preserved in a regular course of business by the
Union, have been in copy form in Respondent™s possession
since June 1994, without any convincing proof of invalidity
being advanced, and may be reliably authenticated by a sig-
nature comparison with employment applications and W-4
certificate forms in evidence.In I. Taitel & Son, 119 NLRB 910, 912 (1957), the Boardapproved a finding of validity to authorization cards obtained
in the course of an organizational campaign in the same
manner as many specifically identified cards. The Board
noted the employer™s opportunity to make a signature check,
and a fact that all such cards had remained in possession and
control of the campaigning labor organization until entered
into evidence.In Laurels Hotel & Country Club, 170 NLRB 1140, 1167Œ1168 (1968), three distinct approaches to validation of au-
thorization cards not testified to by the signer or solicitor
were tacitly approved by the Board. One card counted as
valid was of an individual on the pertinent payroll used to
determine majority status, and evidence showed it to have‚‚joined the regular flow of the many (111 other authoriza-tion cards) into the union agent™s hands and on to the Labor
Board.™™ Three others were validated from testimony of awitness that he completed cards for persons on National
Guard duty by telephone proxy (two of them closely related
to the witness), and each card was timely dated as well as
stamped on the back at the Board™s office. The third ap-
proach in Laurels was a WŒ4 signature form comparisonshowing ‚‚exactly™™ as the authorization card.In Knogo Corp., 262 NLRB 1346, 1364Œ1365 (1982), agroup of 17 authorization cards had been obtained in the
course of an organizational campaign in the same manner as
many other traditionally identified cards. However the group
of 17 had no directly authenticating testimony to support
them, only that they had been returned to a union field rep-
resentative by employee solicitors or by mail and remainedin the union™s possession until offered into evidence. These
circumstances permitted the cards in question to be treated
as ‚‚valid designations,™™ particularly where the objecting em-
ployer had ample opportunity to check signatures against job
applications and WŒ4 forms.More recently in Farris Fashions, 312 NLRB 547, 562(1993), the administrative law judge™s validation of various
authorization cards was made because of consistency with
‚‚documentary and other evidence of the organizing cam-
paign.™™ The dating of several such authorization cards was
particularly treated, and also found consistent with the time-
span when the organizing campaign was ‚‚in progress.™™Here the General Counsel has entered in evidence eitheran employment application or WŒ4 form for each of the 106
persons in its ‚‚course of campaign™™ group. These ‚‚course
of campaign™™ cards are a portion of the much larger total
acquired by the Union during its 5 months of campaigning.
Fernandez testified thoroughly and credibly to having had the
personal responsibility of maintaining all cards acquired as
securely as possible. His testimony is an adequate basis to
find, as I do, that the ‚‚course of campaign™™ cards were in
fact obtained by various solicitations among hotel and slot
department employees, and that they take their separate iden-
tity from the fact of the General Counsel having no witness
to traditionally authenticate them one by one as a condition
to admissibility. They do, nevertheless, have every indication
of authenticity, and are dated during the particular time pe-
riod of late January to late April when the Union™s campaign
was at its most sustained level of activity. Only one of the
cards in this group is dated prior to the open house of Janu-
ary 25, this sole exception being a card of Delecia Jones
which is dated on January 21 closely in time to the open
house.Given that Respondent did not mount a successful chal-lenge to the apparent validity of any card within the group,
and the absence of even a hint that spurious conduct was
used in the generation of any card, I find each of the
‚‚course of campaign™™ cards to be an authentic document
presented after a proper chain of custody was shown. This
finding is made after I closely compared the signature on
each of the 106 cards to that signature appearing on the per-
tinent employment application or WŒ4 exemplar. In every
case the authorization card signature is similar to that on the
exemplar, and comfortably convincing of such authenticity as
to justify it being counted toward the General Counsel™s de-
sired showing of majority. This finding comports with Fed-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00129Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
eral Rules of Evidence (FRE) 901(a) permitting the require-ment of authentication to be satisfied by evidence sufficient
to show the matter in question is what its proponent claims
it to be. Illustrative examples of conforming authentication
methods under FRE 901(a) include ‚‚[C]omparison by the
trier of fact.... 
with specimens which have been authenti-cated.™™ See Lott™s Electric, supra, 293 NLRB at 312.G. Majority1. Hotel unitThe parties stipulated that on April 28 the number of per-sons employed in job positions considered as inclusive clas-
sifications listed in the complaint for the hotel unit was 1020.
The basic number of approved authorization cards for the
hotel unit is 554, a figure that exceeds numerical majority by
43. In addition I approve the 79 ‚‚course of campaign™™ cards
applicable to the hotel unit, increasing the number of em-
ployees expressing the valid desire for representation by the
Steelworkers as of April 28 to 633, for a total majority ex-
cess of 122.2. Slot unitA comparable stipulation was made by the parties as to thenumber of persons employed in job positions stated in the
complaint for the slot unit, including the position of money
runner as amended to be an included occupation of that unit,
which was 128. Here the basic number of approved author-
ization cards is 78, and the augmented number including the
27 ‚‚course of campaign™™ cards is 105. This results in a ma-
jority showing for the slot unit with numerical excess of 13
and 40, respectively.H. Special matters1. Board™s 10(j) authority and case impactThis record has scant information about proceedings underSection 10(j) that were referred to passingly above. It is
known that a Federal district court in Nevada issued injunc-
tive relief on July 29, 1994. It did not provide for an interim
bargaining order as requested in the injunction petition. Be-
yond this what is known consists of scattered references in
exhibits pertaining to subpoena matters, and commentary on
the proceeding made in posthearing briefs.On the hearing session of March 20, 1995, Respondentmoved to dismiss the complaint on grounds of the Board™s
participation in 10(j) proceedings. Respondent™s argument
was that approval from the Board of an injunction petition
to be initiated constitutes a violation of fundamental dueprocess by depriving the employer of a later neutral decision
maker. The motion to dismiss was denied.In its posthearing brief Respondent renews this contention,and develops the argument further that the Board necessarily
obtained advance knowledge of evidence only from the Gen-
eral Counsel, and prejudged the case. This, in Respondent™s
view, created a dual role of prosecutor and judge, which pre-
cludes the Board from functioning in an unbiased capacity.
Respondent includes in its authorities that an impartial deci-
sion maker is a constitutional entitlement. Goldberg v. Kelly,397 U.S. 254 (1970), and Gibson v. Berryhill, 411 U.S. 564(1973).Respondent also relies on Evans v. International Typo-graphical Union, 76 F.Supp. 881 (S.D. Ind. 1948), quotingfrom that opinion the court™s conjecture that under a proce-
dure where petitioning authority for 10(j) cases was not dele-gated to Regional Directors, it could be ‚‚reasonable to as-
sume that such prosecutive action and prejudgment on the
part of the Board might tend to cast the shadow of partiality
on the further and principal proceedings before the Board.™™
Evans, above at 889. However the Board later commented onEvans. In Alamo Express & Alamo Cartage Co., 127 NLRB1203 (1960), a district court™s findings and conclusions in a
10(j) proceeding were argued to be res judicata. The Board
quoted from Evans as follows:When the decision of a district court in a proceedingunder Section 10(j) for interlocutory relief is viewed in
its relation to the primary proceeding under Section
10(b), it is neither final nor conclusive as to the issues
there presented. It is not final because the standard of
inquiry in Section 10(j) is the probability of the exist-
ence of facts, while the decision of the Board in a 10(b)
proceeding must rest upon a full hearing and a measure
of proof and inquiry extending beyond the standard of
probability. The decision of the district court is not res
judicata upon the final hearing of an administrative
complaint, because in an application for interlocutory
and temporary relief under Section 10(j), the court does
not undertake to pass upon the merits of the principal
controversy. That lies within the province of the Board.
[Evans, supra at 1204Œ1205.]The Board expressed due respect to the conclusions of thecourt in the injunction proceeding collateral to Alamo Ex-press, but stated, ‚‚[W]e believe it is well established thatproceedings under Section 10(j) of the Act have no binding
effect whatever on the Board in a proceeding on the com-plaint brought by the General Counsel before the Board.™™
(Emphasis added.)The overall practice of 10(j) litigation is a long-establishedmatter of statutory and regulatory implementation. I have no
basis to comment, let alone disturb, what is so fully settled.
The Board™s annual reports discuss 10(j) litigation each year,
with that for 1983 illustratively stating how the agency ‚‚had
considerable success before the U.S. District Courts during
the fiscal year.™™ In Kaynard v. MMIC, Inc., 734 F.2d 950,954 (2d Cir. 1984), the court referred to ‚‚the intent of Con-
gress in providing in Section 10(j) a swift interim remedy to
halt unfair labor practices.™™ In Gottfried v. Frankel, 818 F.2d485 (6th Cir. 1987), the court considered an employer™s
threshold argument as to subject matter jurisdiction in 10(j)
proceedings. The court discussed the contrasts in enabling
language between Section 10(j) and its companion Section
10(l), noting that legislative history ‚‚sheds little light on the
significance of the variance in the language™™ between the
two statutory provisions, and particularly the contrasted re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00130Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 131FLAMINGO HILTON-LAUGHLINquirement whereby the Board ‚‚must approve™™ filing for in-junctive relief under Section 10(j).In a case taken for en banc review, the court in Miller v.California Pacific Medical Center, 19 F.3d 449 (9th Cir.1994), undertook sweeping opinion on criteria and public in-terest questions while noting a certainty that ‚‚the Board will
continue to litigate 10(j) injunctions in district courtsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00131Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tain holdings into a single conclusion of law that expressesthe essense of what has been successfully asserted.II. LISTINGOFCONCLUSIONSOFLAW
1. The Respondent, Flamingo Hilton-Laughlin, is now andat all times material has been an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. The Union, United Steelworkers of America, AFLŒCIOŒCLC, is now and at all times material has been a labor
organization within the meaning of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices in vio-lation of Section 8(a)(1) of the Act by:(a) Changing the health insurance coverage of employeesby providing additional health insurance coverage options to
its employees; lowering the health insurance premiums re-
quired to be paid by its employees; and changing its employ-
ees™ health insurance coverage by providing an additional
health insurance open season period to its employees.(b) Increasing the wages of its employees retroactively.
(c) Announcing to its employees that it was implementinga complaint resolution procedure.(d) Changing the scheduling and assignment of its cocktailserver employees by instituting a seniority-based shift and
assignment policy.(e) Increasing the guaranteed gratuities of its bell employ-ees.(f) Maintaining an application review process designed toscreen out those applicants for employment whose employ-
ment applications evidence the applicant™s affiliation with
union supporters and/or other indicia of likely support or
sympathy for a labor organization.(g) Soliciting employee complaints and grievances andpromising, directly or by implication, to resolve them, in-
crease benefits, and improve terms and conditions of employ-
ment if employees rejected the Union as their bargaining rep-
resentative.(h) Threatening its employees with violence at the handsof a labor organization other than the Union in an effort to
discourage support for the Union.(i) Creating the impression among its employees that itsupports and favors a labor organization other than the
Union.(j) Prohibiting its employees from talking to other employ-ees about the Union.(k) Interrogating its employees coercively about theirunion sympathies or activities.(l) Threatening its employees with the loss of benefits andthe reduction of wages if they selected the Union as their
bargaining representative.(m) Threatening its employees with the loss of an an-nounced pay raise if they selected the Union as their bargain-
ing representative.(n) Threatening its employees with loss of employmentopportunities because their photograph or name appeared in
a union pamphlet.(o) Threatening its employees that they would have dif-ficulty resolving work problems with their supervisors if the
Union was selected to represent them.(p) Threatening its employees verbally that they would notbe hired by other casino hotel employers in Laughlin because
of their union activities.(q) Informing its employees that they would not be al-lowed to work until they begin wearing proemployer buttons
or replace their prounion buttons with proemployer buttons.(r) Threatening its employees in writing by implying thatother casino hotel employers in Laughlin would blacklist
them because of their union activities or support for the
Union.(s) Threatening its employees in writing with loss of futurejob opportunities by implying that other casino hotel employ-ers in Laughlin would be less likely to hire them because of
their union activities or support for the Union.(t) Threatening its employees verbally that it would black-list them because of their support for the Union.(u) Threatening unspecified reprisals against its employeesby implying it would be done because of their support for
the Union.(v) Threatening its employees with discharge because oftheir support for the Union.(w) Informing its employees that it would be futile forthem to support the Union.4. Respondent has engaged in unfair labor practices in vio-lation of Section 8(a)(3) of the Act by restricting work area
movement of its employees in and around the facility.5. The ‚‚Hotel Unit™™ described in the complaint is an ap-propriate unit for collective bargaining within the meaning of
Section 9(b) of the Act.6. On April 28, the Union represented a majority of theemployees in the hotel unit.7. The ‚‚Slot Unit™™ described in the complaint is an ap-propriate unit for collective bargaining within the meaning of
Section 9(b) of the Act.8. On April 28, the Union represented a majority of theemployees in the slot unit.9. Respondent has not violated the Act as alleged in thecomplaint, except as specifically found above.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The General Counsel and the Charging Party both arguefor the imposition of a bargaining order applicable to each
unit of employees. Respondent opposes such a remedy, and
as an alternative defense on the assumption that ‚‚all of the
unfair labor practices alleged against it™™ were to be estab-
lished.In general, Respondent makes the point that no ‚‚hall-mark™™ violations have been alleged, and absent such accusa-
tions no egregious violations of Section 8(a)(3) are present
to support issuance of a bargaining order. Respondent identi-
fies the categories of hallmark violations that are neither
shown nor alleged as (1) discharge or layoff of employees,
(2) shutdown, transfer or subcontracting of operations, (3) in-
equitable discipline of employees, or (4) reduction of em-
ployee wages, benefits or hours, all as done in an effort to
deter unionization.The issue of whether to impose a bargaining order is gov-erned by tests established by the Supreme Court in NLRB v.Gissel Packing Co., 395 U.S. 575 (1969). There the Courtidentified two categories of cases where a bargaining order
would be appropriate. ‚‚Category I™™ or ‚‚exceptional™™ casesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00132Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 133FLAMINGO HILTON-LAUGHLINinvolve unfair labor practices that are so outrageous and per-vasive that traditional remedies cannot erase their coercive
effect, thereby rendering a fair election impossible.‚‚Category II™™ cases are the ‚‚less extraordinary casesmarked by less pervasive practices which nonetheless still
have the tendency to undermine majority strength and im-
pede the election processes.™™ In cases of the second cat-
egory, a bargaining order should issue where the Board finds
that ‚‚the possibility of erasing the effects of past practices
and of ensuring a fair election (or a fair rerun) by the use
of traditional remedies, though present, is slight and that em-
ployee sentiment once expressed through cards would, on
balance, be better protected by a bargaining order ....™™
Gissel, supra, 395 U.S. at 613, 614Œ615. The General Coun-sel argues only that Respondent™s conduct is ‚‚sufficiently se-
rious™™ under the second prong of a Gissel category II test,while the Charging Party tacitly also concedes this.The Board has held that when, as here, a complaint hasalleged unfair labor practices ‚‚so serious and substantial™™
that a bargaining order is required, it is necessary to examine
the nature and pervasiveness of the employer™s conduct. In
this process the considerations given include ‚‚the number of
employees directly affected by the violation, the size of the
unit, the extent of dissemination among the work force, and
the identity of the perpetrator of the unfair labor practice.™™
FJN Mfg., 305 NLRB 656, 657 (1991).Before treating these considerations, I believe it is usefulto review certain context of the postpetition time period. In
this approximate 3-month span an incessant program of vis-
ual communication was carried out by Respondent for the
obvious purpose of instilling revulsion of, and disassociation
from, both the Union and more fundamentally the feature of
collective representation in employment. This is a privilege
of an employer under Section 8(c) of the Act which permits
expression of views, for there is no direct limit on the ag-
gressiveness, vividness, or rhetoric of the message. It is in
this sense that I found no violation in actual video content
of the entire series presented by Respondent to repeatedly as-
sembled groups of employees. See Mediplex of Connecticut,Inc., 319 NLRB 281, 287Œ290 (1995).However the key factor to be weighed on this issue of im-posing a bargaining order is the balance involved in whether
employer conduct can be erased using traditional remedies.
This is in contrast to a sense that the possibility of achieving
this is too slight, because effects of the conduct would be
more likely to linger on in the minds of employees as a con-
scious deterrent to future free choice.I see no reason why the context of a situation may nothave gradations, just as with an employer™s fundamental con-
duct in question. The ‚‚outrageous™™ and ‚‚less pervasive™™
categories of Gissel would then seem to have a counterpartin the context from which they are viewed. Here the context
is a complex one. The video presentation had balanced fea-
tures to it, as with fair expression of Section 7 rights and
speculation on how collective bargaining might lead to more
than employees had before a union.However it was also fear-inducing, with relentless spectersof job loss, wage and benefits loss, and personal adversity
from unionizing. I avoid saying ‚‚unecessarily™™ relentless,
because it is the employer™s right to be extravagant, preach-
ing, or tedious in its message. But it is just such characteris-
tics that also affect the context. What went beyond lawfulprivilege available to Respondent were certain extremes ofexpression, not in a sense of substance but in a sense of what
would most probably be remembered from the exposure.Generalities rooted in the video series included union-re-lated violence, instances of arbitrary union self-interest, the
futility of strike action, the uncertainty of collective-bargain-
ing improvements, and the misuse of dues revenue. Specifics
included the image of a working person pinned in a court-
room witness box as a prelude to financial penalty for not
striking, and the dramatic statement by Flores during over-
head projection of text that a union member™s failure to ful-
fill institutional obligations was an actual ‚‚crime.™™I believe these points are legitimate context to a weighingof the pervasiveness created by unfair labor practices. Here
and initially the number of employees directly affected by
the unfair labor practices was extensive. The health insurance
changes were shown to affect a substantial percentage of the
employees, the same was true of hourly pay increases made,
and the new complaint resolution procedure had no limit at
all about employee eligibility.As to a second factor, the size of the units was large, ordi-narily a point permitting the argument that dissipation of ef-
fects would be more likely. However here the opposite is
true, for the very reason that the violations blanketed both
units and did not allow the notion to be present that many
members of the units were simply not aware of the conduct.
These first two factors are largely embodied in the third fac-
tor, because dissemination of conduct throughout practically
the entire work force was both intended and carried out by
the employer. Notably this included items such as wage and
benefit increases of tangible effect on why employees were
attracted to the Union in the first place, and the inhibiting
threat of blacklisting as sprung on the entire work force by
universally distributed memorandum just before the election.Other specific violations were committed by relativelysmall groups, and I particularly discount the effects of one-
on-one type threats, solicitation, or interrogation as it relates
to the application of Gissel principles. However what re-mains is a major amount of conduct which created just the
memory in an employee of ordinary prudence and under-
standing that would strip them of any likelihood that a future
vote about representation would be free from the lingering
and inhibiting effect of their experiences. Finally, and of
great significance to the question, the perpetrator of the
major amount of conduct was Kosinski himself, both directly
in name as with his blacklisting memorandum and as the per-
son most active in advising, planning, and implementing the
overall benefit changes. It is also influential that Sherlock
was a key perpetrator, both in his elaborately staged speeches
of July 4, and his sporadic involvement with smaller em-
ployee groups at earlier times in the campaign.On a matter separate from ‚‚pervasiveness™™ of unfair laborpractice conduct, a Gissel issue is also affected by specialconsiderations such as the applicant screening also devised
by Kosinski. This procedure escaped disclosure during the
first 6 months of trial, and there is no indication it would
have been revealed but for the disclosures made by Oropeza
and Rodriguez after they were each discharged from the
human resources department. The Board is sensitive to con-
duct which a respondent is ‚‚likely to renew,™™ particularly
when a deep committment to an antiunion position is held
and from which there will not likely be a retreat. See Arkan-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00133Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sas Lighthouse for the Blind, 284 NLRB 1214, 1221 (1987);Waste Management of Utah, 310 NLRB 883, 907 (1993).Respondent tainted the bargaining units by employment
screening in a manner that cannot be reconstructed. It must
bear the consequence of this conduct, both as to unknown
probabilities yielding a slightly biased work force to the
Union™s detriment, and to the possibility that conduct this de-
vious invites the presumption it could readily recur.From the cumulative evaluation of factors above, I con-clude the possibility of erasing embedded effects of Re-
spondent™s unfair labor practices is so slight that, on balance,
a bargaining order is warranted for each unit. In ResearchFederal Credit Union, 310 NLRB 56, 65 (1993), a bargain-ing order was accompanied by a finding that the employer
violated Section 8(a)(5) even though the complaint did not
invoke this section of the Act. The elements of such a find-
ing; an election petition, a majority status showing, and full
litigation of the bargaining order issue were present, and con-
sidered sufficient to warrant such a finding. However in
Q.I. Motor Express
, 308 NLRB 1267, 1268 (1992), theBoard stated that a finding of violation under Section 8(a)(5)
is not a sine qua non for a remedial bargaining order and
would not add to the case remedy. I believe that is a better
avenue to follow here. The complaint not only fails to allege
an 8(a)(5) violation, but expressly tracks language of the ra-
tionale for a Gissel-type bargaining order. I, therefore, refrainfrom making any finding under Section 8(a)(5) of the Act.Respondent™s arguments that the Board on various occa-sions withheld impositon of a Gissel remedy in situationsmore flagrant than this have each been considered. In FiberGlass Systems, 278 NLRB 1255 (1986), the single hallmarkviolation, a ‚‚lone 8(a)(3) discharge,™™ was not viewed as
tending to have a lasting inhibitory effect on other employees
because of peculiar circumstances whereby a denial of
reinstatment and a limitation on backpay to the discriminatee
was present.In Blue Grass Industries, 287 NLRB 274 (1987), the mostcoercive conduct, threats of plant closure, were not shown to
have been disseminated among employees in the unit. In
M.A. Industries
, 285 NLRB 1140 (1987), the Board wassatisfied that its traditional remedies would suffice to offset
effects of miscellaneous unfair labor practices, and provide
more than a slight possibility of erasing effects of such con-
duct.In Times Wire & Cable Co., 280 NLRB 19 (1986), em-ployer unfair labor practices were noted to be 5 years old,
plus only one intervening one of insufficient seriousness to
warrant an imposition of a bargaining order. In Belcher Tow-ing Co., 265 NLRB 1258 (1982), a request of the chargingparty for a bargaining order was summarily denied, with an
express point of noting that a showing of majority represen-
tation was not present.In Christie Electric Corp., 284 NLRB 740 (1987), theBoard discounted ‚‚limited™™ 8(a)(3) violations, noted an un-
lawful no-solicitation/no-distribution rule as more honored in
the breach than the observance, and stated that various
8(a)(1) violations were mostly committed by low-level super-
visors having little overall impact on the unit at large.In Gem Urethane Corp., 284 NLRB 1349 (1987), theBoard dismissed certain recommended findings in a strike
context, found unlawfully delayed reinstatement of a group
of strikers, and unlawfully denied reinstatement of only one,found certain unlawful verbalisms, but in a situation of dif-ficult comparison held the surviving violations not to be so
sufficiently serious as to make a fair rerun election unlikely.In Philips Industries, 295 NLRB 717 (1989), the hallmarkdischarges were noted as not always mandating a bargaining
order, that in the case itself a diluted and more easily dis-
sipated effect was left, and that top managment had not com-
mitted any 8(a)(1) violations, but these instead emanated
from ‚‚overzealous actions of first-level supervisors™™ which
would not necessarily be viewed as a company policy. I con-
sider all these cases sufficiently distinguishable, and that Re-
spondent™s reliance on them in oppostion to a bargaining
order is unavailing.Respondent also contends that a bargaining order is inap-propriate because of (1) the passage of time from any
claimed unfair labor practices, (2) the turnover of its employ-
ees in recent years, and (3) certain supervisory turnover spec-
ified in its brief. As to the first contention, a span of time
is always present between unfair labor practices that arguably
have such lingering effects as to make a second election
unfeasible and the point after contested proceedings when a
bargaining order is proposed. The Board has termed such
passage of time ‚‚regrettable™™ but ‚‚unavoidable,™™ and not a
sufficient basis to deny a bargaining order. Quality AluminumProducts, 278 NLRB 338, 340 (1986). The very nature ofthis litigation would require extensive time because of its
complexity, and I do not believe the time from events in
1993 to the present should affect imposition of a bargaining
order.As to employee turnover the approximate amount in eachbargaining unit was 50 percent as of April 1995. Fundamen-
tally the Board considers evidence of such turnover to be ir-
relevant as concerning factors that govern the issuance of a
Gissel bargaining order. Astro Printing Services, 300 NLRB1028, 1029 (1990); and Waste Management, supra, 310NLRB at 883. Even assuming still more turnover from April
1995 to the present time, there are several hundred employ-
ees remaining in the two units who experienced the influenc-
ing unfair labor practices. The facility never closes, and a
more than ordinary potential is present for continuing and
cross communication among new and longer service employ-
ees as well as conversation spanning departmental lines
about many happenings of the Union™s long campaign. I can-
not adopt Respondent™s contention that employee turnover is
of such significance that a bargaining order would be mis-
placed.The Board is also unconvinced that ‚‚management turn-over™™ affects the validity of a bargaining order. In ActionAuto Stores, 298 NLRB 875 (1990), it noted that a majorityof that employer™s management was still in place, with the
ones remaining being those responsible for a substantial
number of its unfair labor practices. That is essentially the
situation here, and the mere fact that Sherlock is now gone
has lessened effect when it is known that basic labor rela-
tions policies are devised by corporate Hilton executives and
not necessarily the property president at some given point in
time. As to the departure of Jeff Eaton the complaint allega-
tion naming him is withdrawn, as to the Astemborskis,
Sadka, and Downie, their conduct was minor in nature, and
while Martin supervised the largest classification of hotel
unit employees her solicitation of grievances was a lesserVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00134Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 135FLAMINGO HILTON-LAUGHLIN2The transcript is corrected as requested by the General Counselin an unopposed motion.3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.factor in weighing the impact of unfair labor practices. Thisfinal contention is also unavailing to Respondent.The matter of remedy is affected primarilly by a long-es-tablished principle of what renders the possibility of erasing
effects of unfair labor practices so slight that a fair second
election has become unlikely. In Teledyne Dental ProductsCorp., 210 NLRB 435, 436 (1974), the employer solicitedgrievances and promised benefits. The Board™s opinion stat-
ed:In essence, we are presented with a situation whereinthe [employer] has deliberately embarked upon a course
of action designed to convince the employees that their
demands will be met through direct dealing with [that
employer] and that union representation could in no
way be advantageous to them. Obviously such conduct
must, of necessity, have a strong coercive effect on the
employees™ freedom of choice, serving as it does to
eliminate, by unlawful means and tactics, the very rea-
son for a union™s existence. We can conceive of no
more pernicious conduct than that which is calculated
to undermine the [u]nion and dissipate its majority
while refusing to bargain. Neither is there any conduct
which could constitute a greater impairment of employ-
ees™ basic Section 7 rights under our Act, especially
since such conduct by its very nature has a long-lasting,
if not permanent, effect on the employees™ freedom of
choice in selecting or rejecting a bargaining representa-
tive.Here the activity noted in Teledyne is more than similar,because of the blacklisting and applicant screening conduct
that is present. In the concentrated one industry locale of
Laughlin, all such conduct remains a constant reminder
among employees as to the many ‚‚long-lasting™™ effects of
undercutting the Union™s appeal, associating the helplessness
of being blacklisted with unionism as its operative stigma,
and knowing too that the flow of new employees was being
artificially manipulated by hiring officials.The particular prospect of blacklisting was illustrated quitestarkly in the credible testimony of Serebrenicoff how after
Kosinski™s distribution of the ‚‚possibility of blackball™™
memorandum, that ‚‚very much so [became] a subject of dis-
cussion by employees.™™ Serebrenicoff continued her descrip-tion of the impact this had on colleagues at the property by
specifically testifying that she was ‚‚[N]ot very successful™™
at allaying concerns among the employees. She hit on the
very effect that Respondent™s conduct would predictably
have by recalling how difficult it is to ‚‚explain away peo-
ple™s fears,™™ and that even after her explanation that black-
balling should not be allowed ‚‚people remained afraid.™™When considering a bargaining order, the law compels afocus on circumstances existing at the time unfair labor prac-
tices were committed. Thus late spring 1993 is that focus,
when diverse unlawful conduct by Respondent of enduring
impact on employees occurred. For all the discussed reasons
traditional remedies are, on balance, of less protection to stat-
utory rights of employees than their once having earnestly
expressed a majority desire for representation through au-
thentic authorization cards obtained by scrupulously prin-
cipled means. See Skyline Distributors, 319 NLRB 270(1995); Camvac International, surpa, 288 NLRB at 822Œ823;Pembrook Management, 296 NLRB 1226, 1228 (1989).The Representation CaseFrom a total of 21 objections filed, the Union earlier with-drew numbers 12 and 17, and now withdraws 14, 18, 19, and
20. Further, I consider numbers 4, 6, 9, and 15 as insuffi-
ciently supported by relevant proof, or so generalized that
they fail to state validly objectionable grounds. The remain-
ing objections parallel numerous violations of Section
8(a)(1), and amount to conduct preventing employees from
voting free of intimidation in a representation election.These are Objection 1: soliciting grievances; Objection 2:improving wages and benefits; Objection 3: announcing a
‚‚new grievance procedure™™; Objection 5: interrogation; Ob-
jection 7: promising improved terms and conditions of em-
ployment; Objection 8: informing employees of futility to
support the Union; Objection 10: threatening loss of wages
and benefits; Objection 11: blacklisting; Objection 13: sub-
jecting Union adherents to disparate treatment; Objection 16:
threatening loss of employment; and Objection 21: unlawful
conduct affecting the results of the election and interfering
with employees™ free choice in the election.These numerous incidents of interference, restraint, or co-ercion, under Section 7 of the Act constitute as well valid
objections to conduct affecting the results of the election.
Under established precedent an order that the first election be
set aside would be fully warranted. Dal-Tex Optical Co., 137NLRB 1782, 1786Œ1787 (1962); College of Mount Saint Vin-cent, 316 NLRB 152 (1995). This constitutes my alternativerecommendation. The controlling recomendation, however, is
that a bargaining order issue as to both units now involved,
and my alternative recommendation concerning a rerun elec-
tion is subordinate to that more appropriate remedy.DispositionOn these findings of fact and conclusions of law and onthe entire record,2I issue the following recommended3ORDERThe Respondent, Flamingo Hilton-Laughlin, Laughlin, Ne-vada, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Changing the health insurance coverage of employeesby providing additional health insurance coverage options to
its employees; lowering the health insurance premiums re-
quired to be paid by its employees; and changing its employ-
ees™ health insurance coverage by providing an additional
health insurance open-season period to its employees.(b) Increasing the wages of its employees retroactively,provided that Respondent is not required to withdraw, vary,
or abandon any wage increase, features of health insurance
coverage, or other benefits it may have granted to employees.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00135Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(c) Announcing to its employees that it was implementinga complaint resolution procedure.(d) Changing the scheduling and assignment of its cocktailserver employees by instituting a seniority-based shift and
assignment policy.(e) Increasing the guaranteed gratuities of its bell employ-ees.(f) Maintaining an application review process designed toscreen out those applicants for employment whose employ-
ment applications evidence the applicant™s affiliation with
union supporters and/or other indicia of likely support or
sympathy for a labor organization.(g) Soliciting employee complaints and grievances andpromising, directly or by implication, to resolve them, in-
crease benefits, and improve terms and conditions of employ-
ment if employees rejected the Union as their bargaining rep-
resentative.(h) Threatening its employees with violence at the handsof a labor organization other than the Union in an effort to
discourage support for the Union.(i) Creating the impression among its employees that itsupports and favors a labor organization other than the
Union.(j) Prohibiting its employees from talking to other employ-ees about the Union.(k) Interrogating its employees coercively about theirunion sympathies or activities.(l) Threatening its employees with the loss of benefits andthe reduction of wages if they selected the Union as their
bargaining representative.(m) Threatening its employees with the loss of an an-nounced pay raise if they selected the Union as their bargain-
ing representative.(n) Threatening its employees with loss of employmentopportunities because their photograph or name appeared in
a union pamphlet.(o) Threatening its employees that they would have dif-ficulty resolving work problems with their supervisors if the
Union was selected to represent them.(p) Threatening its employees verbally that they would notbe hired by other casino hotel employers in Laughlin, Ne-
vada, because of their union activities.(q) Informing its employees that they would not be al-lowed to work until they begin wearing proemployer buttons
or replace their prounion buttons with proemployer buttons.(r) Threatening its employees in writing by implying thatother casino hotel employers in Laughlin, Nevada, would
blacklist them because of their union activities or support for
the Union.(s) Threatening its employees in writing with loss of futurejob opportunities by implying that other casino hotel employ-
ers in Laughlin, Nevada, would be less likely to hire them
because of their union activities or support for the Union.(t) Threatening its employees verbally that it would black-list them because of their support for the Union.(u) Threatening unspecified reprisals against its employeesby implying it would be done because of their support for
the Union.(v) Threatening its employees with discharge because oftheir support for the Union.(w) Informing its employees that it would be futile forthem to support the Union.(x) Restricting the work area movement of its employeesin and around the facility.(y) Failing and refusing to recognize and bargain, on re-quest and in good faith with the United Steelworkers of
America, AFLŒCIOŒCLC as the exclusive collective-bargain-
ing representative of its employees in the following appro-
priate units:Hotel UnitAll full-time and regular part-time uniformed employ-ees, retail sales employees, and plant clerical employees
employed at its facility located at 1900 South Casino
Drive, Laughlin, Nevada, in the following departments:
housekeeping, food and beverage, warehouse receiving,
front desk and group processing, bell, valet parking, re-
tail sales, and cashier, including house attendants, room
attendants, custodians, outside custodians, utility clerks
in the custodial department, custodial seamstresses, uni-
form room attendants, shampoo house attendants, food
servers, host persons, bus persons, snack bar attendants,
banquet set up persons, room service servers, food serv-
ice cashiers, breaker food service cashiers, bartenders,
service bartenders, bar backs, bar porters, cocktail serv-
ers, head bakers, bakers, cooks, wheel persons, butch-
ers, carvers, head pantry persons, pantry persons, kitch-
en runners, kitchen workers, receiving warehouse per-
sons employed in the purchasing department, front desk
clerks, senior front desk clerks, group processors, senior
group processors, bell persons, baggage handlers, bell
captains, bus drivers, valet shift supervisors, valet park-
ing attendants, arcade attendants, and sales associates
and stockers employed in the gift shop; excluding allcasino employees (including cage employees, coin room
employees, magic booth employees, slot operations em-
ployees, change attendants, change booth attendants,
carousel attendants, and dealers), administrative em-
ployees, office clerical employees (including PBX em-
ployees, reservations employees, secretary to the presi-
dent of the hotel, secretary to the senior vice presidentof casino operations, secretary to the assistant casino
manager, secretary to the director of slot operations,
secretary to the director of food and beverage, secretary
to the executive chef, secretary to the beverage man-
ager, secretary to the food manager, secretary to the
buffet manager, secretary to the vice president and hotel
manager, secretary to the executive assistant manager,
secretary to the rooms manager, secretary to the direc-
tor of property operations, secretary to the manager of
retail operations, secretary to the comptroller, secretary
to the director of casino marketing, secretary to the di-
rector of hotel marketing, secretary to the director of
purchasing, secretary to the director of housekeeping,
retail operations secretary, and retail operations data
clerks), confidential employees, show room employees,
human resources department employees, hotel market-
ing department employees, property operations employ-
ees, security employees, surveillance employees, guards
and supervisors as defined in the Act (including execu-
tive chef, assistant executive chef, sous chefs, beverage
manager, assistant beverage managers, executive stew-
ard, assistant executive steward, assistant diner man-
agers, steward supervisors, room service manager, ser-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00136Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
 137FLAMINGO HILTON-LAUGHLIN4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™vice captains, slot department manager, assistant slotdepartment manager, slot shift managers, slot first as-
sistant shift managers, slot second assistant shift man-
agers, slot host persons, slot training coordinator, mas-
ter slot technician, casino manager, assistant casino
manager, casino games instructor, casino shift manager,
assistant casino shift manager, casino pit bosses, casino
floor persons, casino box persons, front desk manager,
assistant front office manager, assistant hotel managers,
guest service manager, housekeeping director, first as-
sistant housekeeping director, assistant housekeeping di-
rectors, custodian training coordinator, housekeeping
training coordinator, uniform room manager, assistant
uniform room manager, house attendant supervisor,
housekeeping supervisors, lead custodial supervisor,
custodial supervisors, custodial crew supervisors, lead
utility clerk, Lost and Found coordinator, housekeeping
schedulers, head valet, housekeeping floor supervisors,
reservation room manager, assistant reservation room
manager, reservation room supervisors, senior room res-
ervation clerks, PBX manager, PBX supervisors, pur-
chasing manager, buyers, warehouse/receiving super-
visor, lead receiving warehouse person, coin room man-
ager, coin room assistant manager, coin room second
assistant manager, cage manager, assistant cage man-
ager, cage shift supervisors, cage assistant shift super-
visors, main bankers, soft count supervisor, casino mar-
keting director, casino marketing assistant director, ca-
sino marketing coordinator, casino marketing manager,
casino marketing publicity manager, casino events man-
ager, casino analyst, director of customer service, keno
shift manager, keno second persons, keno third persons,
poker room shift manager, relief shift managers, race
sports keno poker manager, race sports supervisor, race
sports supervisor writers, bus program manager, retail
operations manager, retail operations assistant manager,retail operations lead supervisor, retail operations shift
supervisors, carnival supervisor, general manager of the
hotel, hotel manager, management trainees, director of
purchasing, purchasing buyers, warehouse supervisor,
inventory control supervisor, manager of the Beef
Baron, manager of the Alto Villa, banquet coordinator,
hotel marketing director, bus program manager and
turn-around coordinator).Slot UnitAll slot department floor persons, money runners,change persons, carousel attendants, booth cashiers, slot
mechanics (techs), and slot mechanic (tech) trainees,
employed at its Laughlin, Nevada facility, excluding allother employees, office clerical employees, guards, and
supervisors as defined in the Act.(z) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union as exclusive rep-resentative of employees in the units found appropriate here-
in concerning terms and conditions of employment and, if an
understanding is reached, embody the understanding in a
signed agreement.(b) Post at its facility in Laughlin, Nevada, copies of theattached notice marked ‚‚Appendix.™™4Copies of the notice,on forms provided by the Regional Director for Region 28,
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material. A large number of Re-
spondent™s employees are Spanish-speaking, and for this rea-
son the Appendix shall be printed in both English and Span-
ish. See Colonial Metal Spinning & Stamping Co., 310NLRB 21 (1993).(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITIS
FURTHERORDEREDthat the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00137Fmt 0610Sfmt 0610D:\NLRB\324.012APPS10PsN: APPS10
